Exhibit 10.1




SHARE EXCHANGE AGREEMENT




THIS AGREEMENT is dated for reference as of the 25th day of March, 2013.




AMONG:

FUTURE ENERGY, CORP., a corporation incorporated under the laws of the

State of Nevada

(“FEC”)




AND

MARILYNJEAN HOLDINGS INC., a corporation incorporated under the

laws of British Columbia

(“Exchangeco”)




AND

MARILYNJEAN MEDIA INC., a corporation incorporated under the laws of

British Columbia

(“MJM”)




AND

THE UNDERSIGNED SHAREHOLDERS OF MJM

(the “Selling Shareholders”)




WHEREAS:




A.

Exchangeco, a wholly owned subsidiary of FEC, has offered to purchase the issued
and outstanding shares of MJM that are held by Canadian Selling Shareholders and
FEC has offered to purchase all of the remaining issued and outstanding shares
of MJM (the “Transaction”);




B.

The Agreement and the transactions contemplated herein are intended to provide
to holders of MJM Shares who are Canadian Residents the opportunity to dispose
of their MJM Shares in return for Exchangeable Shares on a tax-deferred or
“roll-over” basis for Canadian income tax purposes pursuant to the provisions of
Section 85 of the Income Tax Act;




C.

The Boards of Directors of each of FEC, Exchangeco and MJM have approved and
adopted this Agreement; and




D.

In order to record the terms and conditions of the agreement among them, the
parties wish to enter into this Agreement.








--------------------------------------------------------------------------------

- 2 -







NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the promises,
covenants, terms, conditions, representations, and warranties hereinafter set
forth, the parties hereto agree each with the other as follows:




1.

Interpretation




1.1

Where used herein or in any amendments or Schedules hereto, the following terms
will have the following meanings:




(a)

“Affiliate” of any person means any other person directly or indirectly
controlling, controlled by, or under common control with, that person. For the
purposes of this definition, “control” (including, with correlative meanings,
the terms “controlled by” and “under common control with”), as applied to any
person, means the possession by another person, directly or indirectly, of the
power to direct or cause the direction of the management and policies of that
first mentioned person, whether through the ownership of voting securities, by
contract or otherwise.

(b)

“Agreement” means this share exchange agreement and any amendment, supplement or
addendum to the Agreement;

(c)

“Applicable Securities Legislation” means all applicable securities legislation
in all jurisdictions relevant to the issuance of the FEC Common Shares and
Exchangeable Shares;

(d)

“BCBCA” means the Business Corporations Act (British Columbia) S.B.C. 2002, as
amended from time to time;

(e)

“B.C. Securities Act” means the Securities Act (British Columbia) R.S.B.C.
(1996), c. 418, as amended from time to time;

(f)

“Business” means the business in which MJM is engaged;

(g)

“Canadian Resident” means a person that is a resident of Canada for the purposes
of the Income Tax Act;

(h)

“Canadian Selling Shareholder” means a Selling Shareholder that is a Canadian
Resident and is not a U.S. Person;

(i)

“Closing Date” means the second Business Day following the day on which MJM
delivers the financial statements referred to in Section 9.1 to FEC, or such
other date as may be mutually agreed upon by the parties to this Agreement;

(j)

“Current Market Price” has the meaning ascribed to that term in the Exchangeable
Share Provisions;

(k)

“Dividend Amount” has the meaning ascribed to that term in Section 14.1;

(l)

“Electing Vendor” has the meaning ascribed to that term in Section 3.5;

(m)

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended from time to time;

(n)

“Exchange Ratio” means the ratio of 1 FEC Common Shares for each 1 MJM Share
held by a Non-Canadian Selling Shareholder;

(o)

“Exchangeable Share Exchange Ratio” means the ratio of 1 Exchangeable Shares for
each 1 MJM Share held by a Canadian Selling Shareholder;

(p)

“Exchangeable Shares” means the Class B Exchangeable Preferred Shares in the
capital of Exchangeco to be created in accordance with Section 2(c);

(q)

“Exchangeable Share Provisions” means the Exchangeable Share provisions in
substantially the form attached as Schedule J;

(r)

“Exchangeable Share Support Agreement” means that certain Exchangeable Share
Support Agreement made as of even date herewith between Exchangeco and FEC, in
substantially the form attached as Schedule J;

(s)

“Exchangeco” means MarilynJean Holdings Inc., a corporation incorporated under
the laws of British Columbia;

(t)

“FEC” means Future Energy Corp., a corporation incorporated under the laws of
the State of Nevada;





--------------------------------------------------------------------------------

- 3 -







(u)

“FEC Common Shares” means the shares of common stock, par value $0.001 of FEC;

(v)

“FEC Financial Statements” means those audited financial statements of FEC for
the years ended July 31, 2012 and 2011 attached as Schedule C;

(w)

“Income Tax Act” means the Income Tax Act (Canada) R.S.C. (1985), 5th supp., c.
1, as amended from time to time;

(x)

“Indemnified Party” has the meaning ascribed to that term in Section 13.7;

(y)

“Indemnifying Party” has the meaning ascribed to that term in Section 13.7;

(z)

“Liquidation Call Purchase Price” has the meaning ascribed to that term in
Section 14.1;

(aa)

“Liquidation Call Right” has the meaning ascribed to that term in Section 14.1;

(bb)

“Material Adverse Effect” when used in connection with an entity means any
change (including a decision to implement such a change made by the board of
directors or by senior management who believe that confirmation of the decision
by the board of directors is probable), event, violation, inaccuracy,
circumstance or effect that is materially adverse to the business, assets
(including intangible assets), liabilities, capitalization, ownership, financial
condition or results of operations of such entity or subsidiaries taken as a
whole;

(cc)

“MI 51-105” means Multilateral Instrument 51- 105 – Issuers Quoted in the U.S.
Over-the-Counter Markets as adopted by the British Columbia Securities
Commission;

(dd)

“MI 51-105 Legend” has the meaning ascribed to such term in Section 5.1;

(ee)

“MJM” means MarilynJean Media Inc., a corporation incorporated under the laws of
British Columbia;

(ff)

“MJM Financial Statements” means those audited financial statements of MJM for
the years ended December 31, 2012 and 2011 attached as Schedule B;

(gg)

“MJM Shares” means the Class A Common Voting shares, the Class B Common Voting
shares and the Class C Common Non-Voting shares in the capital stock of MJM;

(hh)

“NI 45-106” means National Instrument 45-106 - Prospectus and Registration
Exemptions, as adopted by the British Columbia Securities Commission;

(ii)

“Non-Canadian Selling Shareholder” means a Selling Shareholder that is not a
Canadian Resident and is not a U.S. Person;

(jj)

“Ontario Selling Shareholder” means a Selling Shareholder that is an Ontario
resident and is not resident in any other Canadian jurisdiction and is not a
U.S. Person;

(kk)

“OTC Bulletin Board” means the Financial Industry Regulatory Authority
Over-The-Counter Bulletin Board;

(ll)

“Parent Control Transaction” has the meaning ascribed to that term in the
Exchangeable Share Provisions;

(mm)

“Redemption Call Purchase Price” has the meaning ascribed to that term in
Section 14.2;

(nn)

“Redemption Call Right” has the meaning ascribed to that term in Section 14.2;

(oo)

“Regulation S” means Regulation S promulgated under the U.S. Securities Act;

(pp)

“SEC” means the United States Securities and Exchange Commission;

(qq)

“Selling Shareholders” means the undersigned shareholders of MJM;

(rr)

“Special Voting Shares” means the shares of special voting stock of FEC, with a
par value of U.S.$0.001, having substantially the same rights, privileges,
restrictions and conditions described in the Voting and Exchange Trust
Agreement;

(ss)

“Transaction” has the meaning ascribed to such term in Recital A;

(tt)

“Trustee” means Chester Ku-Lea, a business person with a business address
located at 1005 – 1238 Richards Street, Vancouver, British Columbia V6B 6M6;

(uu)

“U.S. GAAP” means U.S. generally accepted accounting principles;

(vv)

“U.S. Person” has the meaning ascribed to such term in Rule 902 of Regulation S;

(ww)

“U.S. Securities Act” means the United States Securities Act of 1933, as amended
from time to time; and

(xx)

“Voting and Exchange Trust Agreement” means that certain voting and exchange
trust agreement made as of even date herewith between FEC, Exchangeco and the
Trustee, in substantially the form attached as Schedule H.





--------------------------------------------------------------------------------

- 4 -







1.2

All dollar amounts referred to in this Agreement are in United States funds,
unless expressly stated otherwise.  




1.3

The following Schedules are attached to and form part of this Agreement:




Schedule

Description

A

Canadian Resident Shareholders

B

MJM Financial Statements

C

FEC Financial Statements

D

Material Agreements of MJM

E

Real Property of MJM

F

Encumbrances on MJM’s Assets

G

Intellectual Property of MJM

H

Form of Voting and Exchange Trust Agreement

I

Form of Exchangeable Share Support Agreement

J

Exchangeable Share Provisions




2.

Implementation Steps by FEC and Exchangeco




FEC and Exchangeco covenant in favour of MJM and the Canadian Selling
Shareholders that, on or prior to the Closing Date and subject to the
satisfaction or waiver of the other conditions herein contained in favour of FEC
and Exchangeco:




(a)

FEC will, as soon as reasonably practicable, amend the certificate of
incorporation and charter of FEC to create the Special Voting Shares;

(b)

FEC and Exchangeco will execute and deliver the Exchangeable Share Support
Agreement;

(c)

FEC will amend the notice of articles and articles of Exchangeco to create the
Exchangeable Shares having attached to them as special rights and restrictions
the Exchangeable Share Provisions in a manner reasonably acceptable to
Exchangeco;

(d)

FEC and Exchangeco will execute and deliver the Voting and Exchange Trust
Agreement; and

(e)

FEC will issue to and deposit with the Trustee the Special Voting Shares in
consideration of the payment to FEC of $1.00.




3.

Canadian Selling Shareholder Share Exchange and Purchase of Shares




3.1

The Canadian Selling Shareholders hereby covenant and agree to sell, assign and
transfer to Exchangeco, and Exchangeco covenants and agrees to purchase from the
Canadian Selling Shareholders, the MJM Shares held by the Canadian Selling
Shareholders.








--------------------------------------------------------------------------------

- 5 -







3.2

In consideration for the Canadian Selling Shareholders entering into this
Agreement and completing the sale of their MJM Shares to Exchangeco:




(a)

On the Closing Date, FEC will enter into and cause Exchangeco to enter into the
Voting and Exchange Trust Agreement with the Trustee and the Exchangeable Share
Support Agreement;

(b)

The purchase price for the MJM Shares held by the Canadian Selling Shareholders
will consist of an aggregate of 106,651,250 Exchangeable Shares to be issued to
the Canadian Selling Shareholders in the amounts set out opposite each Canadian
Selling Shareholder’s name in Schedule A as determined pursuant to the
Exchangeable Share Exchange Ratio, and the rights and benefits to which such
shareholder will be entitled pursuant to the terms of the Voting and Exchange
Trust Agreement and the Exchangeable Share Support Agreement, and the name of
each such shareholder will be removed from the register of holders of MJM Shares
and added to the register of holders of Exchangeable Shares and Exchangeco will
be recorded as the registered holder of such MJM Shares so exchanged and will be
deemed to be the legal and beneficial owner thereof.  For clarity, a Selling
Shareholder that is not a Canadian Selling Shareholder and as listed in
Schedule A will not be entitled to receive any Exchangeable Shares; and

(c)

Coincident with the transactions set out in Section 3.2(b), FEC, Exchangeco and
the Trustee will execute the Voting and Exchange Trust Agreement and FEC will
issue to and deposit with the Trustee the Special Voting Shares, in
consideration of the payment to FEC of $1.00, to be thereafter held of record by
the Trustee as trustee for and on behalf of, and for the use and benefit of, the
holders of the Exchangeable Shares in accordance with the Voting and Exchange
Trust Agreement.  All rights of holders of Exchangeable Shares under the Voting
and Exchange  Trust Agreement will be received by them as part of the property
receivable under Section 3.2(b) in exchange for the MJM Shares.




3.3

The sale of the FEC Common Shares and the issuance of the Exchangeable Shares to
the Canadian Selling Shareholders will be made in reliance on an exemption from
the registration and prospectus filing requirements contained in section 2.16 of
NI 45-106.  The issuance or transfer of the FEC Common Shares to the Canadian
Selling Shareholders on the exchange of their Exchangeable  Shares will be made
in reliance on section 2.16 of NI 45-106 and the exemption from the registration
requirements contained in Regulation S promulgated under the U.S. Securities
Act.  FEC reserves the right to request from Selling Shareholders any additional
certificates or representations required to establish an exemption from
Applicable Securities Legislation prior to the issuance or transfer of any FEC
Common Shares.








--------------------------------------------------------------------------------

- 6 -







3.4

The Canadian Selling Shareholders acknowledge and understand that any
Exchangeable Shares that they receive pursuant to this Agreement will be subject
to resale restrictions in accordance with Applicable Securities Legislation and
that as a result the certificates representing such Exchangeable Shares will be
affixed with certain legends describing such restrictions, including without
limitation the following:




(a)

For Canadian Selling Shareholders who are Ontario Selling Shareholders, the
certificates representing FEC Common Shares to be issued to such shareholders on
exchange of their Exchangeable Shares will be affixed with the following legends
describing such restrictions:




THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 (THE “ACT”), AND HAVE BEEN ISSUED IN RELIANCE UPON AN
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE ACT PROVIDED BY REGULATION S
PROMULGATED UNDER THE ACT. SUCH SECURITIES MAY NOT BE REOFFERED FOR SALE OR
RESOLD OR OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S, PURSUANT TO AN EFFECTIVE REGISTRATION UNDER THE ACT, OR PURSUANT
TO AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE ACT. HEDGING TRANSACTIONS
INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE ACT.




UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY MUST
NOT TRADE THE SECURITY BEFORE THE DATE THAT IS 4 MONTHS AND A DAY AFTER THE
LATER OF (I) [INSERT THE DISTRIBUTION DATE], AND (II) THE DATE THE ISSUER BECAME
A REPORTING ISSUER IN ANY PROVINCE OR TERRITORY.




(b)

For Canadian Selling Shareholders who are not Ontario Selling Shareholders, the
certificates representing FEC Common Shares to be issued to such shareholders on
exchange of their Exchangeable Shares will be affixed with the following legends
describing such restrictions:




THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 (THE “ACT”), AND HAVE BEEN ISSUED IN RELIANCE UPON AN
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE ACT PROVIDED BY REGULATION S
PROMULGATED UNDER THE ACT. SUCH SECURITIES MAY NOT BE REOFFERED FOR SALE OR
RESOLD OR OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S, PURSUANT TO AN EFFECTIVE REGISTRATION UNDER THE ACT, OR PURSUANT
TO AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE ACT. HEDGING TRANSACTIONS
INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE ACT.
   




THE HOLDER OF THIS SECURITY MUST NOT TRADE THE SECURITY IN OR FROM A
JURISDICTION OF CANADA UNLESS THE CONDITIONS OF SECTION 13 OF MULTILATERAL
INSTRUMENT 51-105 ISSUERS QUOTED IN THE U.S. OVER-THE-COUNTER MARKETS ARE MET.





--------------------------------------------------------------------------------

- 7 -







(c)

For Canadian Selling Shareholders, the certificates representing the
Exchangeable Shares will be affixed with a legend describing such restrictions,
including, without limitation, the following:




THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 (THE “ACT”), AND HAVE BEEN ISSUED IN RELIANCE UPON AN
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE ACT PROVIDED BY REGULATION S
PROMULGATED UNDER THE ACT. SUCH SECURITIES MAY NOT BE REOFFERED FOR SALE OR
RESOLD OR OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S, PURSUANT TO AN EFFECTIVE REGISTRATION UNDER THE ACT, OR PURSUANT
TO AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE ACT. HEDGING TRANSACTIONS
INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE ACT.
  




THE CLASS B EXCHANGEABLE PREFERRED SHARES REPRESENTED HEREBY ARE SUBJECT TO THE
RIGHTS, PRIVILEGES, TERMS, CONDITIONS AND RESTRICTIONS AS SET FORTH IN THE
ARTICLES OF MARILYNJEAN HOLDINGS INC., A COPY OF WHICH IS ON FILE AT THE
REGISTERED OFFICE OF THE COMPANY AND IS OBTAINABLE ON DEMAND WITHOUT CHARGE.




THIS SHARE CERTIFICATE DOES NOT ENTITLE THE HOLDER TO ANY VOTES AT A MEETING OF
SHAREHOLDERS OF THE CORPORATION. EACH SHARE REPRESENTED BY THIS SHARE
CERTIFICATE SHALL ENTITLE THE HOLDER TO INSTRUCT THE TRUSTEE (AS DEFINED IN THE
VOTING AND EXCHANGE TRUST AGREEMENT (THE “AGREEMENT”) AMONG FUTURE ENERGY CORP.,
MARILYNJEAN HOLDINGS INC. AND THE TRUSTEE DATED EFFECTIVE AS OF _____________,
2013) WITH RESPECT TO THE EXERCISE OF THE VOTING RIGHTS (AS DEFINED IN THE
AGREEMENT) AS SET OUT IN THE AGREEMENT.








--------------------------------------------------------------------------------

- 8 -







3.5

It is intended that the transactions contemplated in this Agreement will
generally constitute (i) a taxable exchange for United States federal income tax
purposes (not qualifying under Sections 368 or 351 of the United States Internal
Revenue Code of 1986, as amended) to persons who are otherwise subject to
taxation in the United States on the sale or exchange of MJM Shares, and (ii) a
transaction in respect of which the Canadian Selling Shareholders may elect to
be treated on a tax deferred basis for Canadian federal income tax purposes.
Exchangeco covenants and agrees to make a joint election under subsection 85(1)
of the Income Tax Act with each Canadian Selling Shareholder who wishes to so
elect (referred to in this section as an “Electing Vendor”), subject to the
following terms and conditions:




(a)

the Electing Vendor will be fully responsible for completing and filing any and
all election forms and all costs associated therewith;

(b)

the Electing Vendor will (i) deliver to Exchangeco two copies of all election
forms that are in the prescribed form and completed and signed by the Electing
Vendor; and (ii) when completing all election forms elect in respect of the MJM
Shares transferred by the Electing Vendor pursuant to this Agreement an amount
that is not less than the Electing Vendor’s adjusted cost base of such MJM
Shares on the Closing Date and not greater than the fair market value of such
MJM Shares on the Closing Date;

(c)

within 15 days of the Electing Vendor delivering to Exchangeco the election
forms as described above, Exchangeco will deliver to the Electing Vendor one
copy of such election forms duly signed on behalf of Exchangeco;

(d)

Exchangeco will return to the Electing Vendor unsigned any election forms that
Exchangeco in its discretion considers to be incomplete or completed
incorrectly; and

(e)

Exchangeco will bear no responsibility for the content of any election forms,
for any penalties payable in connection with the late filing of any election
forms, or for any taxes, penalties or interest payable by an Electing Vendor due
to any failure to properly complete or file any election forms.




3.6

If an Electing Shareholder who has completed and filed an election under
subsection 85(1) of the Income Tax Act subsequently wishes to amend the
election, Exchangeco covenants and agrees to complete an amended election form
for that purpose, provided that the terms and conditions set forth in section
3.5(a) through (e) will apply, with all references therein to “the election
form” or “the election forms” read as references to the amended election form or
forms.




3.7

If, between the date of this Agreement and the Closing Date, the outstanding FEC
Common Shares are changed into a different number or class of shares by reason
of any stock split, division or subdivision of shares, stock dividend, reverse
stock split, consolidation of shares, reclassification, recapitalization or
other similar transaction, then the Exchange Ratio and the Exchangeable Share
Exchange Ratio will be appropriately adjusted.




4.

Non-Canadian Selling Shareholder Share Exchange and Purchase of Shares




4.1

The Non-Canadian Selling Shareholders hereby covenant and agree to sell, assign
and transfer to FEC, and FEC covenants and agrees to purchase from the
Non-Canadian Selling Shareholders, the 75,000,000 MJM Shares held by the
Non-Canadian Selling Shareholders.




4.2

The purchase price for the 75,000,000 MJM Shares held by the Non-Canadian
Selling Shareholders will consist of an aggregate of 75,000,000 FEC Common
Shares to be issued to the Non-Canadian Selling Shareholders as determined in
accordance with the Exchange Ratio.








--------------------------------------------------------------------------------

- 9 -







4.3

The sale of the FEC Common Shares to Non-Canadian Selling Shareholders will be
made in reliance on an exemption from the registration and prospectus filing
requirements contained in Regulation S. The Non-Canadian Selling Shareholders
acknowledge and understand that any FEC Common Shares that they receive pursuant
to this Agreement will be subject to resale restrictions in accordance with
Applicable Securities Legislation and that as a result the certificates
representing such FEC Common Shares will be affixed with the following legend
 in accordance with Regulation S of the U.S. Securities Act:




THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 (THE “ACT”), AND HAVE BEEN ISSUED IN RELIANCE UPON AN
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE ACT PROVIDED BY REGULATION S
PROMULGATED UNDER THE ACT. SUCH SECURITIES MAY NOT BE REOFFERED FOR SALE OR
RESOLD OR OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S, PURSUANT TO AN EFFECTIVE REGISTRATION UNDER THE ACT, OR PURSUANT
TO AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE ACT. HEDGING TRANSACTIONS
INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE ACT.




5.

Selling Shareholders Undertaking




5.1

Pursuant to MI 51-105 a subsequent trade in the FEC Common Shares in or from any
Canadian jurisdiction with the exception of the Province of Ontario will be a
distribution subject to the prospectus and registration requirements of
applicable Canadian securities legislation (including the B.C. Securities Act)
unless certain conditions are met, which conditions include, among others, a
requirement that any certificate representing the FEC Common Shares (or
ownership statement issued under a direct registration system or other book
entry system) bear the restrictive legend (the “MI 51-105 Legend”) specified in
MI 51-105.




5.2

The Non-Canadian Selling Shareholders and the Ontario Selling Shareholders
(together the “Non-MI 51-105 Vendors”) each represent and warrant that they are
not residents of any Canadian jurisdiction other than the Province of Ontario
and undertake not to trade or resell any of the FEC Common Shares received by
them pursuant to this Agreement in or from any Canadian jurisdiction with the
exception of Ontario.  The Non-MI 51-105 Vendors understand and agree that FEC
and others will rely upon the truth and accuracy of these representations and
warranties and agree that if such representations and warranties are no longer
accurate or have been breached, the Non-MI 51-105 Vendor will immediately notify
FEC.




5.3

By executing and delivering this Agreement and as a consequence of the
representations and warranties made by the Non-MI 51-105 Vendors in this
section, the Non-MI 51-105 Vendors will have directed FEC not to include the MI
51-105 Legend on any certificates representing the FEC Common Shares to be
issued to the Non-MI 51-105 Vendors. As a consequence, the Non-MI 51-105 Vendors
will not be able to rely on the resale provisions of MI 51-105, and any
subsequent trade in any of the FEC Common Shares in or from any Canadian
jurisdiction with the exception of Ontario will be a distribution subject to the
prospectus and registration requirements of applicable provincial securities
laws in Canada.




5.4

If the Non-MI 51-105 Vendor wishes to trade or resell any of the FEC Common
Shares in or from any Canadian jurisdiction other than Ontario, the Non-MI
51-105 Vendor agrees and undertakes to return, prior to any such trade or
resale, any certificate representing the FEC Common Shares to FEC’s transfer
agent to have the MI 51-105 Legend imprinted on such certificate or to instruct
FEC’s transfer agent to include the MI 51-105 Legend on any ownership statement
issued under a direct registration system or other book entry system.








--------------------------------------------------------------------------------

- 10 -







6.

Covenants, Representations and Warranties of MJM




6.1

MJM covenants with and represents and warrants to FEC and Exchangeco as of the
date of this Agreement and at the Closing Date as follows, and acknowledges that
FEC and Exchangeco are relying upon such covenants, representations and
warranties in connection with the Transaction:




6.2

MJM has been duly incorporated and organized, is a validly existing company with
limited liability and is in good standing under the BCBCA; it has the corporate
power to own or lease its property and to carry on the Business; it is duly
qualified as a company to do business and is in good standing with respect
thereto in each jurisdiction in which the nature of the Business or the property
owned or leased by it makes such qualification necessary; and it has all
necessary licenses, permits, authorizations and consents to operate its
Business. MJM has no active or material subsidiary, as such term is defined in
the B.C. Securities Act.




6.3

The authorized share capital of MJM consists of an unlimited number of Class A
Common Voting shares, Class B Common Voting shares and Class C Common Non-Voting
shares, each without nominal or par value, of which, there are currently 10,000
Class A Common Voting shares, 1,066.52 Class B Common Voting shares and 1,111
Class C Common Non-Voting shares issued and outstanding and on Closing, there
will be 67,500,000 Class A Voting Shares, 106,652,000 Class B Common Voting
shares and 7,499,250 Class C Non-Voting Common shares issued and outstanding and
no shares of any other classes are or will be issued and outstanding until the
Closing Date as fully paid and non-assessable.




6.4

No person, firm or corporation has any agreement or option, including
convertible securities, warrants or convertible obligations of any nature, or
any right or privilege (whether by law, pre-emptive or contractual) capable of
becoming an agreement or option for the purchase, subscription, allotment or
issuance of any of the unissued shares in the capital of MJM or of any
securities of MJM.




6.5

MJM does not have any agreements of any nature to acquire any subsidiary, or to
acquire or lease any other business operations, and will not, prior to the
Closing Date, acquire, or agree to acquire, any subsidiary or business without
the prior written consent of FEC.




6.6

Except as contemplated herein, MJM will not, without the prior written consent
of FEC, issue any additional shares from and after the date of this Agreement to
the Closing Date or create any options, warrants or rights for any person to
subscribe for or acquire any unissued shares in the capital of MJM.




6.7

To the best of its knowledge, MJM is not a party to or bound by any guarantee,
warranty, indemnification, assumption or endorsement or any other like
commitment of the obligations, liabilities (contingent or otherwise) or
indebtedness of any other person, firm or corporation other than as set out in
the Schedules to this Agreement.




6.8

The books and records of MJM fairly and correctly set out and disclose in all
material respects, in accordance with United States generally accepted
accounting principles, the financial position of MJM as at the date of this
Agreement, and all material financial transactions of MJM relating to the
Business have been accurately recorded in such books and records.




6.9

The MJM Financial Statements present fairly the assets, liabilities (whether
accrued, absolute, contingent or otherwise) and the financial condition of MJM
as at the date thereof and there will not be, prior to the Closing Date or after
the consummation of the transaction contemplated by this Agreement, any material
increase in such liabilities other than increases arising as a result of
carrying on the Business in the ordinary and normal course.




6.10

To the best of the knowledge of MJM and the Selling Shareholders, the entry into
this Agreement and the consummation of the Transaction will not result in the
violation of any of the terms and provisions of the constating documents of MJM
or of any indenture, instrument or agreement, written or oral, to which MJM or
the Selling Shareholders may be a party.





--------------------------------------------------------------------------------

- 11 -







6.11

The entry into this Agreement and the consummation of the Transactions will not,
to the best of the knowledge of MJM and the Selling Shareholders, result in the
violation by MJM of any law or regulation of the Province of British Columbia or
of any states or provinces or other jurisdiction in which MJM are resident or in
which the Business is or at the Closing Date will be carried on or of any
municipal bylaw or ordinance to which MJM or the Business may be subject.




6.12

This Agreement has been duly authorized, validly executed and delivered by MJM
and the Selling Shareholders.




6.13

Except as disclosed in Schedule D, MJM is not a party to any written or oral
employment, service or pension agreement.




6.14

Except as disclosed in the Schedules to this Agreement, MJM does not have
outstanding any bonds, debentures, mortgages, notes or other indebtedness and
MJM is not under any agreement to create or issue any bonds, debentures,
mortgages, notes or other indebtedness, except liabilities incurred in the
ordinary course of business.




6.15

Except as disclosed in Schedule E, MJM is not the owner, lessee or under any
agreement to own or lease any real property, and does not have any operating
subsidiaries.




6.16

Except as disclosed in Schedule F, MJM owns, possesses and has good and
marketable title to its undertaking, property and assets, and without
restricting the generality of the foregoing, all those assets described in the
balance sheet included in MJM Financial Statements, free and clear of any and
all mortgages, liens, pledges, charges, security interests, encumbrances,
actions, claims or demands of any nature whatsoever or howsoever arising.




6.17

Except as disclosed in Schedule D, MJM does not have any outstanding material
agreements, contracts or commitments, whether written or oral, of any nature or
kind whatsoever, including, but not limited to, employment agreements,
agreements, contracts and commitments in the ordinary course of business,
service contracts on office equipment and leases.




6.18

To the best of MJM’s knowledge, there are no actions, suits or proceedings
(whether or not purportedly on behalf of MJM), pending or threatened against or
affecting MJM or affecting the Business, at law or in equity, or before or by
any federal, provincial, state, municipal or other governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign, and
neither MJM nor the Selling Shareholders is aware of any existing ground on
which any such action, suit or proceeding might be commenced with any reasonable
likelihood of success.




6.19

Except as disclosed in the MJM Financial Statements, MJM is not in material
default or breach of any contracts, agreements, written or oral, indentures or
other instruments to which they are a party and there are no facts, which after
notice or lapse of time or both, that would constitute such a default or breach,
and all such contracts, agreements, indentures or other instruments are now in
good standing and MJM is entitled to all benefits thereunder.




6.20

MJM has the right to use all of the registered trademarks, trade names and
patents, both domestic and foreign, in relation to the Business as set out in
Schedule G.




6.21

To the best of the knowledge of MJM and the Selling Shareholders, the conduct of
the Business does not infringe upon the patents, trademarks, trade names or
copyrights, domestic or foreign, of any other person, firm or corporation.








--------------------------------------------------------------------------------

- 12 -







6.22

To the best of the knowledge of MJM and the Selling Shareholders, MJM is
conducting and will conduct the Business in compliance with all applicable laws,
rules and regulations of each jurisdiction in which the Business is or will be
carried on, MJM is not in material breach of any such laws, rules or regulations
and is, or will be on the Closing Date, fully licensed, registered or qualified
in each jurisdiction in which MJM owns or leases property or carries on or
proposes to carry on the Business to enable the Business to be carried on as now
conducted and its property and assets to be owned, leased and operated, and all
such licenses, registrations and qualifications are or will be on the Closing
Date valid and subsisting and in good standing and that none of the same
contains or will contain any provision, condition or limitation which has or may
have a materially adverse effect on the operation of the Business.




6.23

All facilities and equipment owned or used by MJM in connection with the
Business are in good operating condition and are in a state of good repair and
maintenance, reasonable wear and tear excluded.




6.24

Except as disclosed in the MJM Financial Statements and salaries incurred in the
ordinary course of business since the date thereof, MJM has no loans or
indebtedness outstanding which have been made to or from directors, former
directors, officers, shareholders and employees of MJM or to any person or
corporate body not dealing at arm’s length with any of the foregoing, and will
not, prior to closing, pay any such indebtedness unless in accordance with
budgets agreed in writing by FEC.




6.25

MJM has made full disclosure to FEC and Exchangeco of all aspects of the
Business and has made all of its books and records available to the
representatives of FEC and Exchangeco in order to assist FEC and Exchangeco in
the performance of its due diligence searches and no material facts in relation
to the Business have been concealed by MJM or the Selling Shareholders.




6.26

The constating documents of MJM in effect with the appropriate corporate
authorities as at the date of this Agreement will remain in full force and
effect without any changes thereto as at the Closing Date.




6.27

The directors and officers of MJM are as follows:




Name

Position

Jason Carvalho

President and Director

Kelita Klein

Vice President, Secretary and Director

Filip Stoj

Chief Financial Officer, Treasurer and Director




7.

Covenants, Representations and Warranties of the Selling Shareholders




7.1

Each of the Selling Shareholders severally covenants with and represents and
warrants to FEC and Exchangeco as of the date of this Agreement and at the
Closing Date as follows, and acknowledge that FEC and Exchangeco are relying
upon such covenants, representations and warranties in entering into this
Agreement:








--------------------------------------------------------------------------------

- 13 -







7.2

Each of the Selling Shareholders represents and warrants to FEC that they are
not a U.S. Person, and are not acquiring FEC Common Shares for the account or
benefit of a U.S. Person.




A “U.S. Person” is defined by Regulation S of the U.S. Securities Act to be any
person who is:




(a)

any natural person resident in the United States;

(b)

any partnership or corporation organized or incorporated under the laws of the
United States;

(c)

any estate of which any executor or administrator is a U.S. person;

(d)

any trust of which any trustee is a U.S. person;

(e)

any agency or branch of a foreign entity located in the United States;

(f)

any non-discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary organized, incorporate, or (if an
individual) resident in the United States; and

(g)

any partnership or corporation if:




(i)

organized or incorporated under the laws of any foreign jurisdiction; and

(ii)

formed by a U.S. person principally for the purpose of investing in securities
not registered under the U.S. Securities Act, unless it is organized or
incorporated, and owned, by accredited investors [as defined in Section
230.501(a) of the U.S. Securities Act] who are not natural persons, estates or
trusts.




7.3

The Selling Shareholders acknowledge that the FEC Common Shares to be issued to
the Selling Shareholders in accordance with the terms of this Agreement and the
Exchangeable Shares will be “restricted securities” within the meaning of the
U.S. Securities Act and will be issued in accordance with Regulation S of the
U.S. Securities Act.




7.4

Each of the Selling Shareholders agrees not to engage in hedging transactions
with regard to the FEC Common Shares to be issued to the Selling Shareholders in
accordance with the Exchangeable Share Provisions unless in compliance with the
U.S. Securities Act.




7.5

Each of the Canadian Selling Shareholders represents to FEC and Exchangeco that
the Exchangeable Shares and the FEC Common Shares to be issued to the Canadian
Selling Shareholders in accordance with the Exchangeable Share Provisions are
being issued to each Canadian Selling Shareholder as principal for their own
account and not for the benefit of any other person.




7.6

The Selling Shareholders agree that, in accordance with the terms of this
Agreement, FEC will refuse to register any transfer of the FEC Common Shares to
be issued to the Selling Shareholders not made in accordance with the provisions
of Regulation S of the U.S. Securities Act, pursuant to registration under the
U.S. Securities Act, pursuant to an available exemption from registration, or
pursuant to this Agreement.  




7.7

The MJM Shares owned by the Selling Shareholders are owned by each of the
Selling Shareholders as the beneficial and recorded owner with good and
marketable title thereto, free and clear of all mortgages, liens, charges,
security interests, adverse claims, pledges, encumbrances and demands
whatsoever.




7.8

No person, firm or corporation has any agreement or option or any right or
privilege (whether by law, pre-emptive or contractual) capable of becoming an
agreement or option for the purchase from the Selling Shareholders of any of the
MJM Shares held by them.




7.9

No person, firm or corporation has any agreement or option, including
convertible securities, warrants or convertible obligations of any nature, or
any right or privilege (whether by law, pre-emptive or contractual) capable of
becoming an agreement or option for the purchase, subscription, allotment or
issuance of any of the unissued shares in the capital of MJM or of any
securities of MJM.








--------------------------------------------------------------------------------

- 14 -







8.

Covenants, Representations and Warranties of FEC and Exchangeco




8.1

FEC and Exchangeco jointly and severally covenant with and represent and warrant
to the Selling Shareholders and MJM as of the date of this Agreement and at the
Closing Date as follows, and acknowledge that the Selling Shareholders are
relying upon such covenants, representations and warranties in entering into
this Agreement:




8.2

FEC has been duly incorporated and organized and is validly subsisting under the
laws of the State of Nevada; it is a reporting issuer under the Exchange Act and
is in good standing with respect to all filings required to be made under such
statutes with the SEC; it has the corporate power to own or lease its properties
and to carry on its business as now being conducted by it; and it is duly
qualified as a corporation to do business and is in good standing with respect
thereto in each jurisdiction in which the nature of its business or the property
owned or leased by it makes such qualification necessary.




8.3

The authorized capital of FEC consists of 500,000,000 shares of common stock
with a par value $0.001 per share and 200,000,000 preferred shares with a par
value of $0.001 per share, of which 119,528,352 shares of common stock are
currently issued and outstanding as fully paid and non-assessable, and no other
shares of any other class of FEC are issued and outstanding.




8.4

Exchangeco has been duly incorporated and organized and is validly subsisting
under the laws of British Columbia; it has the corporate power to own or lease
its properties and to carry on its business as now being conducted by it; and it
is duly qualified as a corporation to do business and is in good standing with
respect thereto in each jurisdiction in which the nature of its business or the
property owned or leased by it makes such qualification necessary.




8.5

The authorized capital of Exchangeco consists of an unlimited number of Common
shares and Class B Exchangeable Preferred Shares, of which 100 Common shares are
currently issued and outstanding as fully paid and non-assessable, and no Class
B Exchangeable Preferred Shares are currently issued and outstanding.




8.6

Except as contemplated herein, no person, firm or corporation has any agreement
or option, including convertible securities, warrants or convertible obligations
of any nature, or any right or privilege (whether by law, pre-emptive or
contractual) capable of becoming an agreement or option for the purchase,
subscription, allotment or issuance of any of the unissued shares in the capital
of either FEC Common Shares or Exchangeco.




8.7

The directors and officers of FEC and Exchangeco are as follows:




Name

Position

Chester Ku

Director of FEC
President and Director of Exchangeco

Georges Paquet

President, CEO, CFO, Secretary, Treasurer and Director of FEC

Melany Paquet

Vice President and Director of FEC

Mike Anderson

Director

Jefferson Villines

Director




8.8

FEC Financial Statements present fairly the assets, liabilities (whether
accrued, absolute, contingent or otherwise) and the financial condition of FEC
as at the date thereof.





--------------------------------------------------------------------------------

- 15 -







8.9

The books and records of FEC fairly and correctly set out and disclose in all
material respects, in accordance with United States generally accepted
accounting principles, the financial position of FEC as at the date of this
Agreement, and all material financial transactions of FEC relating to the
business have been accurately recorded in such books and records.




8.10

FEC has made full disclosure to MJM of all material aspects of FEC’s business
and has made all of its books and records available to the representatives of
MJM in order to assist MJM in the performance of its due diligence searches and
no material facts in relation to FEC’s business have been concealed by FEC.




8.11

FEC and Exchangeco are not a party to or bound by any agreement or guarantee,
warranty, indemnification, assumption or endorsement or any other like
commitment of the obligations, liabilities (contingent or otherwise) or
indebtedness of any other person, firm or corporation.




8.12

There are no actions, suits or proceedings (whether or not purportedly on behalf
of FEC or Exchangeco), pending or threatened against or affecting FEC or
Exchangeco or affecting FEC’s business, at law or in equity, or before or by any
federal, state, municipal or other governmental department, commission, board,
bureau, agency or instrumentality, domestic or foreign and FEC and Exchangeco
are not aware of any existing ground on which any such action, suit or
proceeding might be commenced with any reasonable likelihood of success.




8.13

The Corporate Charter, Articles of Incorporation and Bylaws and any other
constating documents of FEC in effect with the appropriate corporate authorities
as at the date of this Agreement will not have been materially changed as at the
Closing Date, except for changes made in furtherance of the transactions
contemplated under this Agreement.




8.14

The Articles of Incorporation and Articles and any other constating documents of
Exchangeco in effect with the appropriate corporate authorities as at the date
of execution of this Agreement will not have been materially changed as at the
Closing Date, except for changes made in furtherance of the transactions
contemplated under this Agreement.




8.15

The entry into this Agreement and the consummation of the Transaction will not
result in the violation of any of the terms and provisions of the constating
documents of FEC or Exchangeco or of any indenture, instrument or agreement,
written or oral, to which FEC or Exchangeco may be a party.




8.16

The entry into this Agreement and the consummation of the Transaction will not,
to the best of the knowledge of FEC, result in the violation of any law or
regulation of the United States or the State of Nevada or of any local
government bylaw or ordinance to which FEC or FEC’s business may be subject.




8.17

This Agreement has been duly authorized, validly executed and delivered by each
of FEC and Exchangeco.




8.18

No agreement has been made with FEC or Exchangeco in respect of the purchase and
sale contemplated by this Agreement that could give rise to any valid claim by
any person against MJM or the Selling Shareholders for a finder’s fee, brokerage
commission or similar payment.




9.

Acts in Contemplation of Closing




9.1

MJM covenants and agrees with FEC, Exchangeco and the Selling Shareholders to
deliver to FEC and Exchangeco, those financial statements of MJM as are required
by Applicable Securities Legislation in order to permit FEC to make the SEC
filings required in respect of the purchase and sale of the shares of MJM in
accordance with this Agreement.





--------------------------------------------------------------------------------

- 16 -







10.

Closing Conditions




10.1

Conditions Precedent to Closing by FEC and Exchangeco. The obligation of FEC and
Exchangeco to consummate the Transaction is subject to the satisfaction or
waiver of the conditions set forth below on or before the Closing Date or such
earlier date as hereinafter specified.  The Closing of the Transaction
contemplated by this Agreement will be deemed to mean the satisfaction or waiver
of all conditions to Closing. These conditions of closing are for the benefit of
FEC and Exchangeco and may be waived by either party in its sole discretion.




(a)

Representations and Warranties.  The respective representations and warranties
of the Selling Shareholders and MJM contained in this Agreement or in any
Schedule to this Agreement or certificate or other document delivered to FEC
pursuant to this Agreement will be true, correct and complete in all material
respects as of the date of this Agreement and as of the Closing Date with the
same force and effect as though such representations and warranties had been
made on and as of such date, regardless of the date as of which the information
in this Agreement or any such Schedule or certificate is given, and FEC and
Exchangeco will have received on the Closing Date certificates dated as of the
Closing Date, in forms satisfactory to counsel for FEC and Exchangeco and signed
under seal by the Selling Shareholders and by the senior officer of MJM to the
effect that their respective representations and warranties referred to above
are true, correct and complete on and as of the Closing Date with the same force
and effect as though made on and as of such date, provided that the acceptance
of such certificates and the closing of the transactions provided for in this
Agreement will not be a waiver of the respective representations and warranties
contained in this Agreement or in any Schedule to this Agreement or in any
certificate or document given pursuant to this Agreement which covenants,
representations and warranties will continue in full force and effect for the
benefit of FEC and Exchangeco.

(b)

Performance.  All of the covenants and obligations that MJM and the Selling
Shareholders are required to perform or to comply with pursuant to this
Agreement at or prior to the Closing will have been performed and complied with
in all material respects.

(c)

Transaction Documents.  This Agreement and all other documents necessary or
reasonably required to consummate the Transaction and the transactions
contemplated under this Agreement, all in form and substance reasonably
satisfactory to FEC and its counsel, will have been executed and delivered to
FEC by MJM and the Selling Shareholders.

(d)

Approvals.  MJM will have delivered to FEC minutes of meetings, written consents
or other evidence satisfactory to FEC and its counsel that the board of
directors of MJM have approved this Agreement and the Transaction.

(e)

Third Party Consents.  MJM will have delivered to FEC duly executed copies of
all third party consents and approvals required by this Agreement to be obtained
by MJM, in form and substance reasonably satisfactory to FEC and its counsel.

(f)

Regulatory Approvals and Consents.  MJM will have obtained all approvals and
consents required to carry out this Agreement and the Transaction, in form and
substance reasonably satisfactory to FEC and its counsel.

(g)

No Material Adverse Effect.  At the Closing Date, there will have been no
Material Adverse Effect to the affairs, assets, liabilities, or financial
condition of MJM or the Business (financial or otherwise) from that shown on or
reflected in the MJM Financial Statements.

(h)

No Damage.  No substantial damage by fire or other hazard to the Business will
have occurred prior to or on the Closing Date.

(i)

No Action.  No suit, action, or proceeding will be pending or threatened which
would:

(i)

prevent the consummation of any of the transactions contemplated by this
Agreement; or

(ii)

cause the Transaction to be rescinded following consummation.

(j)

Outstanding Securities.  MJM will have no more than 67,500,000 Class A Common
Voting shares, 106,652,000 Class B Common Voting shares and 7,499,250 Class C
Common Non-Voting shares issued and outstanding and no shares of any other
classes issued and outstanding on the Closing Date.





--------------------------------------------------------------------------------

- 17 -







(k)

Public Disclosure.  MJM will have delivered substantive information about its
assets and personnel satisfactory to FEC for completion of any required public
disclosure of the Transaction details.

(l)

Compliance with Securities Laws.  MJM will have delivered evidence satisfactory
to FEC that the MJM Shares issuable in the Transaction will be issuable without
registration pursuant to the U.S. Securities Act and the Applicable Securities
Legislation in reliance on a safe harbour from the registration requirements of
the U.S. Securities Act and the Applicable Securities Legislation.

(a)

Financial Statements.  MJM will have delivered all financial statements of MJM
prepared in U.S. GAAP required to be filed by FEC under Applicable Securities
Legislation including those financial statements specified in Section 9.1.




10.2

In the event any of the foregoing conditions contained in Section 10.1 are not
fulfilled or performed at or before the Closing Date to the reasonable
satisfaction of FEC and Exchangeco, FEC or Exchangeco may terminate this
Agreement by written notice to MJM and the Selling Shareholders and in such
event FEC and Exchangeco will be released from all further obligations
hereunder.  Any of the foregoing conditions contained in Section 10.1 may be
waived in writing in whole or in part by FEC or Exchangeco without prejudice to
each entity’s respective rights of termination in the event of the
non-fulfilment of any other conditions.




10.3

Conditions Precedent to Closing by MJM and the Selling Shareholders. The
obligation of MJM and the Selling Shareholders to consummate the Transaction is
subject to the satisfaction or waiver of the conditions set forth below on or
before the Closing Date or such earlier date as hereinafter specified.  The
Closing of the Transaction will be deemed to mean the satisfaction or waiver of
all conditions to Closing. These conditions precedent are for the benefit of MJM
and the Selling Shareholders and may be waived by either MJM and/or the Selling
Shareholders in their discretion.




(a)

Representations and Warranties.  The representations and warranties of FEC and
Exchangeco contained in this Agreement or in any Schedule to this Agreement or
certificate or other document delivered to MJM and the Selling Shareholders
pursuant to this Agreement will be true, correct and complete in all material
respects as of the date of this Agreement and as of the Closing Date with the
same force and effect as though such representations and warranties had been
made on and as of such date, regardless of the date as of which the information
in this Agreement or any such Schedule or certificate is given, and MJM will
have received on the Closing Date a certificate dated as of the Closing Date
from each of FEC and Exchangeco, in a form satisfactory to MJM, signed by a
senior officer of FEC or Exchangeco, respectively, to the effect that such
representations and warranties referred to above are true, correct and complete
on and as of the Closing Date with the same force and effect as though made on
and as of such date, provided that the acceptance of such certificate and the
closing of the transaction provided for in this Agreement will not be a waiver
of the representations and warranties contained in this Agreement or in any
Schedule to this Agreement or in any certificate or document given pursuant to
this Agreement which covenants, representations and warranties will continue in
full force and effect for the benefit of MJM and the Selling Shareholders.

(b)

Performance.  All of the covenants and obligations that FEC is required to
perform or to comply with pursuant to this Agreement at or prior to the Closing
will have been performed and complied with in all material respects. FEC and
Exchangeco will have delivered each of the documents respectively required to be
delivered by them pursuant to this Agreement.

(c)

Compliance.  Upon the closing of this Agreement, FEC will be in compliance with
its reporting requirements under the Exchange Act.

(d)

Transaction Documents.  This Agreement and all other documents necessary or
reasonably required to consummate the Transaction, all in form and substance
reasonably satisfactory to MJM, will have been executed and delivered to MJM by
FEC and Exchangeco.





--------------------------------------------------------------------------------

- 18 -







(e)

Approvals.  FEC and Exchangeco will have delivered to MJM minutes of meetings,
written consents or other evidence satisfactory to MJM that the respective
boards of directors of FEC and Exchangeco have approved this Agreement and the
Transaction.  

(f)

No Material Adverse Effect.  At the Closing Date, there will have been no
Material Adverse Effect to the affairs, assets, liabilities, financial condition
or business (financial or otherwise) of FEC from that shown on or reflected in
the FEC Financial Statements.

(g)

No Action.  No suit, action, or proceeding will be pending or threatened before
any governmental or regulatory authority wherein an unfavourable judgment,
order, decree, stipulation, injunction or charge would:

(i)

prevent the consummation of any of the transactions contemplated by this
Agreement; or

(ii)

cause the Transaction to be rescinded following consummation.

(h)

Outstanding Securities. Other than the FEC Common Shares to be issued by FEC
pursuant to this Agreement, FEC will have issued and outstanding no more than
119,528,352 FEC Common Shares

(i)

Regulatory Approvals and Consents.  FEC will have obtained all necessary
approvals and consents to carry out the Transaction, in form and substance
reasonably satisfactory to MJM.

(j)

Public Market. On the Closing Date, the FEC Common Shares will be quoted on the
OTC Bulletin Board.  FEC has not been informed, nor does it have any knowledge,
that the United States Financial Regulatory Authority or any other regulatory
agency will take action to cease the FEC Common Shares from being quoted on the
OTC Bulletin Board.

(k)

Other Agreements.  FEC and Exchangeco will have entered into the Voting and
Exchange Trust Agreement with the Trustee and the Exchangeable Share Support
Agreement.

(l)

Issuance of Special Voting Shares.  FEC will issue to and deposit with the
Trustee the Special Voting Shares, in consideration of the payment to FEC of
$1.00, to be thereafter held of record by the Trustee as trustee for and on
behalf of, and for the use and benefit of, the holders of the Exchangeable
Shares in accordance with the Voting and Exchange Trust Agreement.  




10.4

In the event that any of the conditions contained in Section 10.3 will not be
fulfilled or performed by FEC or Exchangeco at or before the Closing Date to the
reasonable satisfaction of MJM and the Selling Shareholders, then MJM or the
Selling Shareholders may terminate this Agreement by written notice to FEC and
Exchangeco and in such event MJM and the Selling Shareholders will be released
from all further obligations hereunder.  Any of the foregoing conditions
contained in Section 10.3 may be waived in writing in whole or in part by MJM or
the Selling Shareholders without prejudice to the respective rights of
termination of MJM or the Selling Shareholders in the event of the
non-fulfilment of any other conditions.




10.5

The closing will take place on the Closing Date at the offices of Clark Wilson
LLP at Suite 900-885 West Georgia St., Vancouver, British Columbia, Canada V6C
3H1, or at such other time and place as the parties may mutually agree.




11.

Covenants




11.1

Notification of Financial Liabilities. MJM will immediately notify FEC in
accordance with Section 15.6, if MJM receives any advice or notification from
its independent certified public accounts that MJM has used any improper
accounting practice that would have the effect of not reflecting or incorrectly
reflecting in the books, records, and accounts of MJM, any properties, assets,
liabilities, revenues, or expenses. Notwithstanding any statement to the
contrary in this Agreement, this covenant will survive closing and continue in
full force and effect.








--------------------------------------------------------------------------------

- 19 -







11.2

Access and Investigation. Between the date of this Agreement and the Closing
Date, MJM, on the one hand, and FEC, on the other hand, will, and will cause
each of their respective representatives to:




(a)

afford the other and its representatives full and free access to its personnel,
properties, assets, contracts, books and records and other documents and data;

(b)

furnish the other and its representatives with copies of all such contracts,
books and records, and other existing documents and data as required by this
Agreement and as the other may otherwise reasonably request; and

(c)

furnish the other and its representatives with such additional financial,
operating, and other data and information as the other may reasonably request.




All of such access, investigation and communication by a party and its
representatives will be conducted during normal business hours and in a manner
designed not to interfere unduly with the normal business operations of the
other party. Each party will instruct its auditors to co-operate with the other
party and its representatives in connection with such investigations.




11.3

Confidentiality.  




(a)

All information regarding the business of MJM including, without limitation,
financial information that MJM has provided to FEC, will be kept in strict
confidence by FEC and will not be given to any other person or party or used
(except in connection with due diligence and except as required to file a news
release and Form 8-K disclosure regarding the transaction to the public after
the Closing), dealt with, exploited or commercialized by FEC or disclosed to any
third party (other than FEC’s professional accounting and legal advisors)
without the prior written consent of MJM. If the Transaction contemplated by
this Agreement does not proceed for any reason, then upon receipt of a written
request from MJM, FEC will immediately return to MJM (or as directed by MJM) any
information received regarding MJM’s business, including all copies thereof.
Likewise, all information regarding the business of FEC including, without
limitation, financial information that FEC provides to MJM during its due
diligence investigation of FEC will be kept in strict confidence by MJM and will
not be used (except in connection with due diligence), dealt with, exploited or
commercialized by MJM or disclosed to any third party (other than MJM’s
professional accounting and legal advisors) without FEC’s prior written consent.
If the Transaction contemplated by this Agreement does not proceed for any
reason, then upon receipt of a written request from FEC, MJM will immediately
return to FEC (or as directed by FEC) any information received regarding FEC’s
business, including all copies thereof.  Upon request, each party will provide
an affidavit to the other that all documents, including all copies thereof, were
returned to the other party.

(b)

FEC and MJM acknowledge and agree, subject to disclosure obligations under
Applicable Securities Legislation or other laws or regulations, that neither
party will make any public pronouncements concerning the terms of this Agreement
without the express written consent of the other party, such consent not to be
unreasonably withheld.

(c)

MJM acknowledges and agrees that, while in possession of material information
about FEC that has not been publicly disclosed, it will not trade and will take
all reasonable steps to prevent any of its employees or agents from trading in
the securities of FEC prior to Closing.  








--------------------------------------------------------------------------------

- 20 -







11.4

Notification of Breach. Between the date of this Agreement and the Closing Date,
each of the parties to this Agreement will promptly notify the other parties in
writing if it becomes aware of any fact or condition that causes or constitutes
a material breach of any of its representations and warranties as of the date of
this Agreement, if it becomes aware of the occurrence after the date of this
Agreement of any fact or condition that would cause or constitute a material
breach of any such representation or warranty had such representation or
warranty been made as of the time of occurrence or discovery of such fact or
condition. Should any such fact or condition require any change in the Schedules
relating to such party, such party will promptly deliver to the other parties a
supplement to the Schedules specifying such change. During the same period, each
party will promptly notify the other parties of the occurrence of any material
breach of any of its covenants in this Agreement or of the occurrence of any
event that may make the satisfaction of such conditions impossible or unlikely.




11.5

Conduct of MJM and FEC Business Prior to Closing. Except as expressly
contemplated by this Agreement or for purposes in furtherance of this Agreement,
from the date of this Agreement to the Closing Date, and except to the extent
that FEC otherwise consents in writing, MJM will operate its business
substantially as presently operated and only in the ordinary course and in
compliance with all applicable laws, and use its best efforts to preserve intact
its good reputation and present business organization and to preserve its
relationships with persons having business dealings with it. Likewise, from the
date of this Agreement to the Closing Date, and except to the extent that MJM
otherwise consents in writing, FEC will operate its business substantially as
presently operated and only in the ordinary course and in compliance with all
applicable laws, and use its best efforts to preserve intact its good reputation
and present business organization and to preserve its relationships with persons
having business dealings with it.




11.6

Full Disclosure Requirement. FEC possesses, or expects to possess on or before
the required filing date, all of the financial statements and financial
information required to be included in the report on Form 8-K to be filed by FEC
within four (4) business days after the consummation on the transactions
contemplated by this Agreement.  MJM will use its commercially reasonable best
efforts to cooperate fully in providing FEC with all information and
documentation reasonably requested.




11.7

Public Announcements. Until the Closing Date, FEC and MJM each agree that they
will not release or issue any reports or statements or make any public
announcements relating to this Agreement or the Transaction without the prior
written consent of the other party, except as may be required upon written
advice of counsel to comply with applicable laws or regulatory requirements
after consulting with the FEC or MJM, as applicable, and seeking their
reasonable consent to such announcement. MJM acknowledges that FEC must comply
with Applicable Securities Legislation requiring full disclosure of material
facts and agreements in which it is involved, and will co-operate to assist FEC
in meeting its obligations.




11.8

Appointment of Directors and Officers on Closing.  On or prior to the Closing
Date, FEC will make arrangements to have all directors and officers of
Exchangeco resign and appoint Jason Carvalho as President and Director of
Exchangeco.  Additionally, and on or prior to the Closing Date, FEC will make
arrangements to have all executive officers of FEC resign in addition to having
Jefferson Villines and Mike Anderson resign as directors and appoint Jason
Carvalho as President, CEO and Director and Filip Stoj as CFO, Secretary,
Treasurer and Director.




11.9

Additional FEC Financial Statements.  On or prior to the Closing Date, FEC will
prepare and file with the SEC in accordance with the U.S. Securities Act the
unaudited interim financial statements of FEC for the six months ended January
31, 2013.




11.10

Pro Forma Financial Statements.  On or prior to the Closing Date, FEC and MJM
will prepare pro forma financial statements that combine FEC and MJM as at and
for the periods as are required for filing with the Form 8-K to announce the
closing of the Transaction as required by the SEC and the U.S. Securities Act.








--------------------------------------------------------------------------------

- 21 -







12.

TERMINATION




12.1

Termination.  This Agreement may be terminated at any time prior to the Closing
Date by:




(a)

mutual agreement of FEC and MJM, without the consent of Exchangeco and the
Selling Shareholders;

(b)

FEC, if there has been a material breach by MJM or any of the Selling
Shareholders of any material representation, warranty, covenant or agreement set
forth in this Agreement on the part of MJM or the Selling Shareholders that is
not cured by the breaching party, to the reasonable satisfaction of FEC, within
ten business days after notice of such breach is given by FEC (except that no
cure period will be provided for a breach by MJM or the Selling Shareholders
that by its nature cannot be cured);

(c)

MJM or any of the Selling Shareholders, if there has been a material breach by
FEC of any material representation, warranty, covenant or agreement set forth in
this Agreement on the part of FEC that is not cured by FEC, to the reasonable
satisfaction of MJM or such Selling Shareholder(s), within ten business days
after notice of such breach is given by MJM or the Selling Shareholder(s)
(except that no cure period will be provided for a breach by FEC that by its
nature cannot be cured);

(d)

FEC or MJM, if the Transaction contemplated by this Agreement has not been
consummated by the date which is 41 days after the date of the delivery of the
MJM Financial Statements, unless the parties to this Agreement agree to extend
such date in writing;

(e)

FEC or MJM, if any permanent injunction or other order of a governmental entity
of competent authority preventing the consummation of the Transaction
contemplated by this Agreement has become final and non-appealable; or

(f)

FEC or MJM, if the Transaction has not been consummated prior to March 31, 2013,
or such other date as may be agreed to in writing by FEC and MJM.




12.2

Effect of Termination.  In the event of the termination of this Agreement as
provided for in Section 12.1, this Agreement will be of no further force or
effect, except for those provisions in this Agreement which expressly survive
termination, and provided that no termination of this Agreement will relieve any
party of liability for any breaches of this Agreement that are based on a
wrongful refusal or failure to perform any obligations.




13.

Indemnification, Remedies, Survival




13.1

Certain Definitions.  For the purposes of this Section 13, the terms “Loss” and
“Losses” mean any and all demands, claims, actions or causes of action,
assessments, losses, damages, liabilities, costs, and expenses, including
without limitation, interest, penalties, fines and reasonable attorneys,
accountants and other professional fees and expenses, but excluding any
indirect, consequential or punitive damages suffered by FEC or MJM including
damages for lost profits or lost business opportunities.




13.2

Agreement of MJM to Indemnify. MJM will indemnify, defend, and hold harmless, to
the full extent of the law, FEC and its directors, officers, employees, agents,
advisers and shareholders from, against, and in respect of any and all Losses
asserted against, relating to, imposed upon, or incurred by FEC and its
directors, officers, employees, agents, advisers and shareholders by reason of,
resulting from, based upon or arising out of:




(a)

the breach by MJM of any representation or warranty of MJM contained in or made
pursuant to this Agreement, any MJM document or any certificate or other
instrument delivered pursuant to this Agreement; or

(b)

the breach or partial breach by MJM of any covenant or agreement of MJM made in
or pursuant to this Agreement, any document or any certificate or other
instrument delivered pursuant to this Agreement.





--------------------------------------------------------------------------------

- 22 -







13.3

Agreement of the Selling Shareholders to Indemnify.  The Selling Shareholders
will each, severally, and not jointly and severally, indemnify, defend, and hold
harmless, to the full extent of the law, FEC and its directors, officers,
employees, agents, advisers and shareholders from, against, and in respect of
any and all Losses asserted against, relating to, imposed upon, or incurred by
FEC and its directors, officers, employees, agents, advisers and shareholders by
reason of, resulting from, based upon or arising out of:




(a)

any breach by such Selling Shareholder of this Agreement; or

(b)

any misstatement, misrepresentation or breach of the representations and
warranties made by such Selling Shareholder contained in or made pursuant to the
representations or warranties or certificates executed by the Selling
Shareholder as part of the share exchange procedure detailed in Sections 2, 3, 4
and 5 of this Agreement.




13.4

Agreement of FEC to Indemnify.  FEC will indemnify, defend, and hold harmless,
to the full extent of the law, MJM and the Selling Shareholders from, against,
for, and in respect of any and all Losses asserted against, relating to, imposed
upon, or incurred by MJM and the Selling Shareholders by reason of, resulting
from, based upon or arising out of:




(a)

the breach by FEC of any representation or warranty of FEC contained in or made
pursuant to this Agreement, any FEC document or any certificate or other
instrument delivered pursuant to this Agreement; or

(b)

the breach or partial breach by FEC of any covenant or agreement of FEC made in
or pursuant to this Agreement, any FEC document or any certificate or other
instrument delivered pursuant to this Agreement.




13.5

Limitation on Indemnity.  Any party entitled to indemnification under Section 13
will only be entitled to indemnification in respect of any Losses after the
aggregate amount of such Losses exceeds $50,000, at which point the indemnified
party will be entitled to recover the entire amount of such Losses from the
first dollar (including the first $50,000).




13.6

Additional Indemnity from Selling Shareholders.  In addition to the
indemnification provisions set out in Section 13.3, and for a period of one (1)
year from the Closing Date, the Selling Shareholders will each, severally, and
not jointly and severally, indemnify, defend, and hold harmless, to the full
extent of the law, FEC from, against, for, and in respect of any and all known
or unknown liabilities, excluding those set out in the Schedules hereto,
incurred and brought forth after the Closing Date, including legal proceedings
brought against MJM, which liabilities were incurred, arose or relate to any
matter that occurred prior to the Closing Date to the extent that such
liabilities exceed $50,000 in any given year; provided, however, the aggregate
indemnification obligations of the Selling Shareholders will be limited to
$500,000.




13.7

Indemnification Procedures .  If any action will be brought against any party in
respect of which indemnity may be sought pursuant to this Agreement (the “
Indemnified Party ”), such Indemnified Party will promptly notify the party from
whom indemnity is being sought (the “ Indemnifying Party ”) in writing, and the
Indemnifying Party will have the right to assume the defence thereof with
counsel of its own choosing.  Any Indemnified Party will have the right to
employ separate counsel in any such action and participate in the defence
thereof, but the fees and expenses of such counsel will be at the expense of
such Indemnified Party except to the extent that the employment thereof has been
specifically authorized by the Indemnifying Party in writing, the Indemnifying
Party has failed after a reasonable period of time to assume such defence and to
employ counsel or in such action there is, in the reasonable opinion of such
separate counsel, a material conflict on any material issue between the position
of the Indemnifying Party and the position of such Indemnified Party.  The
Indemnifying Party will not be liable to any Indemnified Party under this
Section 13 for any settlement by an Indemnified Party effected without the
Indemnifying Party’s prior written consent, which consent will not be
unreasonably withheld or delayed; or to the extent, but only to the extent that
a loss, claim, damage or liability is attributable to any Indemnified Party’s
indemnification pursuant to this Section 13.  





--------------------------------------------------------------------------------

- 23 -







14.

Certain Rights of FEC to Acquire Exchangeable Shares




14.1

FEC Liquidation Call Right.




(a)

FEC will have the overriding right (the “Liquidation Call Right”), in the event
of and notwithstanding the proposed liquidation, dissolution or winding-up of
Exchangeco pursuant to Article 5 of the Exchangeable Share Provisions, to
purchase from all but not less than all of the holders of Exchangeable Shares
(other than any holder of Exchangeable Shares which is FEC or an Affiliate of
FEC) on the Liquidation Date all but not less than all of the Exchangeable
Shares held by each such holder on payment by FEC of an amount per share (the
“Liquidation Call Purchase Price”) equal to the Current Market Price of a FEC
Common Share on the last Business Day prior to the Liquidation Date, which will
be satisfied in full by FEC causing to be delivered to such holder one FEC
Common Share for each such Exchangeable Share, plus, to the extent not paid by
Exchangeco, an additional amount equivalent to the full amount of all declared
and unpaid dividends on each such Exchangeable Share held by such holder on any
dividend record date which occurred prior to the date of purchase by FEC (the
“Dividend Amount”). In the event of the exercise of the Liquidation Call Right
by FEC, each holder (other than FEC or Affiliates of FEC) will be obligated to
sell all but not less than all of the Exchangeable Shares held by such holder to
FEC on the Liquidation Date on payment by FEC to the holder of the Liquidation
Call Purchase Price for each such share, and Exchangeco will have no obligation
to pay the Liquidation Amount of such shares so purchased by FEC.

(b)

To exercise the Liquidation Call Right, FEC must notify Exchangeco of FEC’s
intention to exercise such right at least twenty days before the Liquidation
Date in the case of a voluntary liquidation, dissolution or winding-up of
Exchangeco and at least five Business Days before the Liquidation Date in the
case of an involuntary liquidation, dissolution or winding-up of Exchangeco.
Exchangeco will notify the holders of Exchangeable Shares as to whether or not
FEC has exercised the Liquidation Call Right forthwith after the expiry of the
period during which the same may be exercised by FEC. If FEC exercises the
Liquidation Call Right, then on the Liquidation Date FEC will purchase and the
holders of the Exchangeable Shares (other than FEC or Affiliates of FEC) will
sell all but not less than all of the Exchangeable Shares held by such holders
for a price per share equal to the Liquidation Call Purchase Price.

(c)

For the purposes of completing the purchase of the Exchangeable Shares pursuant
to the Liquidation Call Right, FEC will deposit with Exchangeco, on or before
the Liquidation Date, certificates representing the aggregate number of FEC
Common Shares deliverable by FEC and a cheque or cheques of FEC payable at par
at any branch of the bankers of FEC representing the aggregate Dividend Amount
in payment of the total Liquidation Call Purchase Price, less any amounts
withheld pursuant to Section 15.11.  Provided that FEC has complied with the
immediately preceding sentence, on and after the Liquidation Date, the rights of
each holder of Exchangeable Shares will be limited to receiving such holder’s
proportionate part of the total Liquidation Call Purchase Price payable by FEC
upon presentation and surrender by the holder of certificates representing the
Exchangeable Shares held by such holder and the holder will on and after the
Liquidation Date be considered and deemed for all purposes to be the holder of
the FEC Common Shares to which it is entitled. Upon surrender to Exchangeco of a
certificate or certificates representing Exchangeable Shares, together with such
other documents and instruments as may be required to effect a transfer of
Exchangeable Shares under the BCA and the charter documents of Exchangeco and
any such additional documents and instruments as Exchangeco may reasonably
require, the holder of such surrendered certificate or certificates will be
entitled to receive in exchange therefore, and Exchangeco on behalf of FEC will
deliver to such holder, certificates representing the FEC Common Shares to which
the holder is entitled and a cheque or cheques of FEC payable at par at any
branch of the bankers of FEC in payment of the Dividend Amount, less any amounts
withheld pursuant to Section 15.11.  If FEC does not exercise the Liquidation
Call Right in the manner described above, on the Liquidation Date the holders of
the Exchangeable Shares will be entitled to receive in exchange therefor the
Liquidation Amount of such shares pursuant to Article 5 of the Exchangeable
Share Provisions.





--------------------------------------------------------------------------------

- 24 -







14.2

FEC Redemption Call Right.




(a)

FEC will have the overriding right (the “Redemption Call Right”),
notwithstanding the proposed redemption of the Exchangeable Shares by Exchangeco
pursuant to Article 7 of the Exchangeable Share Provisions, to purchase from all
but not less than all of the holders of Exchangeable Shares (other than any
holder of Exchangeable Shares which is FEC or an Affiliate of FEC) on the
Redemption Date all but not less than all of the Exchangeable Shares held by
each such holder on payment by FEC to each holder of an amount per Exchangeable
Share (the “Redemption Call Purchase Price”) equal to the Current Market Price
of a FEC Common Share on the last Business Day prior to the Redemption Date,
which will be satisfied in full by FEC causing to be delivered to such holder
one share of FEC Common Share, plus the Dividend Amount, for each Exchangeable
Share redeemed. In the event of the exercise of the Redemption Call Right by
FEC, each holder (other than FEC or Affiliates of FEC) will be obligated to sell
all but not less than all the Exchangeable Shares held by such holder to FEC on
the Redemption Date on payment by FEC to the holder of the Redemption Call
Purchase Price for each such share, and Exchangeco will have no obligation to
redeem such shares so purchased by FEC.

(b)

To exercise the Redemption Call Right, FEC must notify Exchangeco of FEC’s
intention to exercise such right at least 60 days before the Redemption Date,
except in the case of a redemption occurring as a result of a Parent Control
Transaction, an Exchangeable Share Voting Event or an Exempt Exchangeable Share
Voting Event, in which case FEC will so notify Exchangeco on or as soon as
practicable before the Redemption Date. Exchangeco will notify the holders of
the Exchangeable Shares as to whether or not FEC has exercised the Redemption
Call Right forthwith after the expiry of the period during which the same may be
exercised by FEC. If FEC exercises the Redemption Call Right, on the Redemption
Date, FEC will purchase and the holders (other than FEC or Affiliates of FEC)
will sell all but not less than all of the Exchangeable Shares held by such
holders for a price per share equal to the Redemption Call Purchase Price.

(c)

For the purposes of completing the purchase of the Exchangeable Shares pursuant
to the Redemption Call Right, FEC will deposit with Exchangeco, on or before the
Redemption Date, certificates representing the aggregate number of shares of FEC
Common Shares deliverable by FEC and a cheque or cheques of FEC payable at par
at any branch of the bankers of FEC representing the aggregate Dividend Amount
in payment of the total Redemption Call Purchase Price, less any amounts
withheld pursuant to Section 15.11.  Provided that FEC has complied with the
immediately preceding sentence, on and after the Redemption Date the rights of
each holder of Exchangeable Shares (other than FEC or Affiliates of FEC) will be
limited to receiving such holder’s proportionate part of the total Redemption
Call Purchase Price payable by FEC upon presentation and surrender by the holder
of certificates representing the Exchangeable Shares held by such holder and the
holder will on and after the Redemption Date be considered and deemed for all
purposes to be the holder of the FEC Common Share to which it is entitled. Upon
surrender to Exchangeco of a certificate or certificates representing
Exchangeable Shares, together with such other documents and instruments as may
be required to effect a transfer of Exchangeable Shares under the BCA and the
charter documents of Exchangeco and such additional documents and instruments as
Exchangeco and the FEC may reasonably require, the holder of such surrendered
certificate or certificates will be entitled to receive in exchange therefor,
and Exchangeco on behalf of FEC will deliver to such holder, certificates
representing the FEC Common Shares to which the holder is entitled and a cheque
or cheques of FEC payable at par at any branch of the bankers of FEC in payment
of the Dividend Amount, less any amounts withheld pursuant to Section 15.11.  If
FEC does not exercise the Redemption Call Right in the manner described above,
on the Redemption Date the holders of the Exchangeable Shares will be entitled
to receive in exchange therefor the Redemption Price of such shares pursuant to
Article 7 of the Exchangeable Share Provisions.





--------------------------------------------------------------------------------

- 25 -







15.

Miscellaneous Provisions




15.1

Effectiveness of Representations; Survival.  Each party is entitled to rely on
the representations, warranties and agreements of each of the other parties and
all such representation, warranties and agreement will be effective regardless
of any investigation that any party has undertaken or failed to undertake.
 Unless otherwise stated in this Agreement, and except for instances of fraud,
the representations, warranties and agreements will survive the Closing Date and
continue in full force and effect until one (1) year after the Closing Date.




15.2

Further Assurances.  Each of the parties hereto will co-operate with the others
and execute and deliver to the other parties hereto such other instruments and
documents and take such other actions as may be reasonably requested from time
to time by any other party hereto as necessary to carry out, evidence, and
confirm the intended purposes of this Agreement.




15.3

Amendment.  This Agreement may not be amended except by an instrument in writing
signed by each of the parties.




15.4

Expenses.  FEC and MJM will bear their respective costs incurred in connection
with the preparation, execution and performance of this Agreement and the
Transaction contemplated hereby, including all fees and expenses of their
respective agents, representatives and accountants.




15.5

Entire Agreement.  This Agreement, the Schedules and the other documents in
connection with this transaction contain the entire agreement between the
parties with respect to the subject matter hereof and supersede all prior
arrangements and understandings, both written and oral, expressed or implied,
with respect thereto.  Any preceding correspondence or offers are expressly
superseded and terminated by this Agreement.




15.6

Notices.  All notices and other communications required or permitted under this
Agreement must be in writing and will be deemed given if sent by personal
delivery, faxed with electronic confirmation of delivery, electronic mail on the
date such mail is effectively transmitted, internationally-recognized express
courier or registered or certified mail (return receipt requested), postage
prepaid, to the parties at the following addresses (or at such other address for
a party as will be specified by like notice):




If to FEC or Exchangeco:

Future Energy, Corp.

840 23rd Street

St. Georges, Quebec

G5Y 4N6




Attention:

President

Facsimile:

(604) 687-6314

If to any of the Selling Shareholders to the addresses set forth for such
Selling Shareholders in the MJM shareholder register.




If to MJM:

MarilyJean Media Inc.

104 – 12877 76th Avenue

Surrey, British Columbia

V3W 1E6

Attention:

Jason Carvalho

Email:

jason@marilynjean.com








--------------------------------------------------------------------------------

- 26 -







All such notices and other communications will be deemed to have been received:




(a)

in the case of personal delivery, on the date of such delivery;

(b)

in the case of a fax, when the party sending such fax has received electronic
confirmation of its delivery;

(c)

in the case of electronic mail, when the mail is effectively transmitted;

(d)

in the case of delivery by internationally-recognized express courier, on the
business day following dispatch; and

(e)

in the case of mailing, on the fifth business day following mailing.




15.7

Headings.  The headings contained in this Agreement are for convenience purposes
only and will not affect in any way the meaning or interpretation of this
Agreement.




15.8

Benefits.  This Agreement is and will only be construed as for the benefit of or
enforceable by those Persons party to this Agreement.




15.9

Severability.  Each of the provisions contained in this Agreement is distinct
and severable and a declaration of invalidity, illegality or unenforceability of
any such provision or part thereof by a court of competent jurisdiction shall
not affect the validity or enforceability of any other provisions of this
Agreement or of such provisions or part thereof in any other jurisdiction.




15.10

Assignment.  This Agreement may not be assigned (except by operation of law) by
any party without the consent of the other parties.




15.11

Withholding Rights.  Exchangeco, FEC and MJM will be entitled to deduct and
withhold from any dividend or consideration otherwise payable to any holder of
FEC Common Shares or Exchangeable Shares, such amounts as Exchangeco, FEC or MJM
is required or permitted to deduct and withhold with respect to such payment
under the Income Tax Act, the United States Internal Revenue Code of 1986 or any
provision of provincial, state, local or foreign tax law, in each case, as
amended. To the extent that amounts are so withheld, such withheld amounts will
be treated for all purposes hereof as having been paid to the holder of the
shares in respect of which such deduction and withholding was made, provided
that such withheld amounts are actually remitted to the appropriate taxing
authority. To the extent that the amount so required or permitted to be deducted
or withheld from any payment to a holder exceeds the cash portion of the
consideration otherwise payable to the holder, Exchangeco, FEC or MJM are hereby
authorized to sell or otherwise dispose of such portion of the consideration as
is necessary to provide sufficient funds to Exchangeco, FEC or MJM, as the case
may be, to enable it to comply with such deduction or withholding requirement
and Exchangeco, FEC or MJM will notify the holder thereof and remit to the
holder any unapplied balance of the net proceeds of such sale.




15.12

Governing Law.  This Agreement will be governed by and construed in accordance
with the laws of the Province of British Columbia applicable to contracts made
and to be performed therein.




15.13

Construction.  The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent, and no rule of
strict construction will be applied against any party.




15.14

Gender.  All references to any party will be read with such changes in number
and gender as the context or reference requires.




15.15

Business Days.  If the last or appointed day for the taking of any action
required or the expiration of any rights granted herein will be a Saturday,
Sunday or a legal holiday in the Province of British Columbia, then such action
may be taken or right may be exercised on the next succeeding day which is not a
Saturday, Sunday or such a legal holiday.








--------------------------------------------------------------------------------

- 27 -







15.16

Counterparts.  This Agreement may be executed in one or more counterparts, all
of which will be considered one and the same agreement and will become effective
when one or more counterparts have been signed by each of the parties and
delivered to the other parties, it being understood that all parties need not
sign the same counterpart.




15.17

Independent Legal Advice.  Each of the parties acknowledges that Clark Wilson
LLP has acted as counsel only to FEC and Exchangeco that all other parties to
this Agreement acknowledge and confirm that they have been advised to seek, and
have sought or have otherwise waived, independent tax and legal advice with
respect to this Agreement and the documents delivered pursuant thereto and that
Clark Wilson LLP is not protecting the rights and interests of any other party
to this Agreement.




15.18

Facsimile and Electronic Execution.  Delivery of an executed signature page to
this Agreement by any party to this Agreement by facsimile transmission and
portable document format (.PDF) shall be as effective as delivery of a manually
executed copy of this Agreement by such party.




15.19

Schedules and Exhibits.  The schedules and exhibits are attached to and form
part of this Agreement and are incorporated herein.










THE REMAINDER OF THIS PAGE IS LEFT INTENTIONALLY BLANK.





--------------------------------------------------------------------------------

- 28 -




IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the
date first above written.




FUTURE ENERGY CORP.

MARILYNJEAN MEDIA INC.




By:

/s/signed

 

By:

/s/signed

  

Authorized Signatory

 

 

Authorized Signatory   

 







MARILYNJEAN HOLDINGS INC.




By:

/s/signed

 

Authorized Signatory

 




/s/signed

)

 

/s/Jason Carvalho

Witness

)

 

JASON CARVALHO

 

)

 

 

/s/signed

)

 

/s/Kelita Klein

Witness

)

 

KELITA KLEIN

 

)

 

 

/s/signed

)

 

/s/Filip Stoj

Witness

)

 

FILIP STOJ

 

)

 

 

/s/signed

 

 

/s/Patrick Gervais

Witness

)

 

PATRICK GERVAIS

 

 

 

 

/s/signed

)

 

/s/Chester Ku

Witness

)

 

CHESTER KU

 

)

 

 

/s/signed

)

 

/s/Michael William Liverton

Witness

)

 

MICHAEL WILLIAM LIVERTON

 

)

 

 

/s/signed

)

 

/s/Donald Campbell

Witness

)

 

DONALD CAMPBELL

 

 

 

 

/s/signed

)

 

/s/Steve Geszler

Witness

)

 

STEVE GESZLER

 

)

 

 

/s/signed

)

 

/s/Wai Ho Au

Witness

)

 

WAI HO AU

 

 

 

 

/s/signed

)

 

/s/Igor Sisgoreo

Witness

)

 

IGOR SISGOREO

 

)

 

 

/s/signed

)

 

/s/Sam Stinson

Witness

)

 

SAM STINSON

 

 

 

 

/s/signed

 

 

/s/Mei-Ying Huang

Witness

)

 

MEI-YING HUANG

 

)

 

 

/s/signed

)

 

/s/Rossano Sollazzi

Witness

)

 

ROSSANO SOLLAZZI





--------------------------------------------------------------------------------

- 29 -







 

 

 

 

/s/signed

)

 

/s/Miso Gajic

Witness

)

 

MISO GAJIC

 

)

 

 

/s/signed

)

 

/s/Darren Lee-Him

Witness

)

 

DARREN LEE-HIM










UNICORN EQUITY INC.

LOGICO ENTERPRISES INC.




By:

/s/signed

 

By:

/s/signed

  

Authorized Signatory

 

 

Authorized Signatory   

 







YUKON INDUSTRIES LTD.

RAMSGATE EQUITY INC.




By:

/s/signed

 

By:

/s/signed

  

Authorized Signatory

 

 

Authorized Signatory   

 







CRUCIBLE CAPITAL INC.

0831752 B.C. LTD.




By:

/s/signed

 

By:

/s/signed

  

Authorized Signatory

 

   

Authorized Signatory

 







BLINK MANAGEMENT INC.




By:

/s/signed

 

Authorized Signatory

 




RESURRECTION CAPITAL, INC.

WISDOM ASSET MANAGEMENT, INC.





By:

/s/signed

 

By:

/s/signed

  

Authorized Signatory

 

  

Authorized Signatory

 







OLD STONE HOLDINGS, INC.





By:

/s/signed

 

Authorized Signatory

 

 

 

 

 

 

 








--------------------------------------------------------------------------------










SCHEDULE A




TO THE SHARE EXCHANGE AGREEMENT DATED FOR REFERENCE MARCH 25, 2013 AMONG FEC,
EXCHANGECO, MJM AND THE SELLING SHAREHOLDERS




Canadian Selling Shareholders

 

Column I

Column II

Column III

Column IV

Name and Address of MJM Shareholder

Number of MJM Common Shares held before Closing

Number of Exchangeable Shares to be received

Number of FEC Shares to be received on exercise of Exchangeable Share

Jason Carvalho
[Redacted]

 22,950,000 Class A Common Voting shares

 22,950,000 Exchangeco Shares

 22,950,000 FEC Shares

Kelita Klein
[Redacted]

 18,900,000 Class A Common Voting shares

 18,900,000 Exchangeco Shares

 18,900,000 FEC Shares

Filip Stoj
[Redacted]

 18,900,000 Class A Common Voting shares

 18,900,000 Exchangeco Shares

 18,900,000 FEC Shares

Patrick Gervais
[Redacted]

 6,750,000 Class A Common Voting shares

 6,750,000 Exchangeco Shares

 6,750,000 FEC Shares

Chester Ku-Lea
[Redacted]

 8,125,000 Class B Common Voting shares

 8,125,000 Exchangeco Shares

 8,125,000 FEC Shares

Michael William Liverton
[Redacted]

 10,000,000 Class B Common Voting shares

 10,000,000 Exchangeco Shares

 10,000,000 FEC Shares

Donald Campbell
[Redacted]

 5,000,000 Class B Common Voting shares

 5,000,000 Exchangeco Shares

 5,000,000 FEC Shares

Steve Geszler

[Redacted]

 2,000,000 Class B Common Voting shares

 2,000,000 Exchangeco Shares

 2,000,000 FEC Shares

Wai Ho Au
[Redacted]

 1,200,000 Class B Common Voting shares

 1,200,000 Exchangeco Shares

 1,200,000 FEC Shares

Igor Sisgoreo
[Redacted]

 2,500,000 Class B Common Voting shares

 2,500,000 Exchangeco Shares

 2,500,000 FEC Shares

Sam Stinson
[Redacted]

 500,000 Class B Common Voting shares

 500,000 Exchangeco Shares

 500,000 FEC Shares

Mei-Ying Huang
[Redacted]

 1,000,000 Class B Common shares

 1,000,000 Exchangeco Shares

 1,000,000 FEC Shares

Rossano Sollazzi
[Redacted]


 750,000 Class B Common shares

 750,000 Exchangeco Shares

 750,000 FEC Shares

Miso Gajic
[Redacted]

 78,500 Class B Common shares

 78,500 Exchangeco Shares

 78,500 FEC Shares

Darren Lee-Him
[Redacted]

 78,500 Class B Common shares

 78,500 Exchangeco Shares

 78,500 FEC Shares

Igor Sisgoreo
[Redacted]

 420,000 Class B Common shares

 420,000 Exchangeco Shares

 420,000 FEC Shares

0831752 B.C. Ltd.
[Redacted]

 7,499,250 Class C Common Non-Voting shares

 7,499,250 Exchangeco Shares

 7,499,250 FEC Shares

Total

 106,651,250

 106,651,250

 106,651,250








--------------------------------------------------------------------------------

A-2




Non-Canadian Selling Shareholders

 

Column I

Column II

Column III

Name and Address of MJM Shareholder

Number of MJM Common Shares held before Closing

Number of FEC Common Shares to be received

Unicorn Equity Inc.
[Redacted]

 8,300,000 Class B Common Voting shares

 8,300,000 FEC Shares

Yukon Industries Ltd.
[Redacted]

 8,400,000 Class B Common Voting shares

 8,400,000 FEC Shares

Crucible Capital Inc.
[Redacted]

 8,300,000 Class B Common Voting shares

 8,300,000 FEC Shares

Blink Management Inc.
[Redacted]

 8,400,000 Class B Common Voting shares

 8,400,000 FEC Shares

Logico Enterprises Inc.
[Redacted]

 8,400,000 Class B Common Voting shares

 8,400,000 FEC Shares

Ramsgate Equity Inc.
[Redacted]

 8,300,000 Class B Common Voting shares

 8,300,000 FEC Shares

Resurrection Capital, Inc.
[Redacted]

 8,300,000 Class B Common Voting shares

 8,300,000 FEC Shares

Wisdom Asset Management, Inc.
[Redacted]

 8,300,000 Class B Common Voting shares

 8,300,000 FEC Shares

Old Stone Holdings, Inc.
[Redacted]

 8,300,000 Class B Common Voting shares

 8,300,000 FEC Shares

Total

 75,000,000

 75,000,000











--------------------------------------------------------------------------------

SCHEDULE B




TO THE SHARE EXCHANGE AGREEMENT DATED FOR REFERENCE MARCH 25, 2013 AMONG FEC,
EXCHANGECO, MJM AND THE SELLING SHAREHOLDERS




MJM Financial Statements




[see attached]





--------------------------------------------------------------------------------

B-2







[f8k032613_ex10z1001.jpg] [f8k032613_ex10z1001.jpg]














--------------------------------------------------------------------------------

B-3







[f8k032613_ex10z1002.jpg] [f8k032613_ex10z1002.jpg]














--------------------------------------------------------------------------------

B-4







[f8k032613_ex10z1003.jpg] [f8k032613_ex10z1003.jpg]














--------------------------------------------------------------------------------

B-5







[f8k032613_ex10z1004.jpg] [f8k032613_ex10z1004.jpg]














--------------------------------------------------------------------------------

B-6







[f8k032613_ex10z1005.jpg] [f8k032613_ex10z1005.jpg]














--------------------------------------------------------------------------------

B-7







[f8k032613_ex10z1006.jpg] [f8k032613_ex10z1006.jpg]














--------------------------------------------------------------------------------

B-8







[f8k032613_ex10z1007.jpg] [f8k032613_ex10z1007.jpg]














--------------------------------------------------------------------------------

B-9







[f8k032613_ex10z1008.jpg] [f8k032613_ex10z1008.jpg]














--------------------------------------------------------------------------------

B-10







[f8k032613_ex10z1009.jpg] [f8k032613_ex10z1009.jpg]














--------------------------------------------------------------------------------

B-11







[f8k032613_ex10z1010.jpg] [f8k032613_ex10z1010.jpg]




















--------------------------------------------------------------------------------







SCHEDULE C




TO THE SHARE EXCHANGE AGREEMENT DATED FOR REFERENCE MARCH 25, 2013 AMONG FEC,
EXCHANGECO, MJM AND THE SELLING SHAREHOLDERS




FEC Financial Statements




[see attached]























--------------------------------------------------------------------------------

C-2




[f8k032613_ex10z1011.jpg] [f8k032613_ex10z1011.jpg]














--------------------------------------------------------------------------------

C-3




[f8k032613_ex10z1012.jpg] [f8k032613_ex10z1012.jpg]














--------------------------------------------------------------------------------

C-4




[f8k032613_ex10z1013.jpg] [f8k032613_ex10z1013.jpg]














--------------------------------------------------------------------------------

C-5




[f8k032613_ex10z1014.jpg] [f8k032613_ex10z1014.jpg]














--------------------------------------------------------------------------------

C-6




[f8k032613_ex10z1015.jpg] [f8k032613_ex10z1015.jpg]














--------------------------------------------------------------------------------

C-7




[f8k032613_ex10z1016.jpg] [f8k032613_ex10z1016.jpg]














--------------------------------------------------------------------------------

C-8




[f8k032613_ex10z1017.jpg] [f8k032613_ex10z1017.jpg]














--------------------------------------------------------------------------------

C-9




[f8k032613_ex10z1018.jpg] [f8k032613_ex10z1018.jpg]














--------------------------------------------------------------------------------

C-10




[f8k032613_ex10z1019.jpg] [f8k032613_ex10z1019.jpg]














--------------------------------------------------------------------------------

C-11




[f8k032613_ex10z1020.jpg] [f8k032613_ex10z1020.jpg]














--------------------------------------------------------------------------------

C-12




[f8k032613_ex10z1021.jpg] [f8k032613_ex10z1021.jpg]














--------------------------------------------------------------------------------

C-13




[f8k032613_ex10z1022.jpg] [f8k032613_ex10z1022.jpg]














--------------------------------------------------------------------------------

C-14




SCHEDULE D




TO THE SHARE EXCHANGE AGREEMENT DATED FOR REFERENCE MARCH 25, 2013 AMONG FEC,
EXCHANGECO, MJM AND THE SELLING SHAREHOLDERS




Material Agreements of MJM




Shareholders’ Agreement dated October 1, 2011 among MarilynJean Media Inc. and
the shareholders thereof.

Loan Agreement dated April 17, 2012 between Mountain Equity, Corp. and MJM,
whereby Mountain Equity, Corp. agreed to make available a secured loan to MJM in
the principal amount of CDN$25,767.42.

Promissory Note dated May 28, 2012 to Chester Ku in the principal amount of
CDN$23,980.

Loan Agreement dated August 17, 2012 between FEC and MJM, whereby FEC agreed to
make available a secured loan to MJM in the principal amount of US$50,000.

Consulting Agreement dated October 1, 2012 with Filip Stoj.

Consulting Agreement dated October 1, 2012 with Jason Carvalho.

Loan Agreement dated October 1, 2012 between FEC and MJM, whereby FEC agreed to
make available a secured loan in the principal amount of US$50,000.

Promissory Note dated December 7, 2012 to Chester Ku in the principal amount of
CDN$10,000.

















--------------------------------------------------------------------------------







SCHEDULE E




TO THE SHARE EXCHANGE AGREEMENT DATED FOR REFERENCE MARCH 25, 2013 AMONG FEC,
EXCHANGECO, MJM AND THE SELLING SHAREHOLDERS




Real Property of MJM




None.





--------------------------------------------------------------------------------







SCHEDULE F




TO THE SHARE EXCHANGE AGREEMENT DATED FOR REFERENCE MARCH 25, 2013 AMONG FEC,
EXCHANGECO, MJM AND THE SELLING SHAREHOLDERS




Encumbrances on MJM’s Assets




Security interests granted pursuant to the Loan Agreement dated April 17, 2012
between Mountain Equity, Corp. and MJM, whereby Mountain Equity, Corp. agreed to
make available a secured loan to MJM in the principal amount of CDN$25,767.42.




Security interests granted pursuant to the Loan Agreement dated August 17, 2012
between FEC and MJM, whereby FEC agreed to make available a secured loan to MJM
in the principal amount of US$50,000.




Security interests granted pursuant to the Loan Agreement dated October 1, 2012
between FEC and MJM, whereby FEC agreed to make available a secured loan in the
principal amount of US$50,000.











--------------------------------------------------------------------------------







SCHEDULE G




TO THE SHARE EXCHANGE AGREEMENT DATED FOR REFERENCE MARCH 25, 2013 AMONG FEC,
EXCHANGECO, MJM AND THE SELLING SHAREHOLDERS




Intellectual Property of MJM




Domain name of MJM – www.marilynjean.com and www.marilynjean.ca











--------------------------------------------------------------------------------







SCHEDULE H




TO THE SHARE EXCHANGE AGREEMENT DATED FOR REFERENCE MARCH 25, 2013 AMONG FEC,
EXCHANGECO, MJM AND THE SELLING SHAREHOLDERS




Form of Voting and Exchange Trust Agreement




VOTING AND EXCHANGE TRUST AGREEMENT




THIS AGREEMENT is dated for reference _________________, 2013.




AMONG:

MARILYNJEAN HOLDINGS INC., a corporation existing under the laws of British
Columbia (“ExchangeCo”)




AND

FUTURE ENERGY CORP., a corporation existing under the laws of the State of
Nevada (“Parent”)




AND

CHESTER KU, a business person resident in the Province of British Columbia
(“Trustee”)




WHEREAS:




A.

Pursuant to a share exchange agreement (the “Share Exchange Agreement”) dated
for reference March 25, 2013 among Parent, ExchangeCo, MarilynJean Media Inc.
(the “Company”) and the shareholders of the Company, ExchangeCo has agreed to
issue exchangeable shares (the “Exchangeable Shares”) to certain holders of
common shares of the Company pursuant to the acquisition of common shares of the
Company contemplated by the Share Exchange Agreement; and




B.

Pursuant to the Share Exchange Agreement, Parent and ExchangeCo have agreed to
execute a voting and exchange trust agreement substantially in the form of this
Agreement; and




THEREFORE in consideration of the respective covenants and agreements provided
in this Agreement and for other good and valuable consideration (the receipt and
sufficiency of which are hereby acknowledged), the parties hereto covenant and
agree as follows:




ARTICLE 1
DEFINITIONS AND INTERPRETATION

1.1

Definitions




In this Agreement, the following terms shall have the following meanings:




“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by, or under common control with, that Person. For the
purposes of this definition, “control” (including, with correlative meanings,
the terms “controlled by” and “under common control with”), as applied to any
Person, means the possession by another Person, directly or indirectly, of the
power to direct or cause the direction of the management and policies of that
first mentioned Person, whether through the ownership of voting securities, by
contract or otherwise.




“Assignee” has the meaning ascribed to that term in Section 12.3.




“Authorized Person” has the meaning ascribed to that term in Section 6.16.








--------------------------------------------------------------------------------

H-2







 “Automatic Exchange Rights” means the benefit of the obligation of Parent to
effect the automatic exchange of Parent Common Shares for Exchangeable Shares
pursuant to Section 5.13.




“Beneficiaries” means the registered holders from time to time of Exchangeable
Shares, other than Parent and the Parent Affiliates.




“Beneficiary Votes” has the meaning ascribed to that term in Section 4.2.




“Board of Directors” means the Board of Directors of ExchangeCo or Parent, as
the case may be.




“Business Day” means any day on which commercial banks are generally open for
business in Vancouver, British Columbia, other than a Saturday, a Sunday or a
day observed as a holiday in Vancouver, British Columbia under the laws of the
Province of British Columbia or the federal laws of Canada.




“Canadian Dollar Equivalent” means, in respect of an amount expressed in a
currency other than Canadian dollars (the “Foreign Currency Amount”) at any
date, the product obtained by multiplying: (a) the Foreign Currency Amount, by
(b) the noon spot exchange rate on such date for such foreign currency expressed
in Canadian dollars as reported by the Bank of Canada or, in the event such spot
exchange rate is not available, such exchange rate on such date for such foreign
currency expressed in Canadian dollars as may be deemed by the Board of
Directors to be appropriate for such purpose.




“Current Market Price” means, in respect of a Parent Common Share on any date,
the Canadian Dollar Equivalent of the average of the closing prices of Parent
Common Shares during a period of 20 consecutive trading days ending not more
than three trading days before such date on the OTC Bulletin Board, or, if the
Parent Common Shares are not then quoted on the OTC Bulletin Board, on such
other stock exchange or automated quotation system on which the Parent Common
Shares are listed or quoted, as the case may be, as may be selected by the Board
of Directors of Parent for such purpose; provided, however, that if in the
opinion of the Board of Directors of Parent the public distribution or trading
activity of Parent Common Shares during such period does not create a market
which reflects the fair market value of a Parent Common Shares, then the Current
Market Price of a Parent Common Share shall be determined by the Board of
Directors of Parent, in good faith and in its sole discretion, and provided
further that any such selection, opinion or determination by the Board of
Directors of Parent shall be conclusive and binding.




“Entity” means any corporation (including any non-profit corporation), general
partnership, limited partnership, limited liability partnership, joint venture,
estate, trust, company (including any company limited by shares, limited
liability company or joint stock company), firm, society or other enterprise,
association, organization or entity.




“Exchange Right” has the meaning ascribed to that term in Section 5.1.




“Exchangeable Share” means a share in the class of non-voting exchangeable
shares in the capital of ExchangeCo having the rights, privileges, restrictions
and conditions set forth in the Exchangeable Share Provisions.




“Exchangeable Share Provisions” means the rights, privileges, restrictions and
conditions attaching to the Exchangeable Shares as set forth in Schedule J of
the Share Exchange Agreement.




“Exchangeable Share Support Agreement” means the exchangeable share support
agreement dated for reference ______________, 2013 between ExchangeCo and
Parent.

















--------------------------------------------------------------------------------

H-3







“Governmental Body” means any: (a) nation, state, commonwealth, province,
territory, county, municipality, district or other jurisdiction of any nature;
(b) federal, state, provincial, local, municipal, foreign or other government;
or (c) governmental or quasi-governmental authority of any nature (including any
governmental division, department, agency, commission, instrumentality,
official, ministry, fund, foundation, center, organization, unit, body or Entity
and any court or other tribunal).




“Indemnified Parties” has the meaning ascribed to that term in Section 8.1.




“Insolvency Event” means the institution by ExchangeCo of any proceeding to be
adjudicated a bankrupt or insolvent or to be wound up, or the consent of
ExchangeCo to the institution of bankruptcy, insolvency or winding-up
proceedings against ExchangeCo, or the filing of a petition, answer or consent
seeking dissolution or winding-up under any bankruptcy, insolvency or analogous
laws, including without limitation the Companies Creditors Arrangement Act
(Canada) and the Bankruptcy and Insolvency Act (Canada), and the failure by
ExchangeCo to contest in good faith any such proceedings commenced in respect of
ExchangeCo within 30 days of becoming aware thereof, or the consent by
ExchangeCo to the filing of any such petition or to the appointment of a
receiver, or the making by ExchangeCo of a general assignment for the benefit of
creditors, or the admission in writing by ExchangeCo of its inability to pay its
debts generally as they become due, or ExchangeCo not being permitted, pursuant
to solvency requirements of applicable law, to redeem any Retracted Shares
pursuant to Section 6.6 of the Exchangeable Share Provisions.




“Liquidation Call Right” has the meaning ascribed to that term in the Share
Exchange Agreement.




“Liquidation Event” has the meaning ascribed to that term in Section 5.13(b).




“Liquidation Event Effective Date” has the meaning ascribed to that term in
Section 5.13(c).




“List” has the meaning ascribed to that term in Section 4.6.




“Officer’s Certificate” means, with respect to Parent or ExchangeCo, as the case
may be, a certificate signed by any one of the authorized signatories of Parent
or ExchangeCo, as the case may be.




“Parent Affiliates” means Affiliates of Parent.




“Parent Common Share” means a share of common stock, par value U.S. $0.001 per
share, in the capital of Parent, and any other security into which such share
may be changed.




“Parent Consent” has the meaning ascribed to that term in Section 4.2.




“Parent Meeting” has the meaning ascribed to that term in Section 4.2.




“Parent Special Voting Shares” means the shares of special voting stock of
Parent, par value U.S.$0.001 outstanding from time to time, the shares of which
entitle the holder of record to an equal number of votes of Parent Common Shares
on a one Parent Special Voting Share for one Parent Common Share basis at
meetings of holders of Parent Common Shares which number of Parent Special
Voting Shares shall be equal to the number of Exchangeable Shares issued and
outstanding from time to time (other than Exchangeable Shares held by Parent and
Parent Affiliates).




“Parent Successor” has the meaning ascribed to that term in Section 10.1.




“Person” means any individual, Entity or Governmental Body.














--------------------------------------------------------------------------------

H-4







“Redemption Call Right” has the meaning ascribed to that term in the Share
Exchange Agreement.




“Retracted Shares” has the meaning ascribed to that term in Section 5.7.




“Retraction Call Right” has the meaning ascribed to that term in the
Exchangeable Share Provisions.




“Share Exchange Agreement” means the agreement dated for reference March 25,
2013 among Parent, ExchangeCo and the Company and certain shareholders of the
Company, as amended, supplemented and/or restated in accordance therewith,
providing for, among other things, the acquisition of common shares of the
Company.




“Trust” means the trust created by this Agreement.




“Trust Estate” means the Parent Special Voting Shares, any other securities, the
Exchange Right, the Automatic Exchange Rights and any money or other property
which may be held by Trustee from time to time pursuant to this trust agreement.




“Trustee” means Chester Ku, or such other Person or other Entity that Parent and
the Company choose and, subject to the provisions of Article 9, includes any
successor trust company.




“Voting Rights” means the voting rights attached to the Parent Special Voting
Shares as set forth in Article 4.




1.2

Interpretation Not Affected by Headings, etc.




The division of this Agreement into Articles, Sections and other portions and
the insertion of headings are for convenience of reference only and should not
affect the construction or interpretation of this Agreement. Unless otherwise
indicated, all references to an “Article” or “Section” followed by a number
and/or a letter refer to the specified Article or Section of this Agreement. The
terms “this Agreement”, “hereof”, “herein” and “hereunder” and similar
expressions refer to this Agreement and not to any particular Article, Section
or other portion hereof and include any agreement or instrument supplementary or
ancillary hereto.




1.3

Number, Gender, etc.




Words importing the singular number only shall include the plural and vice
versa. Words importing any gender shall include all genders.




1.4

Date for any Action




If any date on which any action is required to be taken under this Agreement is
not a Business Day, such action shall be required to be taken on the next
succeeding Business Day.




ARTICLE 2
PURPOSE OF AGREEMENT




2.1

Establishment of Trust




The purpose of this Agreement is to create the Trust for the benefit of the
Beneficiaries, as herein provided. Trustee will hold the Parent Special Voting
Shares in order to enable Trustee to execute the Voting Rights and will hold the
Exchange Right and the Automatic Exchange Rights in order to enable Trustee to
exercise such rights, in each case as Trustee for and on behalf of the
Beneficiaries as provided in this Agreement.














--------------------------------------------------------------------------------

H-5







ARTICLE 3
PARENT SPECIAL VOTING SHARES




3.1

Issue and Ownership of the Parent Special Voting Shares




Parent hereby issues to and deposits with Trustee, the Parent Special Voting
Shares to be hereafter held of record by Trustee as Trustee for and on behalf
of, and for the use and benefit of, the Beneficiaries and in accordance with the
provisions of this Agreement. Parent hereby acknowledges receipt from Trustee as
Trustee for and on behalf of the Beneficiaries of good and valuable
consideration (and the adequacy thereof) for the issuance of the Parent Special
Voting Shares by Parent to Trustee. During the term of the Trust and subject to
the terms and conditions of this Agreement, Trustee shall possess and be vested
with full legal ownership of the Parent Special Voting Shares and shall be
entitled to exercise all of the rights and powers of an owner with respect to
the Parent Special Voting Shares provided that Trustee shall:




(a)

hold the Parent Special Voting Shares and the legal title thereto as Trustee
solely for the use and benefit of the Beneficiaries in accordance with the
provisions of this Agreement; and

(b)

except as specifically authorized by this Agreement, have no power or authority
to sell, transfer, vote or otherwise deal in or with the Parent Special Voting
Shares and the Parent Special Voting Shares shall not be used or disposed of by
Trustee for any purpose other than the purposes for which this Trust is created
pursuant to this Agreement.




3.2

Legended Share Certificates




ExchangeCo will cause each certificate representing Exchangeable Shares to bear
an appropriate legend notifying the Beneficiaries of their right to instruct
Trustee with respect to the exercise of the Voting Rights in respect of the
Exchangeable Shares of the Beneficiaries.




3.3

Safe Keeping of Certificate




The certificate representing the Parent Special Voting Shares shall at all times
be held in safe keeping by Trustee or its duly authorized agent.




ARTICLE 4
EXERCISE OF VOTING RIGHTS




4.1

Voting Rights




Trustee, as the holder of record of the Parent Special Voting Shares, shall be
entitled to vote in person or by proxy the Parent Special Voting Shares on any
matters, questions, proposals or propositions whatsoever that may properly come
before the holders of Parent Common Shares at a Parent Meeting or in connection
with a Parent Consent. The Voting Rights shall be and remain vested in and
exercised by Trustee. Subject to Section 6.14:




(a)

Trustee shall exercise the Voting Rights only on the basis of instructions
received in accordance with this Article 4 from Beneficiaries entitled to
instruct Trustee as to the voting thereof at the time at which the Parent
Meeting is held or a Parent Consent is sought; and




(b)

to the extent that no instructions are received from a Beneficiary with respect
to the Voting Rights to which such Beneficiary is entitled, Trustee shall not
exercise or permit the exercise of such Voting Rights.














--------------------------------------------------------------------------------

H-6







4.2

Number of Votes




With respect to all meetings of stockholders of Parent at which holders of
Parent Common Shares are entitled to vote (each, a “Parent Meeting”) and with
respect to all written consents sought by Parent from its stockholders including
the holders of Parent Common Shares (each, a “Parent Consent”), each Beneficiary
shall be entitled to instruct Trustee to cast and exercise one of the votes
comprised in the Voting Rights for each Exchangeable Share owned of record by
such Beneficiary on the record date established by Parent or by applicable law
for such Parent Meeting or Parent Consent, as the case may be (the “Beneficiary
Votes”), in respect of each matter, question, proposal or proposition to be
voted on at such Parent Meeting or in connection with such Parent Consent.




4.3

Mailings to Stockholders




With respect to each Parent Meeting and Parent Consent, Trustee will mail or
cause to be mailed (or otherwise communicate in the same manner as Parent
utilizes in communications to holders of Parent Common Shares subject to Trustee
being advised in writing of that method and its ability to provide that method
of communication) to each of the Beneficiaries named in the List referred to in
Section 4.6, the following materials (such mailing or communication to commence
on the same day as the mailing (or other communication) is commenced by Parent
to its stockholders or, if later, promptly after receipt by Trustee of such
materials):




(a)

a copy of the notice of such Parent Meeting or such Parent Consent, together
with any related materials to be provided to stockholders of Parent;

(b)

a statement that such Beneficiary is entitled to instruct Trustee as to the
exercise of the Beneficiary Votes with respect to such Parent Meeting or Parent
Consent or, pursuant to Section 4.7, to attend such Parent Meeting and to
exercise personally the Beneficiary Votes thereat;

(c)

a statement as to the manner in which such instructions may be given to Trustee,
including an express indication that instructions may be given to Trustee to
give:




(i)

a proxy to such Beneficiary or his designee to exercise personally the
Beneficiary Votes; or

(ii)

a proxy to a designated agent or other representative of the management of
Parent to exercise such Beneficiary Votes;




(d)

a statement that if no such instructions are received from the Beneficiary, the
Beneficiary Votes to which such Beneficiary is entitled will not be exercised;

(e)

a form of direction whereby the Beneficiary may instruct Trustee as to voting
and otherwise as contemplated herein; and

(f)

a statement of the time and date by which such instructions must be received by
Trustee in order to be binding upon it, which, in the case of a Parent Meeting,
shall be not later than the close of business on the second Business Day prior
to such meeting, and of the method for revoking or amending such instructions.




For the purpose of determining Beneficiary Votes to which a Beneficiary is
entitled in respect of any Parent Meeting or Parent Consent, the number of
Exchangeable Shares owned of record by the Beneficiary shall be determined at
the close of business on the record date established by Parent or by applicable
law for purposes of determining stockholders entitled to vote at such Parent
Meeting or sign such Parent Consent. Parent will notify Trustee of any decision
of the Board of Directors of Parent with respect to the calling of any Parent
Meeting or with respect to the seeking of any Parent Consent and shall provide
all necessary information and materials to Trustee in each case promptly and in
any event in sufficient time to enable Trustee to perform its obligations
contemplated by this Section 4.3.














--------------------------------------------------------------------------------

H-7







4.4

Copies of Stockholder Information




Parent will deliver to Trustee copies of all proxy materials (including notices
of Parent Meetings but excluding proxies to vote Parent Common Shares),
information statements, reports (including without limitation, all interim and
annual financial statements) and other written communications that, in each
case, are to be distributed from time to time to holders of Parent Common Shares
in sufficient quantities and in sufficient time so as to enable Trustee to send
those materials to each Beneficiary at the same time as such materials are first
sent to holders of Parent Common Shares. Trustee will mail or otherwise send to
each Beneficiary, at the expense of Parent, copies of all such materials (and
all materials specifically directed to the Beneficiaries or to Trustee for the
benefit of the Beneficiaries by Parent) received by Trustee from Parent and will
use its best efforts to mail or otherwise send such materials contemporaneously
with the sending by Parent or its designee of such materials to holders of
Parent Common Shares. Trustee will also make available for inspection by any
Beneficiary at Trustee’s principal corporate trust office in the City of
Vancouver during the regular business hours of Trustee all proxy materials,
information statements, reports and other written communications that are:




(a)

received by Trustee as the registered holder of the Parent Special Voting Shares
and made available by Parent generally to the holders of Parent Common Shares;
or

(b)

specifically directed to the Beneficiaries or to Trustee for the benefit of the
Beneficiaries by Parent.




4.5

Other Materials




As soon as reasonably practicable after receipt by Parent or stockholders of
Parent (if such receipt is known by Parent) of any material sent or given by or
on behalf of a third party to holders of Parent Common Shares generally,
including without limitation, dissident proxy and information circulars (and
related information and material) and tender and exchange offer circulars (and
related information and material), Parent shall use its reasonable efforts to
obtain and deliver to Trustee copies thereof in sufficient quantities so as to
enable Trustee to forward such material (unless the same has been provided
directly to Beneficiaries by such third party) to each Beneficiary as soon as
possible thereafter. As soon as reasonably practicable after receipt thereof,
Trustee will mail or otherwise send to each Beneficiary, at the expense of
Parent, copies of all such materials received by Trustee from Parent. Trustee
will also make available for inspection by any Beneficiary at Trustee’s
principal corporate trust office in the City of Vancouver during the regular
business hours of Trustee copies of all such materials.




4.6

List of Persons Entitled to Vote




ExchangeCo shall, (a) prior to each annual general and special Parent Meeting or
the seeking of any Parent Consent and (b) forthwith upon each request made at
any time by Trustee in writing, prepare or cause to be prepared a list (a
“List”) of the names and addresses of the Beneficiaries arranged in alphabetical
order (and, if requested, arranged by jurisdiction of residence) and showing the
number of Exchangeable Shares held of record by each such Beneficiary, in each
case at the close of business on the date specified by Trustee in such request
or, in the case of a List prepared in connection with a Parent Meeting or a
Parent Consent, at the close of business on the record date established by
Parent or pursuant to applicable law for determining the holders of Parent
Common Shares entitled to receive notice of and/or to vote at such Parent
Meeting or to give consent in connection with such Parent Consent. Each such
List shall be delivered to Trustee promptly after receipt by ExchangeCo of such
request or the record date for such meeting or seeking of consent, as the case
may be, and in any event within sufficient time to enable Trustee to perform its
obligations under this Agreement. Parent agrees to give ExchangeCo notice (with
a copy to Trustee) of the calling of any Parent Meeting or the seeking of any
Parent Consent, together with the record dates therefor, sufficiently prior to
the date of the calling of such meeting or seeking of such consent so as to
enable ExchangeCo to perform its obligations under this Section 4.6.  Parent, in
consultation with Exchangeco and the Trustee, shall maintain the share registry
for the Parent Special Voting Shares and undertake all acts and execute all
documents that are necessary to adjust the number of Parent Special Voting
Shares so that, at all times, the number of Parent Special Voting Shares issued
and outstanding is equal to the number of Exchangeable Shares issued and
outstanding from time to time.














--------------------------------------------------------------------------------

H-8







4.7

Entitlement to Direct Votes




Any Beneficiary named in a List prepared in connection with any Parent Meeting
or Parent Consent will be entitled (a) to instruct Trustee in the manner
described in Section 4.3 with respect to the exercise of the Beneficiary Votes
to which such Beneficiary is entitled or (b) to attend such meeting and
personally exercise thereat, as the proxy of Trustee, the Beneficiary Votes to
which such Beneficiary is entitled.




4.8

Voting by Trustee, and Attendance of Trustee Representative at Meeting




(a)

In connection with each Parent Meeting and Parent Consent, Trustee shall
exercise, either in person or by proxy, in accordance with the instructions
received from a Beneficiary pursuant to Section 4.3, the Beneficiary Votes as to
which such Beneficiary is entitled to direct the vote (or any lesser number
thereof as may be set forth in the instructions); provided, however, that such
written instructions are received by Trustee from the Beneficiary prior to the
time and date fixed by Trustee for receipt of such instruction in the notice
given by Trustee to the Beneficiary pursuant to Section 4.3.

(b)

Subject to the timely receipt of instructions as contemplated in Section 4.3(f),
Trustee shall cause a representative who is empowered by it to sign and deliver,
on behalf of Trustee, proxies for Voting Rights to attend each Parent Meeting.
Upon submission by a Beneficiary (or its designee) of identification
satisfactory to Trustee’s representative, and at the Beneficiary’s request, such
representative shall sign and deliver to such Beneficiary (or its designee) a
proxy to exercise personally the Beneficiary Votes as to which such Beneficiary
is otherwise entitled hereunder to direct the vote, if such Beneficiary either
(i) has not previously given Trustee instructions pursuant to Section 4.3 in
respect of such meeting or (ii) submits to such representative written
revocation of any such previous instructions. At such meeting, the Beneficiary
exercising such Beneficiary Votes shall have the same rights as Trustee to speak
at the meeting in favour of any matter, question, proposal or proposition, to
vote by way of ballot at the meeting in respect of any matter, question,
proposal or proposition, and to vote at such meeting by way of a show of hands
in respect of any matter, question or proposition.




4.9

Distribution of Written Materials




Any written materials distributed by Trustee pursuant to this Agreement shall be
sent by mail (or otherwise communicated in the same manner as Parent utilizes in
communications to holders of Parent Common Shares subject to Trustee being
advised in writing of that method of communication and its ability to provide
that method of communication) to each Beneficiary at its address as shown on the
books of ExchangeCo. ExchangeCo shall provide or cause to be provided to Trustee
for this purpose, on a timely basis and without charge or other expense:




(a)

a current List; and

(b)

upon the request of Trustee, mailing labels to enable Trustee to carry out its
duties under this Agreement.

















--------------------------------------------------------------------------------

H-9







4.10

Termination of Voting Rights




All of the rights of a Beneficiary with respect to the Beneficiary Votes
exercisable in respect of the Exchangeable Shares held by such Beneficiary,
including the right to instruct Trustee as to the voting of or to vote
personally such Beneficiary Votes, shall be deemed to be surrendered by the
Beneficiary to Parent, and such Beneficiary Votes and the Voting Rights
represented thereby shall cease immediately upon the delivery by such holder to
Trustee of the certificates representing such Exchangeable Shares in connection
with the exercise by the Beneficiary of the Exchange Right or the occurrence of
the automatic exchange of Exchangeable Shares for Parent Common Shares, as
specified in Article 5 (unless, in either case, Parent shall not have delivered
the requisite Parent Common Shares issuable in exchange for the Exchangeable
Shares to Trustee for delivery to the Beneficiaries), or upon the redemption of
Exchangeable Shares pursuant to Article 6 or 7 of the Exchangeable Share
Provisions, or upon the effective date of the liquidation, dissolution or
winding-up of ExchangeCo pursuant to Article 5 of the Exchangeable Share
Provisions, or upon the purchase of Exchangeable Shares from the holder thereof
by ExchangeCo pursuant to the exercise by ExchangeCo of the Retraction Call
Right, the Redemption Call Right or the Liquidation Call Right.




ARTICLE 5
EXCHANGE RIGHT AND AUTOMATIC EXCHANGE




5.1

Grant and Ownership of the Exchange Right




Parent hereby grants to Trustee as Trustee for and on behalf of, and for the use
and benefit of, the Beneficiaries the right (the “Exchange Right”), exercisable
upon the occurrence and during the continuance of an Insolvency Event, to
require Parent to purchase from each or any Beneficiary all or any part of the
Exchangeable Shares held by the Beneficiary and the Automatic Exchange Rights,
all in accordance with the provisions of this Agreement. Parent hereby
acknowledges receipt from Trustee as Trustee for and on behalf of the
Beneficiaries of good and valuable consideration (and the adequacy thereof) for
the grant of the Exchange Right and the Automatic Exchange Rights by Parent to
Trustee. During the term of the Trust and subject to the terms and conditions of
this Agreement, Trustee shall possess and be vested with full legal ownership of
the Exchange Right and the Automatic Exchange Rights and shall be entitled to
exercise all of the rights and powers of an owner with respect to the Exchange
Right and the Automatic Exchange Rights, provided that Trustee shall:




(a)

hold the Exchange Right and the Automatic Exchange Rights and the legal title
thereto as Trustee solely for the use and benefit of the Beneficiaries in
accordance with the provisions of this Agreement; and

(b)

except as specifically authorized by this Agreement, have no power or authority
to exercise or otherwise deal in or with the Exchange Right or the Automatic
Exchange Rights, and Trustee shall not exercise any such rights for any purpose
other than the purposes for which the Trust is created pursuant to this
Agreement.




5.2

Legended Share Certificates




ExchangeCo will cause each certificate representing Exchangeable Shares to bear
an appropriate legend notifying the Beneficiaries of:




(a)

their right to instruct Trustee with respect to the exercise of the Exchange
Right in respect of the Exchangeable Shares held by a Beneficiary;

(b)

the Automatic Exchange Rights; and

(c)

any additional rights or restrictions required under applicable laws.














--------------------------------------------------------------------------------

H-10







5.3

General Exercise of Exchange Right




The Exchange Right shall be and remain vested in and exercisable by Trustee.
Subject to Section 6.14, Trustee shall exercise the Exchange Right only on the
basis of instructions received pursuant to this Article 5 from Beneficiaries
entitled to instruct Trustee as to the exercise thereof. To the extent that no
instructions are received from a Beneficiary with respect to the Exchange Right,
Trustee shall not exercise or permit the exercise of the Exchange Right.




5.4

Purchase Price




The purchase price payable by Parent for each Exchangeable Share to be purchased
by Parent under the Exchange Right shall be an amount per share equal to (a) the
Current Market Price of a Parent Common Share on the last Business Day prior to
the day of closing of the purchase and sale of such Exchangeable Share under the
Exchange Right, which shall be satisfied in full by Parent causing to be sent to
such holder one Parent Common Share; plus (b) to the extent not paid by
ExchangeCo, an additional amount equivalent to the full amount of all declared
and unpaid dividends on each such Exchangeable Share held by such holder on any
dividend record date which occurred prior to the closing of the purchase and
sale. In connection with each exercise of the Exchange Right, Parent shall
provide to Trustee an Officer’s Certificate setting forth the calculation of the
purchase price for each Exchangeable Share. The purchase price for each such
Exchangeable Share so purchased may be satisfied only by Parent issuing and
delivering or causing to be delivered to Trustee, on behalf of the relevant
Beneficiary, one Parent Common Share and on the applicable payment date a cheque
for the balance, if any, of the purchase price without interest (but less any
amounts withheld pursuant to Section 5.14).




5.5

Exercise Instructions




Subject to the terms and conditions herein set forth, a Beneficiary shall be
entitled, upon the occurrence and during the continuance of an Insolvency Event,
to instruct Trustee to exercise the Exchange Right with respect to all or any
part of the Exchangeable Shares registered in the name of such Beneficiary on
the books of ExchangeCo. To cause the exercise of the Exchange Right by Trustee,
the Beneficiary shall deliver to Trustee, in person or by certified or
registered mail, at its principal corporate trust office in Vancouver, British
Columbia or at such other places in Canada as Trustee may from time to time
designate by written notice to the Beneficiaries, the certificates representing
the Exchangeable Shares which such Beneficiary desires Parent to purchase, duly
endorsed in blank for transfer, and accompanied by such other documents and
instruments as may be required to effect a transfer of Exchangeable Shares under
applicable laws and the constating documents of ExchangeCo and such additional
documents and instruments as Trustee, Parent or ExchangeCo may reasonably
require together with (a) a duly completed form of notice of exercise of the
Exchange Right, contained on the reverse of or attached to the Exchangeable
Share certificates, stating (i) that the Beneficiary thereby instructs Trustee
to exercise the Exchange Right so as to require Parent to purchase from the
Beneficiary the number of Exchangeable Shares specified therein, (ii) that such
Beneficiary has good title to and owns all such Exchangeable Shares to be
acquired by Parent free and clear of all liens, claims, security interests,
adverse claims and encumbrances, (iii) the names in which the certificates
representing Parent Common Shares issuable in connection with the exercise of
the Exchange Right are to be issued, and (iv) the names and addresses of the
Persons to whom such new certificates should be delivered; and (b) payment (or
evidence satisfactory to Trustee, ExchangeCo and Parent of payment) of the taxes
(if any) payable as contemplated by Section 5.8 of this Agreement. If only a
part of the Exchangeable Shares represented by any certificate or certificates
delivered to Trustee are to be purchased by Parent under the Exchange Right, a
new certificate for the balance of such Exchangeable Shares shall be issued to
the holder at the expense of ExchangeCo.

















--------------------------------------------------------------------------------

H-11







5.6

Delivery of Parent Common Shares; Effect of Exercise




Promptly after receipt of the certificates representing the Exchangeable Shares
which the Beneficiary desires Parent to purchase under the Exchange Right,
together with such documents and instruments of transfer and a duly completed
form of notice of exercise of the Exchange Right (and payment of taxes, if any,
payable as contemplated by Section 5.8 or evidence thereof), duly endorsed for
transfer to Parent, Trustee shall notify Parent and ExchangeCo of its receipt of
the same, which notice to Parent and ExchangeCo shall constitute exercise of the
Exchange Right by Trustee on behalf of the holder of such Exchangeable Shares,
and Parent shall promptly thereafter deliver or cause to be delivered to
Trustee, for delivery to the Beneficiary of such Exchangeable Shares (or to such
other Persons, if any, properly designated by such Beneficiary) the number of
Parent Common Shares issuable in connection with the exercise of the Exchange
Right, and on the applicable payment date cheques for the balance, if any, of
the total purchase price therefor without interest (but less any amounts
withheld pursuant to Section 5.14; provided, however, that no such delivery
shall be made unless and until the Beneficiary requesting the same shall have
paid (or provided evidence satisfactory to Trustee, ExchangeCo and Parent of the
payment of) the taxes (if any) payable as contemplated by Section 5.8 of this
Agreement. Immediately upon the giving of notice by Trustee to Parent and
ExchangeCo of the exercise of the Exchange Right as provided in this Section
5.6, the closing of the transaction of purchase and sale contemplated by the
Exchange Right shall be deemed to have occurred and the holder of such
Exchangeable Shares shall be deemed to have transferred to Parent all of such
holder’s right, title and interest in and to such Exchangeable Shares shall
cease to be a holder of such Exchangeable Shares and shall not be entitled to
exercise any of the rights of a holder in respect thereof, other than the right
to receive his proportionate part of the total purchase price for those
Exchangeable Shares (together with a cheque for the balance, if any, of the
total purchase price therefor without interest (but less any amounts withheld
pursuant to Section 5.14), unless the requisite number of Parent Common Shares
is not allotted, issued and delivered by Parent to Trustee within five Business
Days of the date of the giving of such notice by Trustee and cheque for the
balance, if any, of the total purchase price for such Exchangeable Shares is not
issued and delivered to Trustee on the applicable payment date, in which case
the rights of the Beneficiary shall remain unaffected until such Parent Common
Shares are so allotted, issued and delivered by Parent and any such cheque is
issued and delivered by Parent. Upon delivery by Parent to Trustee of such
Parent Common Shares, Trustee shall deliver such Parent Common Shares to such
Beneficiary (or to such other Persons, if any, properly designated by such
Beneficiary). Concurrently with such Beneficiary ceasing to be a holder of
Exchangeable Shares, the Beneficiary shall be considered and deemed for all
purposes to be the holder of the Parent Common Shares delivered to it pursuant
to the Exchange Right.  Upon the due exercise of the Exchange Right, and
simultaneous with the delivery of the certificates evidencing the issuance of
the Parent Common Shares, the Parent shall effect a corresponding adjustment to
the Parent Special Voting Shares share registry to reduce the number of Parent
Special Voting Shares equal to the number of Exchangeable Shares that are
subject to such Exchange Right. Additionally, and in such circumstances, the
Trustee and the Parent shall execute and deliver all ancillary documents
necessary to effect the due return to treasury and cancellation of such Parent
Special Voting Shares, including any return to treasury agreement and duly
signed stock powers of attorney.

















--------------------------------------------------------------------------------

H-12







5.7

Exercise of Exchange Right Subsequent to Retraction




In the event that a Beneficiary has exercised its right under Article 6 of the
Exchangeable Share Provisions to require ExchangeCo to redeem any or all of the
Exchangeable Shares held by the Beneficiary (the “Retracted Shares”) and is
notified by ExchangeCo pursuant to Section 6.6 of the Exchangeable Share
Provisions that ExchangeCo will not be permitted as a result of solvency
requirements of applicable law to redeem all such Retracted Shares, and provided
that ExchangeCo shall not have exercised the Retraction Call Right with respect
to the Retracted Shares and that the Beneficiary has not revoked the retraction
request delivered by the Beneficiary to ExchangeCo pursuant to Section 6.1 of
the Exchangeable Share Provisions, the retraction request will constitute and
will be deemed to constitute notice from the Beneficiary to Trustee instructing
Trustee to exercise the Exchange Right with respect to those Retracted Shares
that ExchangeCo is unable to redeem. In any such event, ExchangeCo hereby agrees
with Trustee and in favour of the Beneficiary to immediately notify Trustee of
the prohibition against ExchangeCo redeeming all of the Retracted Shares and to
promptly to forward or cause to be forwarded to Trustee all relevant materials
delivered by the Beneficiary to ExchangeCo or to the transfer agent of the
Exchangeable Shares (including without limitation, a copy of the retraction
request delivered pursuant to Section 6.1 of the Exchangeable Share Provisions)
in connection with such proposed redemption of the Retracted Shares and Trustee
will thereupon exercise the Exchange Right with respect to the Retracted Shares
that ExchangeCo is not permitted to redeem and will require Parent to purchase
such shares in accordance with the provisions of this Article 5.




5.8

Stamp or Other Transfer Taxes




Upon any sale of Exchangeable Shares to Parent pursuant to the Exchange Right or
the Automatic Exchange Rights, the share certificate or certificates
representing Parent Common Shares to be delivered in connection with the payment
of the total purchase price therefor shall be issued in the name of the
Beneficiary of the Exchangeable Shares so sold or in such names as such
Beneficiary may otherwise direct in writing without charge to the holder of the
Exchangeable Shares so sold; provided, however, that such Beneficiary (a) shall
pay (and none of Parent, ExchangeCo or Trustee shall be required to pay) any
documentary, stamp, transfer or other taxes that may be payable in respect of
any transfer involved in the issuance or delivery of such shares to a Person
other than such Beneficiary or (b) shall have evidenced to the satisfaction of
Trustee, Parent and ExchangeCo that such taxes, if any, have been paid.




5.9

Notice of Insolvency Event




As soon as practicable following the occurrence of an Insolvency Event or any
event that with the giving of notice or the passage of time or both would be an
Insolvency Event, ExchangeCo and Parent shall give written notice thereof to
Trustee. As soon as practicable following the receipt of notice from ExchangeCo
and Parent of the occurrence of an Insolvency Event, or upon Trustee becoming
aware of an Insolvency Event, Trustee will mail to each Beneficiary, at the
expense of Parent, a notice of such Insolvency Event, in the form provided by
the Parent, which notice shall contain a brief statement of the rights of the
Beneficiaries with respect to the Exchange Right.




5.10

Qualification of Parent Common Shares




Parent will in good faith expeditiously take all such reasonable actions and do
all such reasonable things as are necessary or desirable to cause all Parent
Common Shares to be delivered pursuant to the Exchange Right or the Automatic
Exchange Rights to be listed, quoted or posted for trading on all stock
exchanges and quotation systems on which outstanding Parent Common Shares have
been listed by Parent and remain listed and are quoted or posted for trading at
such time.














--------------------------------------------------------------------------------

H-13







5.11

Parent Common Shares




Parent hereby represents, warrants and covenants that the Parent Common Shares
issuable as described herein will be duly authorized and validly issued as fully
paid and non-assessable and shall be free and clear of any lien, claim or
encumbrance.




5.12

Prohibition on Voluntary Liquidation




Parent covenants that it shall not take any action relating to a voluntary
liquidation, dissolution or winding-up of ExchangeCo or its successors, prior to
the Redemption Date (as defined in the Exchangeable Share Provisions) unless
prior to such liquidation, dissolution or winding-up Parent shall have taken
such actions to ensure that it is possible for holders of Exchangeable Shares to
extend through to the Redemption Date (subject to the continuing effect of other
provisions of this Agreement which may permit the redemption or other
termination of the Exchangeable Shares prior to the Redemption Date) the
deferral of any gain incurred by such holders that would otherwise have been
recognized at the  closing of the transactions contemplated by the Share
Exchange Agreement.




5.13

Automatic Exchange on Liquidation of Parent




(a)

Parent will give Trustee notice of each of the following events at the time set
forth below:




(i)

in the event of any determination by the Board of Directors of Parent to
institute voluntary liquidation, dissolution or winding-up proceedings with
respect to Parent or to effect any other distribution of assets of Parent among
its shareholders for the purpose of winding up its affairs, at least 60 days
prior to the proposed effective date of such liquidation, dissolution,
winding-up or other distribution; and

(ii)

as soon as practicable following the earlier of (A) receipt by Parent of notice
of, and (B) Parent otherwise becoming aware of, any threatened or instituted
claim, suit, petition or other proceedings with respect to the involuntary
liquidation, dissolution or winding-up of Parent or to effect any other
distribution of assets of Parent among its shareholders for the purpose of
winding up its affairs, in each case where Parent has failed to contest in good
faith any such proceeding commenced in respect of Parent within 30 days of
becoming aware thereof.




(b)

As soon as practicable following receipt by Trustee from Parent of notice of any
event (a “Liquidation Event”) contemplated by Section 5.13(a)(i) or 5.13(a)(ii)
above, Trustee will give notice thereof to the Beneficiaries. Such notice shall
include a brief description of the automatic exchange of Exchangeable Shares for
Parent Common Shares provided for in Section 5.13(c).

(c)

In order that the Beneficiaries will be able to participate on a pro rata basis
with the holders of Parent Common Shares in the distribution of assets of Parent
in connection with a Liquidation Event, on the fifth Business Day prior to the
effective date (the “Liquidation Event Effective Date”) of a Liquidation Event
all of the then outstanding Exchangeable Shares shall be automatically exchanged
for Parent Common Shares. To effect such automatic exchange, Parent shall
purchase on the fifth Business Day prior to the Liquidation Event Effective Date
each Exchangeable Share then outstanding and held by Beneficiaries, and each
Beneficiary shall sell the Exchangeable Shares held by it at such time, for a
total purchase price per share equal to (a) the Current Market Price of a Parent
Common Share on the fifth Business Day prior to the Liquidation Event Effective
Date, which shall be satisfied in full by Parent issuing to the Beneficiary one
Parent Common Share, and (b) to the extent not paid by ExchangeCo, an additional
amount equivalent to the full amount of all declared and unpaid dividends on
each such Exchangeable Share held by such holder on any dividend record date
which occurred prior to the date of the exchange. In connection with such
automatic exchange, Parent will provide to Trustee an Officer’s Certificate
setting forth the calculation of the purchase price for each Exchangeable Share.














--------------------------------------------------------------------------------

H-14







(d)

On the fifth Business Day prior to the Liquidation Event Effective Date, the
closing of the transaction of purchase and sale contemplated by the automatic
exchange of Exchangeable Shares for Parent Common Shares shall be deemed to have
occurred, and each Beneficiary shall be deemed to have transferred to Parent all
of the Beneficiary’s right, title and interest in and to such Beneficiary’s
Exchangeable Shares and the related interest in the Trust Estate and shall cease
to be a holder of such Exchangeable Shares and Parent shall issue to the
Beneficiary the Parent Common Shares issuable upon the automatic exchange of
Exchangeable Shares for Parent Common Shares and on the applicable payment date
shall deliver to Trustee for delivery to the Beneficiary a cheque for the
balance, if any, of the total purchase price for such Exchangeable Shares
without interest but less any amounts withheld pursuant to Section 5.14.
Concurrently with such Beneficiary ceasing to be a holder of Exchangeable
Shares, the Beneficiary shall be considered and deemed for all purposes to be
the holder of the Parent Common Shares issued pursuant to the automatic exchange
of Exchangeable Shares for Parent Common Shares and the certificates held by the
Beneficiary previously representing the Exchangeable Shares exchanged by the
Beneficiary with Parent pursuant to such automatic exchange shall thereafter be
deemed to represent Parent Common Shares issued to the Beneficiary by Parent
pursuant to such automatic exchange. Upon the request of a Beneficiary and the
surrender by the Beneficiary of Exchangeable Share certificates deemed to
represent Parent Common Shares, duly endorsed in blank and accompanied by such
instruments of transfer as Parent may reasonably require, Parent shall deliver
or cause to be delivered to the Beneficiary certificates representing Parent
Common Shares of which the Beneficiary is the holder.




5.14

Withholding Rights




Parent, ExchangeCo and Trustee shall be entitled to deduct and withhold from any
consideration otherwise payable under this Agreement to any holder of
Exchangeable Shares or Parent Common Shares such amounts as Parent, ExchangeCo
or Trustee is required or permitted to deduct and withhold with respect to such
payment under the Income Tax Act (Canada), the United States Internal Revenue
Code of 1986 or any provision of provincial, state, local or foreign tax law, in
each case as amended or succeeded. To the extent that amounts are so withheld,
such withheld amounts shall be treated for all purposes as having been paid to
the holder of the shares in respect of which such deduction and withholding was
made, provided that such withheld amounts are actually remitted to the
appropriate taxing authority. To the extent that the amount so required or
permitted to be deducted or withheld from any payment to a holder exceeds the
cash portion of the consideration otherwise payable to the holder, Parent,
ExchangeCo and Trustee are hereby authorized to sell or otherwise dispose of
such portion of the consideration as is necessary to provide sufficient funds to
Parent, ExchangeCo or Trustee, as the case may be, to enable it to comply with
such deduction or withholding requirement and Parent, ExchangeCo or Trustee
shall notify the holder thereof and remit to such holder any unapplied balance
of the net proceeds of such sale. Prior to making any distribution to holders of
Exchangeable Shares or Parent Common Shares, Parent or ExchangeCo, as the case
may be, shall ensure that Trustee has access to sufficient funds (by directly
providing, if necessary, such funds to Trustee) to enable Trustee to comply with
any applicable withholding taxes in connection with such consideration. In
carrying out its duties under this Section 5.14, Trustee may obtain the advice
of and assistance from such experts as Trustee may reasonably consider necessary
or advisable. If requested by Trustee, Parent shall retain such experts for
providing such advice or assistance to Trustee.














--------------------------------------------------------------------------------

H-15







ARTICLE 6
CONCERNING THE TRUSTEE




6.1

Powers and Duties of the Trustee




The rights, powers, duties and authorities of Trustee under this Agreement, in
its capacity as Trustee of the Trust, shall include:




(a)

receipt and deposit of the Parent Special Voting Shares from Parent as Trustee
for and on behalf of the Beneficiaries in accordance with the provisions of this
Agreement;

(b)

granting proxies and distributing materials to Beneficiaries as provided in this
Agreement;

(c)

voting the Beneficiary Votes in accordance with the provisions of this
Agreement;

(d)

receiving the grant of the Exchange Right and the Automatic Exchange Rights from
Parent as Trustee for and on behalf of the Beneficiaries in accordance with the
provisions of this Agreement;

(e)

exercising the Exchange Right and enforcing the benefit of the Automatic
Exchange Rights, in each case in accordance with the provisions of this
Agreement, and in connection therewith receiving from Beneficiaries Exchangeable
Shares and other requisite documents and distributing to such Beneficiaries
Parent Common Shares and cheques, if any, to which such Beneficiaries are
entitled upon the exercise of the Exchange Right or pursuant to the Automatic
Exchange Rights, as the case may be;

(f)

holding title to the Trust Estate;

(g)

investing any moneys forming, from time to time, a part of the Trust Estate as
provided in this trust agreement;

(h)

taking action at the written direction of a Beneficiary or Beneficiaries to
enforce the obligations of Parent and ExchangeCo under this Agreement;

(i)

carrying out any actions and executing and delivering any documents necessary to
reflect adjustments in the number of Parent Special Voting Shares that are
issued and outstanding from time to time; and

(j)

taking such other actions and doing such other things as are specifically
provided in this Agreement.




In the exercise of such rights, powers, duties and authorities Trustee shall
have (and is granted) such incidental and additional rights, powers, duties and
authority not in conflict with any of the provisions of this Agreement as
Trustee, acting in good faith and in the reasonable exercise of its discretion,
may deem necessary, appropriate or desirable to effect the purpose of the Trust.
Any exercise of such discretionary rights, powers, duties and authorities by
Trustee shall be final, conclusive and binding upon all Persons.




Trustee in exercising its rights, powers, duties and authorities hereunder shall
act honestly and in good faith and with a view to the best interests of the
Beneficiaries and shall exercise the care, diligence and skill that a reasonably
prudent Trustee would exercise in comparable circumstances.




The duties and obligations of Trustee shall be determined by the provisions
hereof and by the provisions of applicable law and accordingly, Trustee shall
only be responsible for the performance of such duties and obligations as it has
undertaken herein or as required by applicable law. Where the provision of
documentation to Trustee is contemplated by this Agreement, Trustee shall retain
the right not to act and shall be held not to be liable for refusing to act
unless it has received such documentation in a clear and reasonable form that
complies with the terms of this Agreement. Such documentation must not require
the exercise of any discretion or independent judgment on the part of Trustee
except as provided herein.














--------------------------------------------------------------------------------

H-16







6.2

No Conflict of Interest




Except for any potential conflict arising from the Trustee being a holder of
Exchangeable Shares, and which potential conflict the parties hereto expressly
waive, Trustee represents to Parent and ExchangeCo that at the date of execution
and delivery of this Agreement there exists no material conflict of interest in
the role of Trustee as a fiduciary hereunder and the role of Trustee in any
other capacity. Except for any conflict or potential conflict disclosed and
waived above, Trustee shall, within 90 days after it becomes aware that such
material conflict of interest exists, either eliminate such material conflict of
interest or resign in the manner and with the effect specified in Article 9. If,
notwithstanding the foregoing provisions of this Section 6.2, Trustee has such a
material conflict of interest, the validity and enforceability of this Agreement
shall not be affected in any manner whatsoever by reason only of the existence
of such material conflict of interest. If Trustee contravenes the foregoing
provisions of this Section 6.2, any interested party may apply to the Supreme
Court of British Columbia for an order that Trustee be replaced as Trustee
hereunder.




6.3

Dealings with Transfer Agents, Registrars, etc.




Parent and ExchangeCo irrevocably authorize Trustee, from time to time, to:




(a)

consult, communicate and otherwise deal with the respective registrars and
transfer agents, and with any such subsequent registrar or transfer agent, of
the Exchangeable Shares and Parent Common Shares; and

(b)

requisition, from time to time, (i) from any such registrar or transfer agent
any information readily available from the records maintained by it which
Trustee may reasonably require for the discharge of its duties and
responsibilities under this Agreement and (ii) from the transfer agent of Parent
Common Shares, and any subsequent transfer agent of such shares, the share
certificates issuable upon the exercise from time to time of the Exchange Right
and pursuant to the Automatic Exchange Rights in the manner specified in
Article 5 hereof.




Parent and ExchangeCo irrevocably authorize their respective registrars and
transfer agents to comply with all such requests. Parent covenants that it will
supply its transfer agent with duly executed share certificates for the purpose
of completing the exercise from time to time of the Exchange Right and the
Automatic Exchange Rights in each case pursuant to Article 5 hereof.




6.4

Books and Records




Trustee shall keep available for inspection by Parent and ExchangeCo at
Trustee’s principal corporate trust office in Vancouver, British Columbia
correct and complete books and records of account relating to the Trust created
by this Agreement, including without limitation, all relevant data relating to
mailings and instructions to and from Beneficiaries and all transactions
pursuant to the Exchange Right and the Automatic Exchange Rights. On or before
July 31, 2013, and on or before January 15 in every year thereafter, so long as
the Parent Special Voting Shares are on deposit with Trustee, Trustee shall
transmit to Parent and ExchangeCo a brief report, dated as of the preceding
December 31, with respect to:




(a)

the property and funds comprising the Trust Estate as of that date;

(b)

the number of exercises of the Exchange Right, if any, and the aggregate number
of Exchangeable Shares received by Trustee on behalf of Beneficiaries in
consideration of the issuance by Parent of Parent Common Shares in connection
with the Exchange Right, during the calendar year ended on such December 31; and

(c)

any action taken by Trustee in the performance of its duties under this
Agreement which it had not previously reported.














--------------------------------------------------------------------------------

H-17







6.5

Indemnification Prior to Certain Actions by Trustee




Trustee shall exercise any or all of the rights, duties, powers or authorities
vested in it by this Agreement at the request, order or direction of any
Beneficiary upon such Beneficiary furnishing to Trustee reasonable security,
funding or indemnity, satisfactory to Trustee, acting reasonably, against the
costs, expenses and liabilities which may be incurred by Trustee therein or
thereby, provided that no Beneficiary shall be obligated to furnish to Trustee
any such security, funding or indemnity in connection with the exercise by
Trustee of any of its rights, duties, powers and authorities with respect to the
Parent Special Voting Shares pursuant to Article 4, subject to Section 6.14, and
with respect to the Exchange Right pursuant to Article 5, subject to Section
6.14, and with respect to the Automatic Exchange Rights pursuant to Article 5,
subject to Section 6.14.




None of the provisions contained in this Agreement shall require Trustee to
expend or risk its own funds or otherwise incur financial liability in the
exercise of any of its rights, powers, duties, or authorities unless funded,
given security or indemnified as aforesaid.




6.6

Action of Beneficiaries




No Beneficiary shall have the right to institute any action, suit or proceeding
or to exercise any other remedy authorized by this Agreement for the purpose of
enforcing any of its rights or for the execution of any trust or power hereunder
unless the Beneficiary has requested Trustee to take or institute such action,
suit or proceeding and furnished Trustee with the security, funding or indemnity
referred to in Section 6.5 and Trustee shall have failed to act within a
reasonable time thereafter. In such case, but not otherwise, the Beneficiary
shall be entitled to take proceedings in any court of competent jurisdiction
such as Trustee might have taken; it being understood and intended that no one
or more Beneficiaries shall have any right in any manner whatsoever to affect,
disturb or prejudice the rights hereby created by any such action, or to enforce
any right hereunder or the Voting Rights, the Exchange Rights or the Automatic
Exchange Rights except subject to the conditions and in the manner herein
provided, and that all powers and trusts hereunder shall be exercised and all
proceedings at law shall be instituted, had and maintained by Trustee, except
only as herein provided, and in any event for the equal benefit of all
Beneficiaries.




6.7

Reliance Upon Declarations




Trustee shall not be considered to be in contravention of any its rights,
powers, duties and authorities hereunder if, when required, it acts and relies
in good faith upon statutory declarations, certificates, opinions, lists,
mailing labels, or reports or other papers or documents furnished pursuant to
the provisions hereof or required by Trustee to be furnished to it in the
exercise of its rights, powers, duties and authorities hereunder if such
statutory declarations, certificates, opinions, lists, mailing labels or reports
or other papers or documents comply with the provisions of Section 6.8, if
applicable, and with any other applicable provisions of this Agreement.

















--------------------------------------------------------------------------------

H-18







6.8

Evidence and Authority to the Trustee




Parent and/or ExchangeCo shall furnish to Trustee evidence of compliance with
the conditions provided for in this Agreement relating to any action or step
required or permitted to be taken by Parent and/or ExchangeCo or Trustee under
this Agreement or as a result of any obligation imposed under this Agreement,
including, without limitation, in respect of the Voting Rights or the Exchange
Right or the Automatic Exchange Rights and the taking of any other action to be
taken by Trustee at the request of or on the application of Parent and/or
ExchangeCo promptly if and when:




(a)

such evidence is required by any other section of this Agreement to be furnished
to Trustee in accordance with the terms of this Section 6.8; or

(b)

Trustee, in the exercise of its rights, powers, duties and authorities under
this Agreement, gives Parent and/or ExchangeCo written notice requiring it to
furnish such evidence in relation to any particular action or obligation
specified in such notice.




Such evidence shall consist of an Officer’s Certificate of Parent and/or
ExchangeCo or a statutory declaration or a certificate made by Persons entitled
to sign an Officer’s Certificate stating that any such condition has been
complied with in accordance with the terms of this Agreement.




Whenever such evidence relates to a matter other than the Voting Rights or the
Exchange Right or the Automatic Exchange Rights or the taking of any other
action to be taken by Trustee at the request or on the application of Parent
and/or ExchangeCo, and except as otherwise specifically provided herein, such
evidence may consist of a report or opinion of any solicitor, attorney, auditor,
accountant, appraiser, valuer, engineer or other expert or any other Person
whose qualifications give authority to a statement made by him, provided that if
such report or opinion is furnished by a director, officer or employee of Parent
and/or ExchangeCo it shall be in the form of an Officer’s Certificate or a
statutory declaration.




Each statutory declaration, Officer’s Certificate, opinion or report furnished
to Trustee as evidence of compliance with a condition provided for in this
Agreement shall include a statement by the Person giving the evidence:




(a)

declaring that he has read and understands the provisions of this Agreement
relating to the condition in question;

(b)

describing the nature and scope of the examination or investigation upon which
he based the statutory declaration, certificate, statement or opinion; and

(c)

declaring that he has made such examination or investigation as he believes is
necessary to enable him to make the statements or give the opinions contained or
expressed therein.




6.9

Experts, Advisers and Agents




Trustee may:




(a)

in relation to these presents act and rely on the opinion or advice of or
information obtained from any solicitor, attorney, auditor, accountant,
appraiser, valuer, engineer or other expert, whether retained by Trustee or by
Parent and/or ExchangeCo or otherwise, and may employ such assistants as may be
necessary to the proper discharge of its powers and duties and determination of
its rights hereunder and may pay proper and reasonable compensation for all such
legal and other advice or assistance as aforesaid; and

(b)

employ such agents and other assistants as it may reasonably require for the
proper determination and discharge of its powers and duties hereunder, and may
pay reasonable remuneration for all services performed for it (and shall be
entitled to receive reasonable remuneration for all services performed by it) in
the discharge of the trusts hereof and compensation for all disbursements, costs
and expenses made or incurred by it in the discharge of its duties hereunder and
in the management of the Trust.














--------------------------------------------------------------------------------

H-19







6.10

Investment of Moneys Held by the Trustee




Unless otherwise provided in this trust agreement, any moneys held by or on
behalf of Trustee which under the terms of this trust agreement may or ought to
be invested or which may be on deposit with Trustee or which may be in the hands
of Trustee may be invested and reinvested in the name or under the control of
Trustee in securities in which, under the laws of the Province of British
Columbia, trustees are authorized to invest trust moneys, provided that such
securities are stated to mature within two years after their purchase by
Trustee, and Trustee shall so invest such moneys on the written direction of
ExchangeCo. Pending the investment of any moneys as hereinbefore provided, such
moneys may be deposited in the name of Trustee in any chartered bank in Canada
or, with the consent of ExchangeCo, in the deposit department of Trustee or any
other loan or trust company authorized to accept deposits under the laws of
Canada or any province thereof at the rate of interest then current on similar
deposits.




6.11

Trustee Not Required to Give Security




Trustee shall not be required to give any bond or security in respect of the
execution of the trusts, rights, duties, powers and authorities of this
Agreement or otherwise in respect of the premises.




6.12

Trustee Not Bound to Act on Request




Except as in this Agreement otherwise specifically provided, Trustee shall not
be bound to act in accordance with any direction or request of Parent and/or
ExchangeCo or of the directors thereof until a duly authenticated copy of the
instrument or resolution containing such direction or request shall have been
delivered to Trustee, and Trustee shall be empowered to act upon any such copy
purporting to be authenticated and believed by Trustee to be genuine.




6.13

[Intentionally Deleted]




6.14

Conflicting Claims




If conflicting claims or demands are made or asserted with respect to any
interest of any Beneficiary in any Exchangeable Shares, including any
disagreement between the heirs, representatives, successors or assigns
succeeding to all or any part of the interest of any Beneficiary in any
Exchangeable Shares, resulting in conflicting claims or demands being made in
connection with such interest, then Trustee shall be entitled, at its sole
discretion, to refuse to recognize or to comply with any such claims or demands.
In so refusing, Trustee may elect not to exercise any Voting Rights, Exchange
Rights or Automatic Exchange Rights subject to such conflicting claims or
demands and, in so doing, Trustee shall not be or become liable to any Person on
account of such election or its failure or refusal to comply with any such
conflicting claims or demands. Trustee shall be entitled to continue to refrain
from acting and to refuse to act until:




(a)

the rights of all adverse claimants with respect to the Voting Rights, Exchange
Right or Automatic Exchange Rights subject to such conflicting claims or demands
have been adjudicated by a final judgment of a court of competent jurisdiction
and all rights of appeal have expired; or

(b)

all differences with respect to the Voting Rights, Exchange Right or Automatic
Exchange Rights subject to such conflicting claims or demands have been
conclusively settled by a valid written agreement binding on all such adverse
claimants, and Trustee shall have been furnished with an executed copy of such
agreement certified to be in full force and effect.




If Trustee elects to recognize any claim or comply with any demand made by any
such adverse claimant, it may in its discretion require such claimant to furnish
such surety bond or other security satisfactory to Trustee as it shall deem
appropriate to fully indemnify it as between all conflicting claims or demands.














--------------------------------------------------------------------------------

H-20







6.15

Acceptance of Trust




Trustee hereby accepts the Trust created and provided for by and in this
Agreement and agrees to perform the same upon the terms and conditions herein
set forth and to hold all rights, privileges and benefits conferred hereby and
by law in trust for the various Persons who shall from time to time be
Beneficiaries, subject to all the terms and conditions herein set forth.




6.16

Incumbency Certificate




Each of Parent and ExchangeCo shall file with Trustee a certificate of
incumbency setting forth the names of the individuals authorized to give
instructions, directions or other instruments to Trustee (each an “Authorized
Person”), together with specimen signatures of such persons, and Trustee shall
be entitled to rely on the latest certificate of incumbency filed with it unless
it receives notice, in accordance with Section 13.3 of this Agreement, of a
change in the Authorized Persons with updated specimen signatures.




ARTICLE 7
COMPENSATION




7.1

Fees and Expenses of Trustee




Parent and ExchangeCo jointly and severally agree to pay Trustee reasonable
compensation for all of the services rendered by it under this Agreement and
will reimburse Trustee for all reasonable expenses (including taxes other than
taxes based on the net income of Trustee) and disbursements (including
reasonable travel expenses incurred by Trustee in connection with its duties
hereunder and reasonable compensation and reasonable remuneration paid by
Trustee in connection with the retainer or employment of experts, advisors and
agents under Sections 5.14 and 6.9), including the cost and expense of any suit
or litigation of any character and any proceedings before any governmental
agency reasonably incurred by Trustee in connection with its duties under this
Agreement; provided that Parent and ExchangeCo shall have no obligation to
reimburse Trustee for any expenses or disbursements paid, incurred or suffered
by Trustee in any suit or litigation in which Trustee is determined to have
acted in bad faith or with negligence, recklessness or wilful misconduct.
Invoices for services rendered by Trustee hereunder shall be provided to Parent,
on behalf of Parent and ExchangeCo, at the address of the Parent set forth in
Section 13.3 of this Agreement. Any amount owing or unpaid after 30 days from
the invoice date will bear interest at a rate per annum, from the expiration of
such 30 day period, equal to the then current rate charged by Trustee and shall
be payable on demand. The obligation of Parent and ExchangeCo under this Section
7.1 shall survive the resignation or removal of Trustee.




ARTICLE 8
INDEMNIFICATION AND LIMITATION OF LIABILITY




8.1

Indemnification of Trustee




Parent and ExchangeCo jointly and severally agree to indemnify and hold harmless
Trustee and each of its directors, officers and agents appointed and acting in
accordance with this Agreement (collectively, the “Indemnified Parties”), as
applicable, against all claims, losses, damages, reasonable costs, penalties,
fines and reasonable expenses (including reasonable expenses of Trustee’s legal
counsel) which, without fraud, negligence, recklessness, wilful misconduct or
bad faith on the part of such Indemnified Party, may be paid, incurred or
suffered by the Indemnified Party by reason or as a result of Trustee’s
acceptance or administration of the Trust, its compliance with its duties set
forth in this Agreement, or any written or oral instruction delivered to Trustee
by Parent or ExchangeCo pursuant hereto.














--------------------------------------------------------------------------------

H-21







In no case shall Parent or ExchangeCo be liable under this indemnity for any
claim against any of the Indemnified Parties unless Parent and ExchangeCo shall
be notified by Trustee of the written assertion of a claim or of any action
commenced against the Indemnified Parties, promptly after any of the Indemnified
Parties shall have received any such written assertion of a claim or shall have
been served with a summons or other first legal process giving information as to
the nature and basis of the claim. Subject to (ii) below, Parent and ExchangeCo
shall be entitled to participate at their own expense in the defence and, if
Parent and ExchangeCo so elect at any time after receipt of such notice, either
of them may assume the defence of any suit brought to enforce any such claim.
Trustee shall have the right to employ separate counsel in any such suit and
participate, in the defence thereof but the fees and expenses of such counsel
shall be at the expense of Trustee unless: (i) the employment of such counsel
has been authorized by Parent or ExchangeCo; or (ii) the named parties to any
such suit include both Trustee and Parent or ExchangeCo and Trustee shall have
been advised by counsel acceptable to Parent or ExchangeCo that there may be one
or more legal defences available to Trustee that are different from or in
addition to those available to Parent or ExchangeCo and that, in the judgment of
such counsel, would present a conflict of interest were a joint representation
to be undertaken (in which case Parent and ExchangeCo shall not have the right
to assume the defence of such suit on behalf of Trustee but shall be liable to
pay the reasonable fees and expenses of counsel for Trustee).




For certainty, the indemnity provided for in this Section 8.1 shall survive the
termination of the Agreement.




8.2

Limitation on Liability




Trustee shall not be held liable for any loss which may occur by reason of
depreciation of the value of any part of the Trust Estate or any loss incurred
on any investment of funds pursuant to this trust agreement, except to the
extent that such loss is attributable to the fraud, negligence, recklessness,
wilful misconduct or bad faith on the part of Trustee.




ARTICLE 9
CHANGE OF TRUSTEE




9.1

Resignation




Trustee, or any Trustee hereafter appointed, may at any time resign by giving
written notice of such resignation to Parent and ExchangeCo specifying the date
on which it desires to resign, provided that such notice shall not be given less
than one month before such desired resignation date unless Parent and ExchangeCo
otherwise agree and provided further that such resignation shall not take effect
until the date of the appointment of a successor Trustee and the acceptance of
such appointment by the successor Trustee. Upon receiving such notice of
resignation, Parent and ExchangeCo shall promptly appoint a successor Trustee by
written instrument in duplicate, one copy of which shall be delivered to the
resigning Trustee and one copy to the successor Trustee. Failing acceptance by a
successor Trustee of such appointment, a successor Trustee may be appointed by
an order of a court of competent jurisdiction upon application of one or more of
the parties hereto, at the expense of Parent and ExchangeCo.




9.2

Removal




Trustee, or any Trustee hereafter appointed, may (provided a successor Trustee
is appointed) be removed at any time on not less than 30 days’ prior notice by
written instrument executed by Parent and ExchangeCo, in duplicate, one copy of
which shall be delivered to Trustee so removed and one copy to the successor
Trustee.














--------------------------------------------------------------------------------

H-22







9.3

Successor Trustee




Any successor Trustee appointed as provided under this Agreement shall execute,
acknowledge and deliver to Parent and ExchangeCo and to its predecessor Trustee
an instrument accepting such appointment. Thereupon the resignation or removal
of the predecessor Trustee shall become effective and such successor Trustee,
without any further act, deed or conveyance, shall become vested with all the
rights, powers, duties and obligations of its predecessor under this Agreement,
with the like effect as if originally named as Trustee in this Agreement.
However, on the written request of Parent and ExchangeCo or of the successor
Trustee, Trustee ceasing to act shall, upon payment of any amounts then due it
pursuant to the provisions of this Agreement, execute and deliver an instrument
transferring to such successor Trustee all the rights and powers of Trustee so
ceasing to act. Upon the request of any such successor Trustee, Parent,
ExchangeCo and such predecessor Trustee shall execute any and all instruments in
writing for more fully and certainly vesting in and confirming to such successor
Trustee all such rights and powers.




9.4

Notice of Successor Trustee




Upon acceptance of appointment by a successor Trustee as provided herein, Parent
and ExchangeCo shall cause to be mailed notice of the succession of such Trustee
hereunder to each Beneficiary specified in a List. If Parent or ExchangeCo shall
fail to cause such notice to be mailed within 10 days after acceptance of
appointment by the successor Trustee, the successor Trustee shall cause such
notice to be mailed at the expense of Parent and ExchangeCo.




ARTICLE 10
PARENT SUCCESSORS




10.1

Certain Requirements in Respect of Combination, etc.




Parent shall not consummate any transaction (whether by way of reconstruction,
reorganization, consolidation, merger, transfer, sale, lease or otherwise)
whereby all or substantially all of its undertaking, property and assets would
become the property of any other Person or, in the case of a merger, of the
continuing corporation resulting therefrom unless, but may do so if such other
Person or continuing corporation (herein called the “Parent Successor”), by
operation of law, becomes, without more, bound by the terms and provisions of
this Agreement or, if not so bound, executes, prior to or contemporaneously with
the consummation of such transaction, a trust agreement supplemental hereto to
evidence the assumption by the Parent Successor of liability for all moneys
payable and property deliverable hereunder and the covenant of such Parent
Successor to pay and deliver or cause to be delivered the same and its agreement
to observe and perform all the covenants and obligations of Parent under this
Agreement.




10.2

Vesting of Powers in Successor




Whenever the conditions of Section 10.1 have been duly observed and performed,
Trustee and, if required by Section 10.1, Parent Successor and ExchangeCo shall
execute and deliver the supplemental trust agreement provided for in Article 11
and thereupon Parent Successor shall possess and from time to time may exercise
each and every right and power of Parent under this Agreement in the name of
Parent or otherwise and any act or proceeding by any provision of this Agreement
required to be done or performed by the Board of Directors of Parent or any
officers of Parent may be done and performed with like force and effect by the
directors or officers of such Parent Successor.














--------------------------------------------------------------------------------

H-23







10.3

Wholly-Owned Subsidiaries




Nothing herein shall be construed as preventing the amalgamation or merger of
any wholly-owned direct or indirect subsidiary of Parent with or into Parent or
the winding-up, liquidation or dissolution of any wholly-owned subsidiary of
Parent provided that all of the assets of such subsidiary are transferred to
Parent or another wholly-owned direct or indirect subsidiary of Parent and any
such transactions are expressly permitted by this Article 10.




ARTICLE 11
AMENDMENTS AND SUPPLEMENTAL TRUST AGREEMENTS




11.1

Amendments, Modifications, etc.




This Agreement may not be amended or modified except by an agreement in writing
executed by Parent, ExchangeCo and Trustee and approved by the Beneficiaries in
accordance with Section 10.2 of the Exchangeable Share Provisions.




11.2

Ministerial Amendments




Notwithstanding the provisions of Section 11.1, the parties to this Agreement
may in writing, at any time and from time to time, without the approval of the
Beneficiaries, amend or modify this Agreement for the purposes of:




(a)

adding to the covenants of any or all parties hereto for the protection of the
Beneficiaries hereunder provided that the Board of Directors of each of
ExchangeCo and Parent shall be of the good faith opinion that such additions
will not be prejudicial to the rights or interests of the Beneficiaries;

(b)

making such amendments or modifications not inconsistent with this Agreement as
may be necessary or desirable with respect to matters or questions which, in the
good faith opinion of the Board of Directors of each of Parent and ExchangeCo
and in the opinion of Trustee (which may, for this purpose, rely on the opinion
of counsel), having in mind the best interests of the Beneficiaries, it may be
expedient to make, provided that such Boards of Directors and Trustee shall be
of the opinion that such amendments and modifications will not be prejudicial to
the interests of the Beneficiaries; or

(c)

making such changes or corrections which, on the advice of counsel to Parent,
ExchangeCo and Trustee, are required for the purpose of curing or correcting any
ambiguity or defect or inconsistent provision or clerical omission or mistake or
manifest error, provided that in the opinion of Trustee (which may, for this
purpose, rely on the opinion of counsel) and the Board of Directors of each of
Parent and ExchangeCo such changes or corrections will not be prejudicial to the
rights and interests of the Beneficiaries.




11.3

Meeting to Consider Amendments




ExchangeCo, at the request of Parent, shall call a meeting or meetings of the
Beneficiaries for the purpose of considering any proposed amendment or
modification requiring approval pursuant hereto. Any such meeting or meetings
shall be called and held in accordance with the charter documents of ExchangeCo,
the Exchangeable Share Provisions and all applicable laws.














--------------------------------------------------------------------------------

H-24







11.4

Changes in Capital of Parent and ExchangeCo




At all times after the occurrence of any event contemplated pursuant to Section
2.7 or 2.8 of the Exchangeable Share Support Agreement or otherwise, as a result
of which either Parent Common Shares or the Exchangeable Shares or both are in
any way changed, this Agreement shall forthwith be amended and modified as
necessary in order that it shall apply with full force and effect, mutatis
mutandis, to all new securities into which Parent Common Shares or the
Exchangeable Shares or both are so changed and the parties hereto shall execute
and deliver a supplemental trust agreement giving effect to and evidencing such
necessary amendments and modifications.




11.5

Execution of Supplemental Trust Agreements




No amendment to or modification or waiver of any of the provisions of this
Agreement otherwise permitted hereunder shall be effective unless made in
writing and signed by all of the parties hereto. From time to time ExchangeCo
(when authorized by a resolution of its Board of Directors), Parent (when
authorized by a resolution of its Board of Directors) and Trustee may, subject
to the provisions of these presents, and they shall, when so directed by these
presents, execute and deliver by their proper officers, trust agreements or
other instruments supplemental hereto, which thereafter shall form part hereof,
for any one or more of the following purposes:




(a)

evidencing the succession of Parent Successors and the covenants of and
obligations assumed by each such Parent Successor in accordance with the
provisions of Article 10 and any successor Trustee in accordance with the
provisions of Article 9 and Section 12.3;

(b)

making any additions to, deletions from or alterations of the provisions of this
Agreement or the Voting Rights, the Exchange Right or the Automatic Exchange
Rights which, in the opinion of Trustee (which may, for this purpose, rely on
the opinion of counsel), will not be prejudicial to the interests of the
Beneficiaries or are, in the opinion of counsel to Trustee, necessary or
advisable in order to incorporate, reflect or comply with any legislation the
provisions of which apply to Parent, ExchangeCo, Trustee or this Agreement; and

(c)

for any other purposes not inconsistent with the provisions of this Agreement,
including without limitation, to make or evidence any amendment or modification
to this Agreement as contemplated hereby, provided that, in the opinion of
Trustee (which may, for this purpose, rely on the opinion of counsel), the
rights of Trustee and Beneficiaries will not be prejudiced thereby.




ARTICLE 12
TERMINATION AND ASSIGNMENT




12.1

Term




The Trust created by this Agreement shall continue until the earliest to occur
of the following events:




(a)

no outstanding Exchangeable Shares are held by a Beneficiary (other than Parent
and its Affiliates);

(b)

each of Parent and ExchangeCo elects in writing to terminate the Trust and such
termination is approved by the Beneficiaries in accordance with Section 10.2 of
the Exchangeable Share Provisions; and

(c)

21 years from the date of this Agreement.














--------------------------------------------------------------------------------

H-25







12.2

Survival of Agreement




This Agreement shall survive any termination of the Trust and shall continue
until there are no Exchangeable Shares outstanding held by a Beneficiary;
provided, however, that the provisions of Article 7 and Article 8 shall survive
any such termination of this Agreement.




12.3

Assignment by Trustee




This Agreement may not be assigned by Trustee without the prior written consent
of Parent and ExchangeCo, not to be unreasonably withheld; provided, however,
that this Agreement may be assigned by Trustee to an Affiliate (the “Assignee”)
if (a) the Assignee executes, acknowledges and delivers to Parent and ExchangeCo
a trust agreement of other instrument(s) supplemental hereto as provided in
Article 11 to evidence the appointment of it as successor Trustee and the
acceptance by it of such appointment and the assumption by it of all the duties
and obligations of the predecessor Trustee hereunder without further amendment
hereto, and (b) Parent and ExchangeCo are provided with a certificate of a
senior officer of the Assignee in form satisfactory to them, acting reasonably,
certifying that the Assignee is authorized to carry on the business of a trust
company in each of the Provinces of Canada and is free of any material conflict
of interest in its role as fiduciary under this Agreement and in its role in any
other capacity.




ARTICLE 13
GENERAL




13.1

Severability




If any provision of this Agreement is held to be invalid, illegal or
unenforceable, the validity, legality or enforceability of the remainder of this
Agreement shall not in any way be affected or impaired thereby and the Agreement
shall be carried out as nearly as possible in accordance with its original terms
and conditions.




13.2

Enurement




This Agreement shall be binding upon and enure to the benefit of the parties
hereto and their respective successors and permitted assigns and to the benefit
of the Beneficiaries.

















--------------------------------------------------------------------------------

H-26







13.3

Notices to Parties




All notices and other communications required or permitted to be delivered to a
party under this Agreement shall be in writing and shall be deemed to have been
properly delivered, given or received upon receipt when delivered by hand or two
business days after being sent by registered mail, courier, express delivery
service, facsimile or by electronic mail, provided that in each case the notice
or communication is sent to the address, facsimile telephone number or email
address set forth beneath the name of such party below:




(a)

if to ExchangeCo or Parent to:

FUTURE ENERGY CORP.

c/o MarilynJean Media Inc.

104 – 12877 76th Avenue

Surrey, British Columbia

V3W 1E6




Attention:

Jason Carvalho

Email:

jason@marilynjean.com




(b)

if to Trustee to:

Chester Ku

[Redacted]

Email:

chesterafield@gmail.com




Any notice or other communication given personally shall be deemed to have been
given and received upon delivery thereof and if given by fax shall be deemed to
have been given and received on the date of receipt thereof and if given by
electronic mail shall be deemed to have been given and received on the date of
effective transmittal thereof unless such day is not a Business Day in which
case it shall be deemed to have been given and received upon the immediately
following Business Day.




13.4

Notice to Beneficiaries




Any and all notices to be given and any documents to be sent to any
Beneficiaries may be given or sent to the address of such Beneficiary shown on
the register of holders of Exchangeable Shares in any manner permitted by the
charter documents of ExchangeCo from time to time in force in respect of notices
to shareholders and shall be deemed to be received (if given or sent in such
manner) at the time specified in such charter documents, the provisions of which
charter documents shall apply mutatis mutandis to notices or documents as
aforesaid sent to such Beneficiaries.




13.5

Risk of Payments by Post




Whenever payments are to be made or documents are to be sent to any Beneficiary
by Trustee or Beneficiary to Trustee, the making of such payment or sending of
such document sent through the post shall be at risk of the Parent and
ExchangeCo, in the case of payments made or documents sent by Trustee, and at
the risk of the Beneficiary, in the case of payments made or documents sent by
the Beneficiary.




13.6

Counterparts




This Agreement may be executed in counterparts, each of which shall be deemed an
original, but all of which taken together shall constitute one and the same
instrument.














--------------------------------------------------------------------------------

H-27







13.7

Fax and electronic execution




Delivery of an executed signature page to this Agreement by any party to this
Agreement by facsimile transmission and portable document format (.PDF) shall be
as effective as delivery of a manually executed copy of this Agreement by such
party.




13.8

Jurisdiction




This Agreement shall be construed and enforced in accordance with the laws of
the Province of British Columbia and the laws of Canada applicable therein.




13.9

Attornment




Parent agrees that any action or proceeding arising out of or relating to this
Agreement may be instituted in the courts of British Columbia, waives any
objection which it may have now or hereafter to the venue of any such action or
proceeding, irrevocably submits to the jurisdiction of the said courts in any
such action or proceeding, and hereby appoints ExchangeCo at its registered
office in the Province of British Columbia as Parent’s attorney for service of
process.




IN WITNESS WHEREOF the parties hereto have caused this Agreement to be duly
executed as of the date first above written.




MARILYNJEAN HOLDINGS INC.







Per:

____________________________________

Name:

Title:







FUTURE ENERGY CORP.







Per:

____________________________________

Name:

Title:







CHESTER KU







____________________________________________

Name:

Chester Ku (Trustee)




















--------------------------------------------------------------------------------







SCHEDULE I




TO THE SHARE EXCHANGE AGREEMENT DATED FOR REFERENCE MARCH 25, 2013 AMONG FEC,
EXCHANGECO, MJM AND THE SELLING SHAREHOLDERS




Form of Exchangeable Share Support Agreement




EXCHANGEABLE SHARE SUPPORT AGREEMENT




THIS AGREEMENT dated for reference _________________, 2013.




BETWEEN:

FUTURE ENERGY CORP., a corporation incorporated under the laws of the State of
Nevada

(“Parent”)




AND

MARILYNJEAN HOLDINGS INC., a corporation incorporated under the laws of British
Columbia

(“ExchangeCo”)




WHEREAS:




A.

Pursuant to a share exchange agreement (the “Share Exchange Agreement”) dated
for reference March 25, 2013 by and among Parent, ExchangeCo, MarilynJean Media
Inc. (the “Company”) and all of the shareholders of the Company, ExchangeCo has
agreed to issue exchangeable shares (the “Exchangeable Shares”) to certain
holders of common shares of the Company pursuant to the terms of the Share
Exchange Agreement; and




B.

Pursuant to the Share Exchange Agreement, Parent and ExchangeCo have agreed to
execute an exchangeable share support agreement substantially in the form of
this Agreement.

THEREFORE in consideration of the respective covenants and agreements provided
in this Agreement and for other good and valuable consideration (the receipt and
sufficiency of which are hereby acknowledged), the parties hereto covenant and
agree as follows:




ARTICLE 1
DEFINITIONS AND INTERPRETATION




1.1

Defined Terms




Each term denoted herein by initial capital letters and not otherwise defined
herein shall have the meaning ascribed thereto in the rights, privileges,
restrictions and conditions (collectively, the “Share Provisions”) attaching to
the Exchangeable Shares attached as Schedule I to the Share Exchange Agreement,
unless the context requires otherwise.




1.2

Interpretation Not Affected by Headings




The division of this Agreement into Articles, Sections and other portions and
the insertion of headings are for convenience of reference only and shall not
affect the construction or interpretation of this Agreement. Unless otherwise
indicated, all references to an “Article” or “Section” followed by a number
and/or a letter refer to the specified Article or Section of this Agreement. The
terms “this Agreement”, “hereof”, “herein” and “hereunder” and similar
expressions refer to this Agreement and not to any particular Article, Section
or other portion hereof and include any agreement or instrument supplementary or
ancillary hereto.





--------------------------------------------------------------------------------

I-2







1.3

Number, Gender




Words importing the singular number only shall include the plural and vice
versa. Words importing any gender shall include all genders.




1.4

Date for any Action




If any date on which any action is required to be taken under this Agreement is
not a Business Day, such action shall be required to be taken on the next
succeeding Business Day. For the purposes of this agreement, a “Business Day”
means any day on which commercial banks are generally open for business in
Vancouver, British Columbia, other than a Saturday, a Sunday or a day observed
as a holiday in Vancouver, British Columbia under the laws of the Province of
British Columbia or the federal laws of Canada.




ARTICLE 2
COVENANTS OF PARENT AND EXCHANGECO




2.1

Covenants Regarding Exchangeable Shares




So long as any Exchangeable Shares not owned by Parent or its Affiliates are
outstanding, Parent will:




(a)

not declare or pay any dividends on the Parent Common Stock unless (i)
ExchangeCo shall (w) simultaneously declare or pay, as the case may be, an
equivalent dividend (as provided for in the Share Provisions and as determined
by the Board of Directors of ExchangeCo as contemplated by Section 2.7(d)
hereof) on the Exchangeable Shares (an “Equivalent Dividend”) and (x) have
sufficient money or other assets or authorized but unissued securities available
to enable the due declaration and the due and punctual payment, in accordance
with applicable law, of any Equivalent Dividend, or (ii) ExchangeCo shall (y)
subdivide the Exchangeable Shares in lieu of a stock dividend thereon (as
provided for in the Share Provisions) (an “Equivalent Stock Subdivision”), and
(z) have sufficient authorized but unissued securities available to enable the
Equivalent Stock Subdivision;

(b)

advise ExchangeCo sufficiently in advance of the declaration by Parent of any
dividend on Parent Common Stock and take all such other actions as are
reasonably necessary, in cooperation with ExchangeCo, to ensure that the
respective declaration date, record date and payment date for a dividend on the
Exchangeable Shares shall be the same as the declaration date, record date and
payment date for the corresponding dividend on the Parent Common Stock;

(c)

ensure that the record date for any dividend declared on Parent Common Stock is
not less than 10 Business Days after the declaration date of such dividend;

(d)

take all such actions and do all such things as are reasonably necessary or
desirable to enable and permit ExchangeCo, in accordance with applicable law, to
pay and otherwise perform its obligations with respect to the satisfaction of
the Liquidation Amount, the Retraction Price or the Redemption Price in respect
of each issued and outstanding Exchangeable Share upon the liquidation,
dissolution or winding-up of ExchangeCo, the delivery of a Retraction Request by
a holder of Exchangeable Shares or a redemption of Exchangeable Shares by
ExchangeCo, as the case may be, including without limitation all such actions
and all such things as are necessary or desirable to enable and permit
ExchangeCo to cause to be delivered Parent Common Stock to the holders of
Exchangeable Shares in accordance with the provisions of Article 5, 6 or 7, as
the case may be, of the Share Provisions; and














--------------------------------------------------------------------------------

I-3







(e)

take all such actions and do all such things as are reasonably necessary or
desirable to enable and permit ExchangeCo, in accordance with applicable law, to
perform its obligations arising upon the exercise by ExchangeCo of the
Liquidation Call Right, the Retraction Call Right or the Redemption Call Right,
including without limitation all such actions and all such things as are
necessary or desirable to enable and permit ExchangeCo to cause to be delivered
Parent Common Stock to the holders of Exchangeable Shares in accordance with the
provisions of the Liquidation Call Right, the Retraction Call Right or the
Redemption Call Right, as the case may be.




2.2

Segregation of Funds




Parent will cause ExchangeCo to deposit a sufficient amount of funds in a
separate account of ExchangeCo and segregate a sufficient amount of such other
assets and property as is necessary to enable ExchangeCo to pay dividends when
due and to pay or otherwise satisfy its respective obligations under Article 5,
6 or 7 of the Share Provisions, as applicable.




2.3

Reservation of Parent Common Stock




Parent hereby represents, warrants and covenants in favour of ExchangeCo that
Parent has reserved for issuance and will, at all times while any Exchangeable
Shares (other than Exchangeable Shares held by Parent or its Affiliates) are
outstanding, keep available, free from pre-emptive and other rights, out of its
authorized and unissued capital stock such number of Parent Common Stock (or
other shares or securities into which Parent Common Stock may be reclassified or
changed as contemplated by Section 2.7 hereof) (a) as is equal to the sum of (i)
the number of Exchangeable Shares issued and outstanding from time to time and
(ii) the number of Exchangeable Shares issuable upon the exercise of all rights
to acquire Exchangeable Shares outstanding from time to time and (b) as are now
and may hereafter be required to enable and permit Parent to meet its
obligations under the Voting and Exchange Trust Agreement and under any other
security or commitment pursuant to which Parent may now or hereafter be required
to issue Parent Common Stock, to enable and permit ExchangeCo to meet its
obligations under each of the Liquidation Call Right, the Retraction Call Right
and the Redemption Call Right and its respective obligations hereunder and under
the Share Provisions.




2.4

Notification of Certain Events




In order to assist Parent to comply with its obligations hereunder and to permit
ExchangeCo to exercise the Liquidation Call Right, the Retraction Call Right and
the Redemption Call Right, ExchangeCo will notify Parent of each of the
following events at the time set forth below:




(a)

in the event of any determination by the Board of Directors of ExchangeCo to
institute voluntary liquidation, dissolution or winding-up proceedings with
respect to ExchangeCo or to effect any other distribution of the assets of
ExchangeCo among its shareholders for the purpose of winding up its affairs, at
least 60 days prior to the proposed effective date of such liquidation,
dissolution, winding-up or other distribution;

(b)

promptly, upon the earlier of receipt by ExchangeCo of notice of and ExchangeCo
otherwise becoming aware of any threatened or instituted claim, suit, petition
or other proceedings with respect to the involuntary liquidation, dissolution or
winding-up of ExchangeCo or to effect any other distribution of the assets of
ExchangeCo among its shareholders for the purpose of winding up its affairs;

(c)

immediately, upon receipt by ExchangeCo of a Retraction Request;

(d)

on the same date on which notice of redemption is given to holders of
Exchangeable Shares, upon the determination of a Redemption Date in accordance
with the Share Provisions; and

(e)

as soon as practicable upon the issuance by ExchangeCo of any Exchangeable
Shares or rights to acquire Exchangeable Shares (other than the issuance of
Exchangeable Shares and rights to acquire Exchangeable Shares in exchange for
outstanding Common Shares of the Company pursuant to the Share Exchange
Agreement).














--------------------------------------------------------------------------------

I-4







2.5

Delivery of Parent Common Stock to ExchangeCo




In furtherance of its obligations under Sections 2.1(d) and (e) hereof, upon
notice from ExchangeCo of any event that requires ExchangeCo to cause to be
delivered Parent Common Stock to any holder of Exchangeable Shares, Parent shall
forthwith issue and deliver or cause to be delivered to ExchangeCo the requisite
number of Parent Common Stock to be received by, and issued to or to the order
of, the former holder of the surrendered Exchangeable Shares, as ExchangeCo
shall direct. All such Parent Common Stock shall be duly authorized and validly
issued as fully paid and non-assessable and shall be free and clear of any lien,
claim or encumbrance. In consideration of the issuance and delivery of each such
Parent Common Share, ExchangeCo shall issue to Parent, or as Parent shall
direct, common shares of ExchangeCo having equivalent value.




2.6

Qualification of Parent Common Stock




Parent will in good faith expeditiously take all such reasonable actions and do
all such reasonable things as are necessary or desirable to cause any Parent
Common Stock (or other shares or securities into which Parent Common Stock may
be reclassified or changed as contemplated by Section 2.7 hereof) to be issued
and delivered hereunder, to be listed, quoted or posted for trading on all stock
exchanges and quotation systems on which outstanding Parent Common Stock (or
such other shares or securities) have been listed by Parent and remain listed
and quoted or posted for trading.




2.7

Economic Equivalence




(a)

Parent will not without prior approval of ExchangeCo and the prior approval of
the holders of the Exchangeable Shares given in accordance with Section 10.2 of
the Share Provisions:




(I)

issue or distribute Parent Common Stock (or securities exchangeable for or
convertible into or carrying rights to acquire Parent Common Stock) to the
holders of all or substantially all of the then outstanding Parent Common Stock
by way of stock dividend or other distribution, other than an issue of Parent
Common Stock (or securities exchangeable for or convertible into or carrying
rights to acquire Parent Common Stock) to holders of Parent Common Stock who
exercise an option to receive dividends in Parent Common Stock (or securities
exchangeable for or convertible into or carrying rights to acquire Parent Common
Stock) in lieu of receiving cash dividends; or

(II)

issue or distribute rights, options or warrants to the holders of all or
substantially all of the then outstanding Parent Common Stock entitling them to
subscribe for or to purchase Parent Common Stock (or securities exchangeable for
or convertible into or carrying rights to acquire Parent Common Stock); or

(III)

issue or distribute to the holders of all or substantially all of the then
outstanding Parent Common Stock (A) shares or securities of Parent of any class
other than Parent Common Stock (other than shares convertible into or
exchangeable for or carrying rights to acquire Parent Common Stock), (B) rights,
options or warrants other than those referred to in Section 2.7(a)(ii) above,
(C) evidences of indebtedness of Parent or (D) assets of Parent, unless the
economic equivalent (as determined by the Board of Directors of ExchangeCo as
contemplated by Section 2.7(d) hereof) on a per share basis of such rights,
options, securities, shares, evidences of indebtedness or other assets is issued
or distributed simultaneously to holders of the Exchangeable Shares; provided
that, for greater certainty, the above restrictions shall not apply to any
securities issued or distributed by Parent in order to give effect to and to
consummate the transactions contemplated by, and in accordance with, the Share
Exchange Agreement.














--------------------------------------------------------------------------------

I-5







(b)

Parent will not without the prior approval of ExchangeCo and the prior approval
of the holders of the Exchangeable Shares given in accordance with Section 10.2
of the Share Provisions:




(I)

subdivide, redivide or change the then outstanding Parent Common Stock into a
greater number of Parent Common Stock; or

(II)

reduce, combine, consolidate or change the then outstanding Parent Common Stock
into a lesser number of Parent Common Stock; or

(III)

reclassify or otherwise change Parent Common Stock or effect an amalgamation,
merger, reorganization or other transaction affecting Parent Common Stock,

unless the same or an economically equivalent change (as determined by the Board
of Directors of ExchangeCo as contemplated by Section 2.7(d) hereof) shall
simultaneously be made to, or in the rights of the holders of, the Exchangeable
Shares.




(c)

Parent will ensure that the record date for any event referred to in Section
2.7(a) or 2.7(b) above, or (if no record date is applicable for such event) the
effective date for any such event, is not less than five Business Days after the
date on which such event is declared or announced by Parent (with
contemporaneous notification thereof by Parent to ExchangeCo).

(d)

The Board of Directors of ExchangeCo shall determine, in good faith and in its
sole discretion, economic equivalence for the purposes of any event referred to
in Section 2.7(a) or 2.7(b) hereof and each such determination shall be
conclusive and binding on Parent. In making each such determination, the
following factors shall, without excluding other factors determined by the Board
of Directors of ExchangeCo to be relevant, be considered by the Board of
Directors of ExchangeCo:




(I)

in the case of any stock dividend or other distribution payable in Parent Common
Stock, the number of such shares issued in proportion to the number of Parent
Common Stock previously outstanding;

(II)

in the case of the issuance or distribution of any rights, options or warrants
to subscribe for or purchase Parent Common Stock (or securities exercisable or
exchangeable for or convertible into or carrying rights to acquire Parent Common
Stock), the relationship between the exercise price of each such right, option
or warrant and the current market value (as determined by the Board of Directors
of ExchangeCo in the manner above contemplated) of a Parent Common Share;

(III)

in the case of the issuance or distribution of any other form of property
(including without limitation any shares or securities of Parent of any class
other than Parent Common Stock, any rights, options or warrants other than those
referred to in Section 2.7(d)(ii) above, any evidences of indebtedness of Parent
or any assets of Parent), the relationship between the fair market value (as
determined by the Board of Directors of ExchangeCo in the manner above
contemplated) of such property to be issued or distributed with respect to each
outstanding Parent Common Share and the current market value (as determined by
the Board of Directors of ExchangeCo in the manner above contemplated) of a
Parent Common Share;

(IV)

in the case of any subdivision, redivision or change of the then outstanding
Parent Common Stock into a greater number of Parent Common Stock or the
reduction, combination, consolidation or change of the then outstanding Parent
Common Stock into a lesser number of Parent Common Stock or any amalgamation,
merger, reorganization or other transaction affecting Parent Common Stock, the
effect thereof upon the then outstanding Parent Common Stock; and














--------------------------------------------------------------------------------

I-6







(V)

in all such cases, the general taxation consequences of the relevant event to
holders of Exchangeable Shares to the extent that such consequences may differ
from the taxation consequences to holders of Parent Common Stock as a result of
differences between taxation laws of Canada and the United States (except for
any differing consequences arising as a result of differing marginal taxation
rates and without regard to the individual circumstances of holders of
Exchangeable Shares).




For purposes of the foregoing determinations, the current market value of any
security listed and traded or quoted on a securities exchange shall be the
weighted average of the daily trading prices of such security during a period of
not less than 20 consecutive trading days ending not more than three trading
days before the date of determination on the principal securities exchange on
which such securities are listed and traded or quoted; provided, however, that
if in the opinion of the Board of Directors of ExchangeCo the public
distribution or trading activity of such securities during such period does not
create a market which reflects the fair market value of such securities, then
the current market value thereof shall be determined by the Board of Directors
of ExchangeCo, in good faith and in its sole discretion, and provided further
that any such determination by the Board of Directors of ExchangeCo shall be
conclusive and binding on Parent.




(e)

ExchangeCo agrees that, to the extent required, upon due notice from Parent,
ExchangeCo will use its best efforts to take or cause to be taken such steps as
may be necessary for the purposes of ensuring that appropriate dividends are
paid or other distributions are made by ExchangeCo, or subdivisions, redivisions
or changes are made to the Exchangeable Shares, in order to implement the
required economic equivalent with respect to the Parent Common Stock and
Exchangeable Shares as provided for in this Section 2.7.




2.8

Tender Offers




In the event that a tender offer, share exchange offer, issuer bid, take-over
bid or similar transaction for the purpose of acquiring the Parent Common Stock
(an “Offer”) is proposed by Parent or is proposed to Parent or its shareholders
and is recommended by the Board of Directors of Parent, or is otherwise effected
or to be effected with the consent or approval of the Board of Directors of
Parent, and the Exchangeable Shares are not redeemed by ExchangeCo pursuant to
the Redemption Call Right, Parent will use its reasonable efforts expeditiously
and in good faith to take all such actions and do all such things as are
necessary or desirable to enable and permit holders of Exchangeable Shares to
participate in such Offer to the same extent and on an economically equivalent
basis as the holders of Parent Common Stock, without discrimination. Without
limiting the generality of the foregoing, Parent will use its reasonable efforts
expeditiously and in good faith to ensure that holders of Exchangeable Shares
may participate in all such Offers without being required to retract
Exchangeable Shares as against ExchangeCo (or, if so required, to ensure that
any such retraction, shall be effective only upon, and shall be conditional
upon, the closing of the Offer and only to the extent necessary to tender or
deposit to the Offer). Nothing herein shall affect the rights of ExchangeCo to
redeem Exchangeable Shares, as applicable, in the event of a Parent Control
Transaction.




2.9

Ownership of Outstanding Shares




Without the prior approval of ExchangeCo and the prior approval of the holders
of the Exchangeable Shares given in accordance with Section 10.2 of the Share
Provisions, Parent covenants and agrees in favour of ExchangeCo that, as long as
any outstanding Exchangeable Shares are owned by any person or entity other than
Parent or any of its Affiliates, Parent will be and remain the direct or
indirect beneficial owner of all issued and outstanding voting shares in the
capital of ExchangeCo.














--------------------------------------------------------------------------------

I-7







2.10

Parent and Affiliates Not to Vote Exchangeable Shares




Parent covenants and agrees that it will appoint and cause to be appointed
proxyholders with respect to all Exchangeable Shares held by it and its
Affiliates for the sole purpose of attending each meeting of holders of
Exchangeable Shares in order to be counted as part of the quorum for each such
meeting. Parent further covenants and agrees that it will not, and will cause
its Affiliates not to, exercise any voting rights which may be exercisable by
holders of Exchangeable Shares from time to time pursuant to the Share
Provisions or pursuant to the provisions of the Business Corporations Act
(British Columbia) (or any successor or other corporate statute by which
ExchangeCo may in the future be governed) with respect to any Exchangeable
Shares held by it or by its Affiliates in respect of any matter considered at
any meeting of holders of Exchangeable Shares.




2.11

Rule 10b-18 Purchases




For certainty, nothing contained in this Agreement, including without limitation
the obligations of Parent contained in Section 2.8 hereof, shall limit the
ability of Parent or ExchangeCo to make a “Rule 10b-18 Purchase” of Parent
Common Stock pursuant to Rule 10b-18 of the U.S. Securities Exchange Act of
1934, as amended, or any successor provisions thereof.




ARTICLE 3
PARENT SUCCESSORS




3.1

Certain Requirements in Respect of Combination, etc.




Parent shall not consummate any transaction (whether by way of reconstruction,
reorganization, consolidation, merger, transfer, sale, lease or otherwise)
whereby all or substantially all of its undertaking, property and assets would
become the property of any other person or, in the case of a merger, of the
continuing corporation resulting therefrom unless, but may do so if:




(a)

such other person or continuing corporation (the “Parent Successor”) by
operation of law, becomes, without more, bound by the terms and provisions of
this Agreement or, if not so bound, executes, prior to or contemporaneously with
the consummation of such transaction, an agreement supplemental hereto and such
other instruments (if any) as are reasonably necessary or advisable to evidence
the assumption by the Parent Successor of liability for all moneys payable and
property deliverable hereunder and the covenant of such Parent Successor to pay
and deliver or cause to be delivered the same and its agreement to observe and
perform all the covenants and obligations of Parent under this Agreement; and

(b)

such transaction shall be upon such terms and conditions as substantially to
preserve and not to impair in any material respect any of the rights, duties,
powers and authorities of the other parties hereunder.




3.2

Vesting of Powers in Successor




Whenever the conditions of Section 3.1 have been duly observed and performed,
the parties, if required by Section 3.1, shall execute and deliver a
supplemental agreement hereto and thereupon Parent Successor shall possess and
from time to time may exercise each and every right and power of Parent under
this Agreement in the name of Parent or otherwise and any act or proceeding by
any provision of this Agreement required to be done or performed by the Board of
Directors of Parent or any officers of Parent may be done and performed with
like force and effect by the directors or officers of such Parent Successor.














--------------------------------------------------------------------------------

I-8







3.3

Wholly-Owned Subsidiaries




Nothing herein shall be construed as preventing the amalgamation or merger of
any wholly-owned direct or indirect subsidiary of Parent with or into Parent or
the winding-up, liquidation or dissolution of any wholly-owned subsidiary of
Parent provided that all of the assets of such subsidiary are transferred to
Parent or another wholly-owned direct or indirect subsidiary of Parent and any
such transactions are expressly permitted by this Article 3.




ARTICLE 4
GENERAL




4.1

Term




This Agreement shall come into force and be effective as of the date hereof and
shall terminate and be of no further force and effect at such time as no
Exchangeable Shares (or securities or rights convertible into or exchangeable
for or carrying rights to acquire Exchangeable Shares) are held by any person or
entity other than Parent and any of its Affiliates.




4.2

Changes In Capital of Parent and ExchangeCo




At all times after the occurrence of any event contemplated pursuant to Sections
2.7 and 2.8 hereof or otherwise, as a result of which either Parent Common Stock
or the Exchangeable Shares or both are in any way changed, this Agreement shall
forthwith be amended and modified as necessary in order that it shall apply with
full force and effect, mutatis mutandis, to all new securities into which Parent
Common Stock or the Exchangeable Shares or both are so changed and the parties
hereto shall execute and deliver an agreement in writing giving effect to and
evidencing such necessary amendments and modifications.




4.3

Severability




If any provision of this Agreement is held to be invalid, illegal or
unenforceable, the validity, legality or enforceability of the remainder of this
Agreement shall not in any way be affected or impaired thereby and this
Agreement shall be carried out as nearly as possible in accordance with its
original terms and conditions.




4.4

Amendments, Modifications




This Agreement may not be amended or modified except by an agreement in writing
executed by ExchangeCo and Parent and approved by the holders of the
Exchangeable Shares in accordance with Section 10.2 of the Share Provisions.














--------------------------------------------------------------------------------

I-9







4.5

Ministerial Amendments




Notwithstanding the provisions of Section 4.4, the parties to this Agreement may
in writing at any time and from time to time, without the approval of the
holders of the Exchangeable Shares, amend or modify this Agreement for the
purposes of:




(a)

adding to the covenants of any or all parties provided that the Board of
Directors of each of ExchangeCo and Parent shall be of the good faith opinion
that such additions will not be prejudicial to the rights or interests of the
holders of the Exchangeable Shares;

(b)

making such amendments or modifications not inconsistent with this Agreement as
may be necessary or desirable with respect to matters or questions which, in the
good faith opinion of the Board of Directors of each of ExchangeCo and Parent,
it may be expedient to make, provided that each such Board of Directors shall be
of the good faith opinion that such amendments or modifications will not be
prejudicial to the rights or interests of the holders of the Exchangeable
Shares; or

(c)

making such changes or corrections which, on the advice of counsel to ExchangeCo
and Parent, are required for the purpose of curing or correcting any ambiguity
or defect or inconsistent provision or clerical omission or mistake or manifest
error, provided that the Boards of Directors of each of ExchangeCo and Parent
shall be of the good faith opinion that such changes or corrections will not be
prejudicial to the rights or interests of the holders of the Exchangeable
Shares.




4.6

Meeting to Consider Amendments




ExchangeCo, at the request of Parent, shall call a meeting or meetings of the
holders of the Exchangeable Shares for the purpose of considering any proposed
amendment or modification requiring approval pursuant to Section 4.4 hereof. Any
such meeting or meetings shall be called and held in accordance with the
constating documents of ExchangeCo, the Share Provisions and all applicable
laws.




4.7

Amendments Only in Writing




No amendment to or modification or waiver of any of the provisions of this
Agreement otherwise permitted hereunder shall be effective unless made in
writing and signed by all of the parties hereto.




4.8

Enurement




This Agreement shall be binding upon and enure to the benefit of the parties
hereto and their respective successors and assigns.














--------------------------------------------------------------------------------

I-10







4.9

Notices to Parties




All notices and other communications required or permitted to be delivered to a
party under this Agreement shall be in writing and shall be deemed to have been
properly delivered, given or received (a) upon receipt when delivered by hand or
(b) two business days after being sent by registered mail or by courier or
express delivery service or by facsimile, provided that in each case the notice
or communication is sent to the address or facsimile telephone number set forth
beneath the name of such party below:




(a)

If to Exchangeco:

MarilynJean Holdings Inc.

104 – 12877 76th Avenue

Surrey, British Columbia

V3W 1E6

Attention:

Jason Carvalho

Email:

jason@marilynjean.com




(b)

If to Parent:

MarilynJean Holdings Inc.

104 – 12877 76th Avenue

Surrey, British Columbia

Attention:

Jason Carvalho

Email:

jason@marilynjean.com




4.10

Counterparts




This Agreement may be executed in counterparts, each of which shall be deemed an
original, and all of which taken together shall constitute one and the same
instrument.




4.11

Jurisdiction




This Agreement shall be construed and enforced in accordance with the laws of
the Province of British Columbia and the laws of Canada applicable therein.




4.12

Fax and Electronic Delivery




Delivery of an executed signature page to this Agreement by any party to this
Agreement by facsimile transmission and portable document format (.PDF) shall be
as effective as delivery of a manually executed copy of this Agreement by such
party.




4.13

Attornment




Parent agrees that any action or proceeding arising out of or relating to this
Agreement may be instituted in the courts of British Columbia, waives any
objection which it may have now or hereafter to the venue of any such action or
proceeding, irrevocably submits to the jurisdiction of the said courts in any
such action or proceeding and hereby appoints ExchangeCo at its registered
office in the Province of British Columbia as attorney for service of process.














--------------------------------------------------------------------------------

I-11







IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.




FUTURE ENERGY CORP.







Per:

____________________________________

Name:

Title:







MARILYNJEAN HOLDINGS INC.







Per:

____________________________________

Name:

Title:




















--------------------------------------------------------------------------------










SCHEDULE J




TO THE SHARE EXCHANGE AGREEMENT DATED FOR REFERENCE MARCH 25, 2013 AMONG FEC,
EXCHANGECO, MJM AND THE SELLING SHAREHOLDERS




Exchangeable Share Provisions




PROVISIONS ATTACHING TO THE

CLASS B EXCHANGEABLE PREFERRED SHARES OF

MARILYNJEAN HOLDINGS INC.




The Class B Exchangeable Preferred Shares of MARILYNJEAN HOLDINGS INC.
(the “Corporation”) shall have the following rights, privileges, restrictions
and conditions:




ARTICLE 1
INTERPRETATION

1.1

For the purposes of these share provisions:




(a)

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by, or under common control with, that Person. For the
purposes of this definition, “control” (including, with correlative meanings,
the terms “controlled by” and “under common control with”), as applied to any
Person, means the possession by another Person, directly or indirectly, of the
power to direct or cause the direction of the management and policies of that
first mentioned Person, whether through the ownership of voting securities, by
contract or otherwise.

(b)

“BCA” means the Business Corporations Act (British Columbia) S.B.C. 2002.

(c)

“Board of Directors” means the board of directors of the Corporation.

(d)

“Business Day” means any day on which commercial banks are generally open for
business in Vancouver, British Columbia, other than a Saturday, a Sunday or a
day observed as a holiday in Vancouver, British Columbia under the laws of the
Province of British Columbia or the federal laws of Canada.

(e)

“Canadian Dollar Equivalent” means, in respect of an amount expressed in a
currency other than Canadian dollars (the “Foreign Currency Amount”) at any
date, the product obtained by multiplying: (a) the Foreign Currency Amount, by
(b) the noon spot exchange rate on such date for such foreign currency expressed
in Canadian dollars as reported by the Bank of Canada or, in the event such spot
exchange rate is not available, such spot exchange rate on such date for such
foreign currency expressed in Canadian dollars as may be deemed by the Board of
Directors to be appropriate for such purpose.

(f)

“Common Share” means a share in the class of common shares in the capital of the
Corporation.

(g)

“Corporation” means MARILYNJEAN HOLDINGS INC., a corporation governed by the BCA
and being a wholly-owned subsidiary of Parent.

(h)

“Current Market Price” means, in respect of a Parent Common Stock on any date,
the Canadian Dollar Equivalent of the average of the closing prices of Parent
Common Stock during a period of 20 consecutive trading days ending not more than
three trading days before such date on  the Over-the-Counter Bulletin Board
(“OTC”), or, if the Parent Common Stock are not then quoted on OTC, on such
other stock exchange or automated quotation system on which the Parent Common
Stock are listed or quoted, as the case may be, as may be selected by the Board
of Directors for such purpose; provided, however, that if in the opinion of the
Board of Directors the public distribution or trading activity of Parent Common
Stock during such period does not create a market which reflects the fair market
value of a Parent Common Stock, then the Current Market Price of a Parent Common
Stock shall be determined by the Board of Directors, in good faith and in its
sole discretion, and provided further that any such selection, opinion or
determination by the Board of Directors shall be conclusive and binding.

(i)

“Dividend Amount” has the meaning ascribed to that term in Section 6.3 of these
share provisions.











--------------------------------------------------------------------------------

J-2







(j)

“Entity” means any corporation (including any non-profit corporation), general
partnership, limited partnership, limited liability partnership, joint venture,
estate, trust, company (including any company limited by shares, limited
liability company or joint stock company), firm, society or other enterprise,
association, organization or entity.

(k)

“Exchangeable Share” means a share in the class of non-voting exchangeable
shares in the capital of the Corporation having the rights, privileges,
restrictions and conditions set forth herein.

(l)

“Exchangeable Share Support Agreement” means the Exchangeable Share Support
Agreement among Parent and the Corporation, to be entered into in connection
with the Share Exchange Agreement.

(m)

“Exchangeable Share Voting Event” means any matter in respect of which holders
of Exchangeable Shares are entitled to vote as shareholders of the Corporation,
other than an Exempt Exchangeable Share Voting Event, and, for greater
certainty, excluding any matter in respect of which holders of Exchangeable
Shares are entitled to vote (or instruct the Trustee to vote) in their capacity
as Beneficiaries under (and as that term is defined in) the Voting and Exchange
Trust Agreement.

(n)

“Exempt Exchangeable Share Voting Event” means any matter in respect of which
holders of Exchangeable Shares are entitled to vote as shareholders of the
Corporation in order to approve or disapprove, as applicable, any change to, or
in the rights of the holders of, the Exchangeable Shares, where the approval or
disapproval, as applicable, of such change would be required to maintain the
equivalence of the Exchangeable Shares and the Parent Common Stock.

(o)

“Governmental Body” means any: (a) nation, state, commonwealth, province,
territory, county, municipality, district or other jurisdiction of any nature;
(b) federal, state, provincial, local, municipal, foreign or other government;
or (c) governmental or quasi-governmental authority of any nature (including any
governmental division, department, agency, commission, instrumentality,
official, ministry, fund, foundation, centre, organization, unit, body or Entity
and any court or other tribunal).

(p)

“Liquidation Amount” has the meaning ascribed to that term in Section 5.1 of
these share provisions.

(q)

“Liquidation Call Right” has the meaning ascribed to that term in the Share
Exchange Agreement.

(r)

“Liquidation Date” has the meaning ascribed to that term in Section 5.1 of these
share provisions.

(s)

“Parent” means FUTURE ENERGY CORP., a corporation existing under the laws of the
State of Nevada, and includes any successor thereto.

(t)

“Parent Call Notice” has the meaning ascribed to that term in Section 6.3 of
these share provisions.

(u)

“Parent Common Stock” means a share of common stock, par value U.S. $0.001 per
share, in the capital of Parent, and any other security into which such share
may be changed.

(v)

“Parent Control Transaction” means (i) any merger, amalgamation, reorganization
or other similar event involving Parent, (ii) any tender offer for Parent, (iii)
any material sale of assets or shares or rights or interests therein or thereto
by Parent, or (iv) any similar transactions involving Parent, or (v) any
proposal to do any of the foregoing.

(w)

“Parent Dividend Declaration Date” means the date on which the board of
directors of Parent declares any dividend on the Parent Common Stock.

(x)

“Person” means any individual, Entity or Governmental Body.

(y)

“Purchase Price” has the meaning ascribed to that term in Section 6.3 of these
share provisions.

(z)

“Redemption Call Purchase Price” has the meaning ascribed to that term in the
Share Exchange Agreement.

(aa)

“Redemption Call Right” has the meaning ascribed to that term in the Share
Exchange Agreement.











--------------------------------------------------------------------------------

J-3







(bb)

“Redemption Date” means the date, if any, established by the Board of Directors
for the redemption by the Corporation of all but not less than all of the
outstanding Exchangeable Shares pursuant to Article 7 of these share provisions,
which date shall be no earlier than December 31, 2018 unless:




(I)

there are fewer than 10% of the Exchangeable Shares originally issued
outstanding (other than Exchangeable Shares held by Parent and its Affiliates,
and as such number of shares may be adjusted as deemed appropriate by the Board
of Directors to give effect to any subdivision or consolidation of or stock
dividend on the Exchangeable Shares, any issue or distribution of rights to
acquire Exchangeable Shares or securities exercisable or exchangeable for or
convertible into Exchangeable Shares, any issue or distribution of other
securities or rights or evidences of indebtedness or assets, or any other
capital reorganization or other transaction affecting the Exchangeable Shares),
in which case the Board of Directors may accelerate such redemption date to such
date prior to December 31, 2018 as they may determine, upon at least 60 days’
prior written notice to the registered holders of the Exchangeable Shares;

(II)

a Parent Control Transaction occurs, in which case, provided that the Board of
Directors determines, in good faith and in its sole discretion, that it is not
reasonably practicable to substantially replicate or modify the terms and
conditions of the Exchangeable Shares in connection with such Parent Control
Transaction or that the redemption of all but not less than all of the
outstanding Exchangeable Shares is necessary to enable the completion of such
Parent Control Transaction in accordance with its terms, the Board of Directors
may accelerate such redemption date to such date prior to December 31, 2018 as
it may determine, upon such number of days’ prior written notice to the
registered holders of the Exchangeable Shares and to Parent as the Board of
Directors may determine to be reasonably practicable in such circumstances;

(III)

an Exchangeable Share Voting Event is proposed, in which case, provided that the
Board of Directors has determined, in good faith and in its sole discretion,
that it is not reasonably practicable to accomplish the business purpose
intended by the Exchangeable Share Voting Event, which business purpose must be
bona fide and not for the primary purpose of causing the occurrence of a
Redemption Date, in any other commercially reasonable manner that does not
result in an Exchangeable Share Voting Event, the Redemption Date shall be the
Business Day prior to the record date for any meeting or vote of the holders of
the Exchangeable Shares to consider the Exchangeable Share Voting Event and the
Board of Directors shall give such number of days’ prior written notice of such
redemption to the registered holders of the Exchangeable Shares as the Board of
Directors may determine to be reasonably practicable in such circumstances; or

(IV)

an Exempt Exchangeable Share Voting Event is proposed and the holders of the
Exchangeable Shares fail to take the necessary action at a meeting or other vote
of holders of Exchangeable Shares, to approve or disapprove, as applicable, the
Exempt Exchangeable Share Voting Event, in which case the Redemption Date shall
be the Business Day following the day on which the holders of the Exchangeable
Shares failed to take such action and the Board of Directors shall give such
number of days’ prior written notice of such redemption to the registered
holders of the Exchangeable Shares as the Board of Directors may determine to be
reasonably practicable in such circumstances,

provided, however, that the accidental failure or omission to give any notice of
redemption under clauses (i), (ii), (iii) or (iv) above to less than 10% of such
holders of Exchangeable Shares shall not affect the validity of any such
redemption.




(cc)

“Redemption Price” has the meaning ascribed to that term in Section 7.1 of these
share provisions.

(dd)

“Retracted Shares” has the meaning ascribed to that term in Section 6.1(a) of
these share provisions.











--------------------------------------------------------------------------------

J-4







(ee)

“Retraction Call Right” has the meaning ascribed to that term in Section 6.1(c)
of these share provisions.

(ff)

“Retraction Date” has the meaning ascribed to that term in Section 6.1(b) of
these share provisions.

(gg)

“Retraction Price” has the meaning ascribed to that term in Section 6.1 of these
share provisions.

(hh)

“Retraction Request” has the meaning ascribed to that term in Section 6.1 of
these share provisions.

(ii)

“Share Exchange Agreement” means the share exchange agreement dated March 25,
2013 among Parent, the Corporation, MarilynJean Media Inc. and all of the
shareholders of MarilynJean Media Inc.

(jj)

“Trustee” means Chester Ku or such other Person or trust company or other Entity
chosen as trustee under the Voting and Exchange Trust Agreement, and any
successor trustee appointed under the Voting and Exchange Trust Agreement.

(kk)

“Voting and Exchange Trust Agreement” means the Voting and Exchange Trust
Agreement among Parent, the Corporation and the Trustee, to be entered into in
connection with the Share Exchange Agreement.




ARTICLE 2
RANKING OF EXCHANGEABLE SHARES




2.1

Subject to Section 4.1 hereof, the Exchangeable Shares shall be entitled to a
preference over the Common Shares and any other shares ranking junior to the
Exchangeable Shares with respect to the payment of dividends and the
distribution of assets in the event of the liquidation, dissolution or
winding-up of the Corporation, whether voluntary or involuntary, or any other
distribution of the assets of the Corporation, among its shareholders for the
purpose of winding up its affairs.




ARTICLE 3
DIVIDENDS




3.1

Subject to Section 3.2 hereof, a holder of an Exchangeable Share shall be
entitled to receive and the Board of Directors shall, subject to applicable law,
on each Parent Dividend Declaration Date, declare a dividend on each
Exchangeable Share:




(a)

in the case of a cash dividend declared on the Parent Common Stock, in an amount
in cash for each Exchangeable Share in U.S. dollars, or the Canadian Dollar
Equivalent thereof on the Parent Dividend Declaration Date, in each case, equal
to the cash dividend declared on each Parent Common Stock;

(b)

in the case of a stock dividend declared on the Parent Common Stock to be paid
in Parent Common Stock, in such number of Exchangeable Shares for each
Exchangeable Share as is equal to the number of Parent Common Stock to be paid
on each Parent Common Stock; or

(c)

in the case of a dividend declared on the Parent Common Stock in property other
than cash or Parent Common Stock, in such type and amount of property for each
Exchangeable Share as is the same as or economically equivalent to (to be
determined by the Board of Directors as contemplated by Section 3.6 hereof) the
type and amount of property declared as a dividend on each Parent Common Stock.




Such dividends shall be paid out of money, assets or property of the Corporation
properly applicable to the payment of dividends, or out of authorized but
unissued shares of the Corporation, as applicable.











--------------------------------------------------------------------------------

J-5







3.2

In the case of a stock dividend declared on the Parent Common Stock to be paid
in Parent Common Stock, in lieu of declaring the stock dividend contemplated by
Section 3.1(b) on the Exchangeable Shares, the Board of Directors may, in its
discretion and subject to applicable law, subdivide, redivide or change (the
“subdivision”) each issued and unissued Exchangeable Share on the basis that
each Exchangeable Share before the subdivision becomes a number of Exchangeable
Shares as is equal to the sum of (i) a Parent Common Stock and (ii) the number
of Parent Common Stock to be paid as a stock dividend on each Parent Common
Stock. In such instance, and notwithstanding any other provision hereof, such
subdivision shall become effective on the effective date specified in Section
3.4 hereof without any further act or formality on the part of the Board of
Directors or of the holders of Exchangeable Shares. For greater certainty, no
approval of the holders of Exchangeable Shares to an amendment to the articles
of the Corporation shall be required to give effect to such subdivision.




3.3

Cheques of the Corporation payable at par at any branch of the bankers of the
Corporation shall be issued in respect of any cash dividends contemplated by
Section 3.1(a) hereof and the sending of such a cheque to each holder of an
Exchangeable Share shall satisfy the cash dividend represented thereby unless
the cheque is not paid on presentation. Subject to applicable law, certificates
registered in the name of the registered holder of Exchangeable Shares shall be
issued or transferred in respect of any stock dividends contemplated by Section
3.1(b) hereof or the subdivision of Exchangeable Shares contemplated by Section
3.2 hereof and the sending of such a certificate to each holder of an
Exchangeable Share shall satisfy the stock dividend represented thereby. Such
other type and amount of property in respect of any dividends contemplated by
Section 3.1(c) hereof shall be issued, distributed or transferred by the
Corporation in such manner as it shall determine and the issuance, distribution
or transfer thereof by the Corporation to each holder of an Exchangeable Share
shall satisfy the dividend represented thereby. No holder of an Exchangeable
Share shall be entitled to recover by action or other legal process against the
Corporation any dividend that is represented by a cheque that has not been duly
presented to the Corporation’s bankers for payment or that otherwise remains
unclaimed for a period of six years from the date on which such dividend was
payable.




3.4

The record date for the determination of the holders of Exchangeable Shares
entitled to receive payment of, and the payment date for, any dividend declared
on the Exchangeable Shares under Section 3.1 hereof shall be the same dates as
the record date and payment date, respectively, for the corresponding dividend
declared on the Parent Common Stock. The record date for the determination of
the holder of Exchangeable Shares entitled to receive Exchangeable Shares in
connection with any subdivision of Exchangeable Shares under Section 3.2 hereof
and the effective date of such subdivision shall be the same dates as the record
date and payment date, respectively, for the corresponding stock dividend
declared on Parent Common Stock.




3.5

If on any payment date for any dividends declared on the Exchangeable Shares
under Section 3.1 hereof the dividends are not paid in full on all of the
Exchangeable Shares then outstanding, any such dividends that remain unpaid
shall be paid on a subsequent date or dates determined by the Board of Directors
on which the Corporation shall have sufficient moneys, assets or property
properly applicable to the payment of such dividends.














--------------------------------------------------------------------------------

J-6







3.6

The Board of Directors shall determine, in good faith and in its sole
discretion, economic equivalence for the purposes of Sections 3.1 and 3.2
hereof, and each such determination shall be conclusive and binding on the
Corporation and its shareholders. In making each such determination, the
following factors shall, without excluding other factors determined by the Board
of Directors to be relevant, be considered by the Board of Directors:




(a)

in the case of any stock dividend or other distribution payable in Parent Common
Stock, the number of such shares issued in proportion to the number of Parent
Common Stock previously outstanding;

(b)

in the case of the issuance or distribution of any rights, options or warrants
to subscribe for or purchase Parent Common Stock (or securities exercisable or
exchangeable for or convertible into or carrying rights to acquire Parent Common
Stock), the relationship between the exercise price of each such right, option
or warrant and the current market value (as determined by the Board of Directors
in the manner above contemplated) of a Parent Common Stock;

(c)

in the case of the issuance or distribution of any other form of property
(including without limitation any shares or securities of Parent of any class
other than Parent Common Stock, any rights, options or warrants other than those
referred to in Section 3.6(b) above, any evidences of indebtedness of Parent or
any assets of Parent), the relationship between the fair market value (as
determined by the Board of Directors in the manner above contemplated) of such
property to be issued or distributed with respect to each outstanding Parent
Common Stock and the current market value (as determined by the Board of
Directors in the manner above contemplated) of a Parent Common Stock; and

(d)

in all such cases, the general taxation consequences of the relevant event to
holders of Exchangeable Shares to the extent that such consequences may differ
from the taxation consequences to holders of Parent Common Stock as a result of
differences between taxation laws of Canada and the United States (except for
any differing consequences arising as a result of differing marginal taxation
rates and without regard to the individual circumstances of holders of
Exchangeable Shares).




For purposes of the foregoing determinations, the current market value of any
security listed and traded or quoted on a securities exchange shall be the
weighted average of the daily trading prices of such security during a period of
not less than 20 consecutive trading days ending not more than three trading
days before the date of determination on the principal securities exchange on
which such securities are listed and traded or quoted; provided, however, that
if in the opinion of the Board of Directors the public distribution or trading
activity of such securities during such period does not create a market which
reflects the fair market value of such securities, then the current market value
thereof shall be determined by the Board of Directors, in good faith and in its
sole discretion, and provided further that any such determination by the Board
of Directors shall be conclusive and binding on the Corporation and its
shareholders.














--------------------------------------------------------------------------------

J-7







ARTICLE 4
CERTAIN RESTRICTIONS




4.1

So long as any of the Exchangeable Shares are outstanding, the Corporation shall
not at any time without, but may at any time with, the approval of the holders
of the Exchangeable Shares given as specified in Section 9.2 of these share
provisions:




(a)

pay any dividends on the Common Shares or any other shares ranking junior to the
Exchangeable Shares, other than stock dividends payable in Common Shares or any
such other shares ranking junior to the Exchangeable Shares, as the case may be;

(b)

redeem or purchase or make any capital distribution in respect of Common Shares
or any other shares ranking junior to the Exchangeable Shares;

(c)

redeem or purchase any other shares of the Corporation ranking equally with the
Exchangeable Shares with respect to the payment of dividends or on any
liquidation distribution; or

(d)

issue any Exchangeable Shares or any other shares of the Corporation ranking
equally with, or superior to, the Exchangeable Shares other than by way of stock
dividends to the holders of such Exchangeable Shares.




The restrictions in Sections 4.1(a), 4.1(b), 4.1(c) and 4.1(d) above shall not
apply if all dividends on the outstanding Exchangeable Shares corresponding to
dividends declared and paid to date on the Parent Common Stock shall have been
declared and paid on the Exchangeable Shares.




ARTICLE 5
DISTRIBUTION ON LIQUIDATION




5.1

In the event of the liquidation, dissolution or winding-up of the Corporation or
any other distribution of the assets of the Corporation among its shareholders
for the purpose of winding up its affairs, subject to the exercise by Parent of
the Liquidation Call Right, a holder of Exchangeable Shares shall be entitled,
subject to applicable law, to receive from the assets of the Corporation in
respect of each Exchangeable Share held by such holder on the effective date
(the “Liquidation Date”) of such liquidation, dissolution or winding-up, before
any distribution of any part of the assets of the Corporation among the holders
of the Common Shares or any other shares ranking junior to the Exchangeable
Shares, an amount per share equal to the Current Market Price of a Parent Common
Stock on the last Business Day prior to the Liquidation Date (the “Liquidation
Amount”), which shall be satisfied in full by the Corporation causing to be
delivered to such holder one share of Parent Common Stock, together with all
declared and unpaid dividends on each such Exchangeable Share held by such
holder on any dividend record date which occurred prior to the Liquidation Date.














--------------------------------------------------------------------------------

J-8







5.2

On or promptly after the Liquidation Date, and subject to the exercise by Parent
of the Liquidation Call Right, the Corporation shall cause to be delivered to
the holders of the Exchangeable Shares the Liquidation Amount for each such
Exchangeable Share upon presentation and surrender of the certificates
representing such Exchangeable Shares, together with such other documents and
instruments as are required to effect a transfer of Exchangeable Shares under
the BCA and the charter documents of the Corporation and such additional
documents and instruments as the Parent or the Corporation may reasonably
require, at the registered office of the Corporation by notice to the holders of
the Exchangeable Shares. Payment of the total Liquidation Amount for such
Exchangeable Shares shall be made by delivery to each holder, at the address of
the holder recorded in the securities register of the Corporation for the
Exchangeable Shares or by holding for pick-up by the holder at the registered
office of the Corporation by notice to the holders of Exchangeable Shares, on
behalf of the Corporation of certificates representing Parent Common Stock
(which shares shall be duly issued as fully paid and non-assessable and shall be
free and clear of any lien, claim or encumbrance) and a cheque of the
Corporation payable at par at any branch of the bankers of the Corporation in
respect of the remaining portion, if any, of the total Liquidation Amount (in
each case less any amounts withheld on account of tax required to be deducted
and withheld therefrom). On and after the Liquidation Date, the holders of the
Exchangeable Shares shall cease to be holders of such Exchangeable Shares and
shall not be entitled to exercise any of the rights of holders in respect
thereof, other than the right to receive their proportionate part of the total
Liquidation Amount, unless payment of the total Liquidation Amount for such
Exchangeable Shares shall not be made upon presentation and surrender of share
certificates in accordance with the foregoing provisions, in which case the
rights of the holders shall remain unaffected until the total Liquidation Amount
has been paid in the manner hereinbefore provided. The Corporation shall have
the right at any time after the Liquidation Date to deposit or cause to be
deposited the total Liquidation Amount in respect of the Exchangeable Shares
represented by certificates that have not at the Liquidation Date been
surrendered by the holders thereof in a custodial account with any chartered
bank or trust company in Canada. Upon such deposit being made, the rights of the
holders of Exchangeable Shares after such deposit shall be limited to receiving
their proportionate part of the total Liquidation Amount (in each case less any
amounts withheld on account of tax required to be deducted and withheld
therefrom) for such Exchangeable Shares so deposited, against presentation and
surrender of the said certificates held by them, respectively, in accordance
with the foregoing provisions. Upon such payment or deposit of the total
Liquidation Amount, the holders of the Exchangeable Shares shall thereafter be
considered and deemed for all purposes to be holders of the Parent Common Stock
delivered to them or the custodian on their behalf.




5.3

After the Corporation has satisfied its obligations to pay the holders of the
Exchangeable Shares the Liquidation Amount per Exchangeable Share pursuant to
Section 5.1 of these share provisions, such holders shall not be entitled to
share in any further distribution of the assets of the Corporation.














--------------------------------------------------------------------------------

J-9







ARTICLE 6
RETRACTION OF EXCHANGEABLE SHARES BY HOLDER




6.1

A holder of Exchangeable Shares shall be entitled at any time, subject to the
exercise by Parent of the Retraction Call Right and otherwise upon compliance
with the provisions of this Article 6, to require the Corporation to redeem any
or all of the Exchangeable Shares registered in the name of such holder for an
amount per share equal to the Current Market Price of a Parent Common Stock on
the last Business Day prior to the Retraction Date (the “Retraction Price”),
which shall be satisfied in full by the Corporation causing to be delivered to
such holder one share of Parent Common Stock for each Exchangeable Share
presented and surrendered by the holder, together with, on the payment date
therefor, the full amount of all declared and unpaid dividends on any such
Exchangeable Share held by such holder on any dividend record date which
occurred prior to the Retraction Date. To effect such redemption, the holder
shall present and surrender at the registered office of the Corporation by
notice to the holders of Exchangeable Shares the certificate or certificates
representing the Exchangeable Shares which the holder desires to have the
Corporation redeem, together with such other documents and instruments as are
required to effect a transfer of Exchangeable Shares under the BCA and the
charter documents of the Corporation and such additional documents and
instruments as the Parent or the Corporation may reasonably require, and
together with a duly executed statement (the “Retraction Request”) in the form
of Schedule A hereto or in such other form as may be acceptable to the
Corporation:




(a)

specifying that the holder desires to have all or any number specified therein
of the Exchangeable Shares represented by such certificate or certificates (the
“Retracted Shares”) redeemed by the Corporation;

(b)

stating the Business Day on which the holder desires to have the Corporation
redeem the Retracted Shares (the “Retraction Date”), provided that the
Retraction Date shall be not less than 10 Business Days nor more than 15
Business Days after the date on which the Retraction Request is received by the
Corporation and further provided that, in the event that no such Business Day is
specified by the holder in the Retraction Request, the Retraction Date shall be
deemed to be the 15th Business Day after the date on which the Retraction
Request is received by the Corporation; and

(c)

acknowledging the overriding right (the “Retraction Call Right”) of Parent to
purchase all but not less than all the Retracted Shares directly from the holder
and that the Retraction Request shall be deemed to be a revocable offer by the
holder to sell the Retracted Shares to Parent in accordance with the Retraction
Call Right on the terms and conditions set out in Section 6.3 below.

6.2

Subject to the exercise by Parent of the Retraction Call Right, upon receipt by
the Corporation in the manner specified in Section 6.1 hereof of a certificate
or certificates representing the number of Exchangeable Shares which the holder
desires to have the Corporation redeem, together with a Retraction Request and
such other documents and instruments as are required to effect a transfer of
Exchangeable Shares under the BCA and the charter documents of the Corporation
and such additional documents and instruments as the Parent or the Corporation
may reasonably require, and provided that the Retraction Request is not revoked
by the holder in the manner specified in Section 6.7, the Corporation shall
redeem the Retracted Shares effective at the close of business on the Retraction
Date and shall cause to be delivered to such holder the total Retraction Price
with respect to such shares, provided that all declared and unpaid dividends for
which the record date has occurred prior to the Retraction Date shall be paid on
the payment date for such dividends. If only a part of the Exchangeable Shares
represented by any certificate is redeemed (or purchased by Parent pursuant to
the Retraction Call Right), a new certificate for the balance of such
Exchangeable Shares shall be issued to the holder at the expense of the
Corporation.











--------------------------------------------------------------------------------

J-10







6.3

Upon receipt by the Corporation of a Retraction Request, the Corporation shall
immediately notify Parent thereof. In order to exercise the Retraction Call
Right, Parent must notify the Corporation of its determination to do so (the
“Parent Call Notice”) within five Business Days of notification to Parent by the
Corporation of the receipt by the Corporation of the Retraction Request. If
Parent does not so notify the Corporation within such five Business Day period,
the Corporation will notify the holder as soon as possible thereafter that
Parent will not exercise the Retraction Call Right. If Parent delivers the
Parent Call Notice within such five Business Day period, and provided that the
Retraction Request is not revoked by the holder in the manner specified in
Section 6.7, the Retraction Request shall thereupon be considered only to be an
offer by the holder to sell the Retracted Shares to Parent in accordance with
the Retraction Call Right. In such event, the Corporation shall not redeem the
Retracted Shares and Parent shall purchase from such holder and such holder
shall sell to Parent on the Retraction Date the Retracted Shares for a purchase
price (the “Purchase Price”) per share equal to the Retraction Price per share
which shall be satisfied in full by Parent causing to be delivered to such
holder one share of Parent Common Stock for each Exchangeable Share presented
and surrendered by the holder, plus, on the designated payment date therefor, to
the extent not paid by the Corporation on the designated payment date therefor,
an additional amount equivalent to the full amount of all declared and unpaid
dividends on those Retracted Shares held by such holder on any dividend record
date which occurred prior to the Retraction Date (the “Dividend Amount”). For
the purposes of completing a purchase pursuant to the Retraction Call Right,
Parent shall deposit with the Corporation, on or before the Retraction Date,
certificates representing shares of Parent Common Stock and a cheque or cheques
of Parent payable at par at any branch of the bankers of Parent representing the
aggregate Dividend Amount, less any amounts withheld on account of tax required
to be deducted and withheld therefrom. Provided that Parent has complied with
the immediately preceding sentence, the closing of the purchase and sale of the
Retracted Shares pursuant to the Retraction Call Right shall be deemed to have
occurred as at the close of business on the Retraction Date and, for greater
certainty, no redemption by the Corporation of such Retracted Shares shall take
place on the Retraction Date. In the event that Parent does not deliver a Parent
Call Notice within such five Business Day period, and provided that the
Retraction Request is not revoked by the holder in the manner specified in
Section 6.7, the Corporation shall redeem the Retracted Shares on the Retraction
Date and in the manner otherwise contemplated in this Article 6.




6.4

The Corporation or Parent, as the case may be, shall deliver to the relevant
holder, at the address of the holder recorded in the securities register of the
Corporation for the Exchangeable Shares or at the address specified in the
holder’s Retraction Request or by holding for pick-up by the holder at the
registered office of the Corporation by notice to the holders of Exchangeable
Shares, certificates representing the Parent Common Stock (which shares shall be
duly issued as fully paid and non-assessable and shall be free and clear of any
lien, claim or encumbrance) registered in the name of the holder or in such
other name as the holder may request, and, if applicable and on or before the
payment date therefor, a cheque payable at par at any branch of the bankers of
the Corporation or Parent, as applicable, representing the aggregate Dividend
Amount in payment of the total Retraction Price or the total Purchase Price, as
the case may be, in each case, less any amounts withheld on account of tax
required to be deducted and withheld therefrom, and such delivery of such
certificates and cheques on behalf of the Corporation or by Parent, as the case
may be, shall be deemed to be payment of and shall satisfy and discharge all
liability for the total Retraction Price or total Purchase Price, as the case
may be, to the extent that the same is represented by such share certificates
and cheques (plus any tax deducted and withheld therefrom and remitted to the
proper tax authority).




6.5

On and after the close of business on the Retraction Date, the holder of the
Retracted Shares shall cease to be a holder of such Retracted Shares and shall
not be entitled to exercise any of the rights of a holder in respect thereof,
other than the right to receive his proportionate part of the total Retraction
Price or total Purchase Price, as the case may be, unless upon presentation and
surrender of certificates in accordance with the foregoing provisions, payment
of the total Retraction Price or the total Purchase Price, as the case may be,
shall not be made as provided in Section 6.4, in which case the rights of such
holder shall remain unaffected until the total Retraction Price or the total
Purchase Price, as the case may be, has been paid in the manner hereinbefore
provided. On and after the close of business on the Retraction Date, provided
that presentation and surrender of certificates and payment of the total
Retraction Price or the total Purchase Price, as the case may be, has been made
in accordance with the foregoing provisions, the holder of the Retracted Shares
so redeemed by the Corporation or purchased by Parent shall thereafter be
considered and deemed for all purposes to be a holder of the Parent Common Stock
delivered to it.











--------------------------------------------------------------------------------

J-11







6.6

Notwithstanding any other provision of this Article 6, the Corporation shall not
be obligated to redeem Retracted Shares specified by a holder in a Retraction
Request to the extent that such redemption of Retracted Shares would be contrary
to solvency requirements or other provisions of applicable law. If the
Corporation believes that on any Retraction Date it would not be permitted by
any of such provisions to redeem the Retracted Shares tendered for redemption on
such date, and provided that Parent shall not have exercised the Retraction Call
Right with respect to the Retracted Shares, the Corporation shall only be
obligated to redeem Retracted Shares specified by a holder in a Retraction
Request to the extent of the maximum number that may be so redeemed (rounded
down to a whole number of shares) as would not be contrary to such provisions
and shall notify the holder at least two Business Days prior to the Retraction
Date as to the number of Retracted Shares which will not be redeemed by the
Corporation. In any case in which the redemption by the Corporation of Retracted
Shares would be contrary to solvency requirements or other provisions of
applicable law, the Corporation shall redeem the maximum number of Exchangeable
Shares which the Board of Directors determine the Corporation is, on the
Retraction Date, permitted to redeem, which shall be selected as nearly as may
be pro rata (disregarding fractions) in proportion to the total number of
Exchangeable Shares tendered for retraction by each holder thereof and the
Corporation shall issue to each holder of Retracted Shares a new certificate, at
the expense of the Corporation, representing the Retracted Shares not redeemed
by the Corporation pursuant to Section 6.2 hereof. Provided that the Retraction
Request is not revoked by the holder in the manner specified in Section 6.7, the
holder of any such Retracted Shares not redeemed by the Corporation pursuant to
Section 6.2 of these share provisions as a result of solvency requirements or
other provisions of applicable law shall be deemed by giving the Retraction
Request to have instructed the Trustee to require to purchase such Retracted
Shares from such holder on the Retraction Date or as soon as practicable
thereafter on payment by to such holder of the Purchase Price for each such
Retracted Share, all as more specifically provided in Section 5.7 of the Voting
and Exchange Trust Agreement.




6.7

A holder of Retracted Shares may, by notice in writing given by the holder to
the Corporation before the close of business on the Business Day immediately
preceding the Retraction Date, withdraw its Retraction Request, in which event
such Retraction Request shall be null and void and, for greater certainty, the
revocable offer constituted by the Retraction Request to sell the Retracted
Shares to Parent shall be deemed to have been revoked.




ARTICLE 7
REDEMPTION OF EXCHANGEABLE SHARES BY THE CORPORATION




7.1

Subject to applicable law, and provided Parent has not exercised the Redemption
Call Right, the Corporation shall on the Redemption Date redeem all but not less
than all of the then outstanding Exchangeable Shares for an amount per share
equal to the Current Market Price of a Common Share on the last Business Day
prior to the Redemption Date (the “Redemption Price”), which shall be satisfied
in full by the Corporation causing to be delivered to each holder of
Exchangeable Shares one share of Parent Common Stock for each Exchangeable Share
held by such holder, together with the full amount of all declared and unpaid
dividends on each such Exchangeable Share held by such holder on any dividend
record date which occurred prior to the Redemption Date.




7.2

In any case of a redemption of Exchangeable Shares under this Article 7, the
Corporation shall, at least 60 days before the Redemption Date (other than a
Redemption Date established in connection with a Parent Control Transaction, an
Exchangeable Share Voting Event or an Exempt Exchangeable Share Voting Event),
send or cause to be sent to each holder of Exchangeable Shares a notice in
writing of the redemption by the Corporation or the purchase by Parent under the
Redemption Call Right, as the case may be, of the Exchangeable Shares held by
such holder; provided that if the notice period of 60 days would expire after
the date that would, but for such 60-day period, be established as the
Redemption Date, then the Redemption Date will be deferred until the notice
period of 60 days has passed. In the case of a Redemption Date established in
connection with a Parent Control Transaction, an Exchangeable Share Voting Event
and an Exempt Exchangeable Share Voting Event, the written notice of redemption
by the Corporation or the purchase by Parent under the Redemption Call Right
will be sent on or before the Redemption Date, on as many days prior written
notice as may be determined by the Board of Directors of the Corporation to be
reasonably practicable in the circumstances. In any such case, such notice shall
set out the Redemption Price or the Redemption Call Purchase Price, as the case
may be, the Redemption Date and, if applicable, particulars of the Redemption
Call Right.











--------------------------------------------------------------------------------

J-12







7.3

On or after the Redemption Date and subject to the exercise by Parent of the
Redemption Call Right, the Corporation shall cause to be delivered to the
holders of the Exchangeable Shares to be redeemed the Redemption Price for each
such Exchangeable Share, together with the full amount of all declared and
unpaid dividends on each such Exchangeable Share held by such holder on any
dividend record date which occurred prior to the Redemption Date, upon
presentation and surrender at the registered office of the Corporation or Parent
or the Corporation as may be specified by the Corporation in such notice of the
certificates representing such Exchangeable Shares, together with such other
documents and instruments as may be required to effect a transfer of
Exchangeable Shares under the BCA and the charter documents of the Corporation
and such additional documents and instruments as the Parent or the Corporation
may reasonably require. Payment of the total Redemption Price for such
Exchangeable Shares, together with payment of such dividends, shall be made by
delivery to each holder, at the address of the holder recorded in the securities
register of the Corporation or by holding for pick-up by the holder at the
registered office of the Corporation in such notice, on behalf of the
Corporation of certificates representing shares of Parent Common Stock (which
shares shall be duly issued as fully paid and non-assessable and shall be free
and clear of any lien, claim or encumbrance) and, if applicable, a cheque of the
Corporation payable at par at any branch of the bankers of the Corporation in
payment of any such dividends, in each case, less any amounts withheld on
account of tax required to be deducted and withheld therefrom. On and after the
Redemption Date, the holders of the Exchangeable Shares called for redemption
shall cease to be holders of such Exchangeable Shares and shall not be entitled
to exercise any of the rights of holders in respect thereof, other than the
right to receive their proportionate part of the total Redemption Price and any
such dividends, unless payment of the total Redemption Price and any such
dividends for such Exchangeable Shares shall not be made upon presentation and
surrender of certificates in accordance with the foregoing provisions, in which
case the rights of the holders shall remain unaffected until the total
Redemption Price and any such dividends have been paid in the manner
hereinbefore provided. The Corporation shall have the right at any time after
the sending of notice of its intention to redeem the Exchangeable Shares as
aforesaid to deposit or cause to be deposited the total Redemption Price for,
and the full amount of such dividends on (except as provided in the preceding
sentence), the Exchangeable Shares so called for redemption, or of such of the
said Exchangeable Shares represented by certificates that have not at the date
of such deposit been surrendered by the holders thereof in connection with such
redemption, in a custodial account with any chartered bank or trust company in
Canada named in such notice, less any amounts withheld on account of tax
required to be deducted and withheld therefrom. Upon the later of such deposit
being made and the Redemption Date, the Exchangeable Shares in respect whereof
such deposit shall have been made shall be redeemed and the rights of the
holders thereof after such deposit or Redemption Date, as the case may be, shall
be limited to receiving their proportionate part of the total Redemption Price
and such dividends for such Exchangeable Shares so deposited, against
presentation and surrender of the said certificates held by them, respectively,
in accordance with the foregoing provisions. Upon such payment or deposit of the
total Redemption Price and the full amount of such dividends, the holders of the
Exchangeable Shares shall thereafter be considered and deemed for all purposes
to be holders of the Parent Common Stock delivered to them or the custodian on
their behalf.




ARTICLE 8
VOTING RIGHTS




8.1

Except as required by applicable law and by Article 9 hereof, the holders of the
Exchangeable Shares shall not be entitled as such to receive notice of or to
attend any meeting of the shareholders of the Corporation or to vote at any such
meeting.




ARTICLE 9
AMENDMENT AND APPROVAL




9.1

The rights, privileges, restrictions and conditions attaching to the
Exchangeable Shares may be added to, changed or removed but only with the
approval of the holders of the Exchangeable Shares given as hereinafter
specified.











--------------------------------------------------------------------------------

J-13







9.2

Any approval given by the holders of the Exchangeable Shares to add to, change
or remove any right, privilege, restriction or condition attaching to the
Exchangeable Shares or any other matter requiring the approval or consent of the
holders of the Exchangeable Shares shall be deemed to have been sufficiently
given if it shall have been given in accordance with applicable law subject to a
minimum requirement that such approval be evidenced by resolution passed by not
less than two-thirds of the votes cast on such resolution at a meeting of
holders of Exchangeable Shares duly called and held at which the holders of at
least 25% of the outstanding Exchangeable Shares at that time are present or
represented by proxy; provided that if at any such meeting the holders of at
least 25% of the outstanding Exchangeable Shares at that time are not present or
represented by proxy within one-half hour after the time appointed for such
meeting, then the meeting shall be adjourned to such date not less than five
days thereafter and to such time and place as may be designated by the Chairman
of such meeting. At such adjourned meeting the holders of Exchangeable Shares
present or represented by proxy thereat may transact the business for which the
meeting was originally called and a resolution passed thereat by the affirmative
vote of not less than two-thirds of the votes cast on such resolution at such
meeting shall constitute the approval or consent of the holders of the
Exchangeable Shares.




ARTICLE 10
RECIPROCAL CHANGES, ETC.
IN RESPECT OF PARENT COMMON STOCK




10.1

Each holder of an Exchangeable Share acknowledges that the Exchangeable Share
Support Agreement provides, in part, that Parent will not without the prior
approval of the Corporation and the prior approval of the holders of the
Exchangeable Shares given in accordance with Section 9.2 of these share
provisions:




(a)

issue or distribute Parent Common Stock (or securities exchangeable for or
convertible into or carrying rights to acquire Parent Common Stock) to the
holders of all or substantially all of the then outstanding Parent Common Stock
by way of stock dividend or other distribution, other than an issue of Parent
Common Stock (or securities exchangeable for or convertible into or carrying
rights to acquire Parent Common Stock) to holders of Parent Common Stock who
exercise an option to receive dividends in Parent Common Stock (or securities
exchangeable for or convertible into or carrying rights to acquire Parent Common
Stock) in lieu of receiving cash dividends;

(b)

issue or distribute rights, options or warrants to the holders of all or
substantially all of the then outstanding Parent Common Stock entitling them to
subscribe for or to purchase Parent Common Stock (or securities exchangeable for
or convertible into or carrying rights to acquire Parent Common Stock); or

(c)

issue or distribute to the holders of all or substantially all of the then
outstanding Parent Common Stock:




(I)

shares or securities of Parent of any class other than Parent Common Stock
(other than shares convertible into or exchangeable for or carrying rights to
acquire Parent Common Stock);

(II)

rights, options, warrants or securities other than those referred to in Section
10.1(b) above;

(III)

evidences of indebtedness of Parent; or

(IV)

any property or assets of Parent,




unless the economic equivalent (as determined by the Board of Directors as
contemplated by Section 3.6 hereof) on a per share basis of such rights,
options, securities, shares, evidences of indebtedness or other assets is issued
or distributed simultaneously to holders of the Exchangeable Shares.











--------------------------------------------------------------------------------

J-14







10.2

Each holder of an Exchangeable Share acknowledges that the Exchangeable Share
Support Agreement further provides, in part, that Parent will not without the
prior approval of the Corporation and the prior approval of the holders of the
Exchangeable Shares given in accordance with Section 9.2 of these share
provisions:




(a)

subdivide, redivide or change the then outstanding Parent Common Stock into a
greater number of Parent Common Stock;

(b)

reduce, combine, consolidate or change the then outstanding Parent Common Stock
into a lesser number of Parent Common Stock; or

(c)

reclassify or otherwise change the Parent Common Stock or effect an
amalgamation, merger, reorganization or other transaction affecting the Parent
Common Stock,




unless the same or an economically equivalent change (as determined by the Board
of Directors as contemplated by Section 3.6 hereof) shall simultaneously be made
to, or in, the rights of the holders of the Exchangeable Shares. The
Exchangeable Share Support Agreement further provides, in part, that the
aforesaid provisions of the Exchangeable Share Support Agreement shall not be
changed without the approval of the holders of the Exchangeable Shares given in
accordance with Section 9.2 of these share provisions.




ARTICLE 11
ACTIONS BY THE CORPORATION UNDER SUPPORT AGREEMENT




11.1

The Corporation will take all such actions and do all such things as shall be
necessary or advisable to perform and comply with and to ensure performance and
compliance by Parent and the Corporation with all provisions of the Exchangeable
Share Support Agreement applicable to Parent and the Corporation, respectively,
in accordance with the terms thereof including, without limitation, taking all
such actions and doing all such things as shall be necessary or advisable to
enforce to the fullest extent possible for the direct benefit of the Corporation
all rights and benefits in favour of the Corporation under or pursuant to such
agreement.




11.2

The Corporation shall not propose, agree to or otherwise give effect to any
amendment to, or waiver or forgiveness of its rights or obligations under, the
Exchangeable Share Support Agreement without the approval of the holders of the
Exchangeable Shares given in accordance with Section 9.2 of these share
provisions other than such amendments, waivers and/or forgiveness as may be
necessary or advisable for the purposes of:




(a)

adding to the covenants of the other parties to such agreement for the
protection of the Corporation or the holders of the Exchangeable Shares
thereunder;

(b)

making such provisions or modifications not inconsistent with such agreement as
may be necessary or desirable with respect to matters or questions arising
thereunder which, in the good faith opinion of the Board of Directors, it may be
expedient to make, provided that the Board of Directors shall be of the good
faith opinion, after consultation with counsel, that such provisions and
modifications will not be prejudicial to the interests of the holders of the
Exchangeable Shares; or

(c)

making such changes in or corrections to such agreement which, on the advice of
counsel to the Corporation, are required for the purpose of curing or correcting
any ambiguity or defect or inconsistent provision or clerical omission or
mistake or manifest error contained therein, provided that the Board of
Directors shall be of the good faith opinion, after consultation with counsel,
that such changes or corrections will not be prejudicial to the interests of the
holders of the Exchangeable Shares.














--------------------------------------------------------------------------------

J-15







ARTICLE 12
LEGEND; CALL RIGHTS




12.1

The certificates evidencing the Exchangeable Shares shall contain or have
affixed thereto a legend in form and on terms approved by the Board of
Directors, with respect to the Exchangeable Share Support Agreement, the
provisions of the Share Exchange Agreement relating to the Liquidation Call
Right and the Redemption Call Right, and the Voting and Exchange Trust Agreement
(including the provisions with respect to the voting rights, exchange right and
automatic exchange thereunder).




12.2

Each holder of an Exchangeable Share, whether of record or beneficial, by virtue
of becoming and being such a holder shall be deemed to acknowledge each of the
Liquidation Call Right, the Retraction Call Right and the Redemption Call Right,
in each case, in favour of Parent, and the overriding nature thereof in
connection with the liquidation, dissolution or winding-up of the Corporation or
the retraction or redemption of Exchangeable Shares, as the case may be, and to
be bound thereby in favour of Parent as therein provided.




ARTICLE 13
NOTICES; GENERAL




13.1

Any notice, request or other communication to be given to the Corporation by a
holder of Exchangeable Shares shall be in writing and shall be valid and
effective if given by mail (postage prepaid) or by telecopy or by delivery to
the registered office of the Corporation and addressed to the attention of the
President. Any such notice, request or other communication, if given by mail,
telecopy or delivery, shall only be deemed to have been given and received upon
actual receipt thereof by the Corporation.




13.2

Any presentation and surrender by a holder of Exchangeable Shares to the
Corporation of certificates representing Exchangeable Shares in connection with
the liquidation, dissolution or winding-up of the Corporation or the retraction
or redemption of Exchangeable Shares shall be made by registered mail (postage
prepaid) or by delivery to the registered office of the Corporation or to such
office as may be specified by the Corporation, in each case, addressed to the
attention of such person as the Corporation may determine. Any such presentation
and surrender of certificates shall only be deemed to have been made and to be
effective upon actual receipt thereof by or on behalf of the Corporation, as the
case may be. Any such presentation and surrender of certificates made by
registered mail shall be at the sole risk of the holder mailing the same.




13.3

Any notice, request or other communication to be given to a holder of
Exchangeable Shares by or on behalf of the Corporation shall be in writing and
shall be valid and effective if given by mail (postage prepaid) or by delivery
to the address of the holder recorded in the securities register of the
Corporation or, in the event of the address of any such holder not being so
recorded, then at the last known address of such holder. Any such notice,
request or other communication, if given by mail, shall be deemed to have been
given and received on the third Business Day following the date of mailing and,
if given by delivery, shall be deemed to have been given and received on the
date of delivery. Accidental failure or omission to give any notice, request or
other communication to one or more holders of Exchangeable Shares shall not
invalidate or otherwise alter or affect any action or proceeding to be taken by
the Corporation pursuant thereto.




13.4

If the Corporation determines that mail service is or is threatened to be
interrupted at the time when the Corporation is required or elects to give any
notice to the holders of Exchangeable Shares hereunder, the Corporation shall,
notwithstanding the provisions hereof, give such notice by means of publication
in The Globe and Mail, national edition, or any other English language daily
newspaper or newspapers of general circulation in Canada once in each of two
successive weeks, and notice so published shall be deemed to have been given on
the latest date on which the first publication has taken place.




If, by reason of any actual or threatened interruption of mail service due to
strike, lock-out or otherwise, any notice to be given to the Corporation would
be unlikely to reach its destination in a timely manner, such notice shall be
valid and effective only if delivered personally to the Corporation in
accordance with Section 13.1 or 13.2, as the case may be.











--------------------------------------------------------------------------------

J-16




SCHEDULE A
TO THE
PROVISIONS ATTACHING TO THE
CLASS B EXCHANGEABLE PREFERRED SHARES OF
MARILYNJEAN HOLDINGS INC.

NOTICE OF RETRACTION




To MARILYNJEAN HOLDINGS INC. (the “Corporation”) and FUTURE ENERGY CORP.
(“Parent”).




This notice is given pursuant to Article 6 of the provisions (the “Share
Provisions”) attaching to the Exchangeable Shares of the Corporation represented
by the attached certificate and all capitalized words and expressions used in
this notice that are defined in the Share Provisions have the meanings ascribed
to such words and expressions in such Share Provisions.




The undersigned hereby notifies the Corporation that, subject to the Retraction
Call Right referred to below, the undersigned desires to have the Corporation
redeem in accordance with Article 6 of the Share Provisions:




      .

all share(s) represented by the attached share certificate; or

      .

__________ share(s) only.




The undersigned hereby notifies the Corporation that the Retraction Date shall
be ________




NOTE:

The Retraction Date must be a Business Day and must not be less than 10 Business
Days nor more than 15 Business Days after the date upon which this notice is
received by the Corporation. If no such Business Day is specified above, the
Retraction Date shall be deemed to be the 15th Business Day after the date on
which this notice is received by the Corporation.




The undersigned acknowledges the overriding Retraction Call Right of Parent to
purchase all but not less than all the Retracted Shares from the undersigned and
that this notice is and shall be deemed to be a revocable offer by the
undersigned to sell the Retracted Shares to Parent in accordance with the
Retraction Call Right on the Retraction Date for the Purchase Price and on the
other terms and conditions set out in Section 6.3 of the Share Provisions. This
notice of retraction, and this offer to sell the Retracted Shares to Parent, may
be revoked and withdrawn by the undersigned only by notice in writing given to
the Corporation at any time before the close of business on the Business Day
immediately preceding the Retraction Date.




The undersigned acknowledges that if, as a result of solvency provisions of
applicable law, the Corporation is unable to redeem all Retracted Shares, and
provided that Parent shall not have exercised the Retraction Call Right with
respect to the Retracted Shares, the undersigned will be deemed to have
exercised the Exchange Right (as defined in the Voting and Exchange Trust
Agreement) so as to require Parent to purchase the unredeemed Retracted Shares.




The undersigned hereby represents and warrants to Parent and the Corporation
that the undersigned:




(select one)




      .

is a resident of Canada for purposes of the Income Tax Act (Canada).

      .

is a non-resident of Canada for purposes of the Income Tax Act (Canada).














--------------------------------------------------------------------------------

J-17







The undersigned acknowledges that if the undersigned has not represented above
that the undersigned is a resident of Canada, withholding on account of Canadian
tax may be made from amounts payable to the undersigned on the redemption or
purchase of the Retracted Shares.




The undersigned hereby represents and warrants to the Corporation and Parent
that the undersigned: (i) has good title to, and owns, the share(s) represented
by this certificate to be acquired by Parent or the Corporation, as the case may
be, free and clear of all liens, claims and encumbrances, and (ii) will
complete, sign and return to the Corporation or Parent, prior to the redemption
of any of the Exchangeable Shares, on request by the Corporation or Parent, any
documents, questionnaires, notices, certificates and undertakings in order to
comply with applicable securities laws.




 

 

 

 

 

(Date)

 

(Signature of Shareholder)

 

(Guarantee of Signature)




      .

Please check box if the securities and any cheque(s) resulting from the
retraction or purchase of the Retracted Shares are to be held for pick-up by the
shareholder from the Transfer Agent, failing which the securities and any
cheque(s) will be mailed to the last address of the shareholder as it appears on
the register.




NOTE:

This panel must be completed and the attached share certificate, together with
such additional documents as the Corporation and Parent may require, must be
deposited with the Corporation or Parent. The securities and any cheque(s)
resulting from the retraction or purchase of the Retracted Shares will be issued
and registered in, and made payable to, respectively, the name of the
shareholder as it appears on the register of the Corporation and the securities
and any cheque(s) resulting from such retraction or purchase will be delivered
to such shareholder as indicated above, unless the form appearing immediately
below is duly completed.




Date: ___________________________




Name of Person in Whose Name Securities or Cheque(s)




Are to be Registered, Issued or Delivered (please print):
___________________________________________




Street Address or P.O. Box:
 _________________________________________________________________




Signature of Shareholder:
___________________________________________________________________




City, Province and Postal Code:
______________________________________________________________




Signature Guaranteed by:
___________________________________________________________________




NOTE:

If this notice of retraction is for less than all of the shares represented by
the attached certificate, a certificate representing the remaining share(s) of
the Corporation represented by the attached share certificate will be issued and
registered in the name of the shareholder as it appears on the register of the
Corporation, unless the Share Transfer Power on the share certificate is duly
completed in respect of such share(s).












